 



Exhibit 10.4
Execution Copy
 
 
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
CVR PARTNERS, LP
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Construction     22  
 
           
 
  ARTICLE II        
 
  ORGANIZATION        
 
           
Section 2.1
  Formation     23  
Section 2.2
  Name     23  
Section 2.3
  Registered Office; Registered Agent; Principal Office; Other Offices     23  
Section 2.4
  Purpose and Business     23  
Section 2.5
  Powers     24  
Section 2.6
  Power of Attorney     24  
Section 2.7
  Term     25  
Section 2.8
  Title to Partnership Assets     25  
 
           
 
  ARTICLE III        
 
  RIGHTS OF LIMITED PARTNERS        
 
           
Section 3.1
  Limitation of Liability     26  
Section 3.2
  Management of Business     26  
Section 3.3
  Outside Activities of the Limited Partners     26  
Section 3.4
  Rights of Limited Partners     26  
 
           
 
  ARTICLE IV        
 
  CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;        
 
  REDEMPTION OF PARTNERSHIP INTERESTS        
 
           
Section 4.1
  Certificates     27  
Section 4.2
  Mutilated, Destroyed, Lost or Stolen Certificates     28  
Section 4.3
  Record Holders     28  
Section 4.4
  Transfer Generally     29  
Section 4.5
  Registration and Transfer of Limited Partner Interests     29  
Section 4.6
  Registration and Transfer of the Special General Partner Interest     30  
Section 4.7
  Transfer of the Managing General Partner Interest     31  
Section 4.8
  Restrictions on Transfers     32  
Section 4.9
  Eligible Holders     33  
Section 4.10
  Redemption of Partnership Interests of Ineligible Holders     34  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
 
  ARTICLE V        
 
  CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS        
 
           
Section 5.1
  Contributions by the General Partners and their Affiliates     35  
Section 5.2
  Interest and Withdrawal     36  
Section 5.3
  Capital Accounts     36  
Section 5.4
  Issuances of Additional Partnership Interests     39  
Section 5.5
  Conversion of Special Units     40  
Section 5.6
  Conversion of Subordinated Units     41  
Section 5.7
  Conversion of Common GP Units and Subordinated GP Units into Common LP Units
and Subordinated LP Units     43  
Section 5.8
  Preemptive Right     43  
Section 5.9
  Splits and Combinations     43  
Section 5.10
  Fully Paid and Non-Assessable Nature of Limited Partner Interests     44  
 
           
 
  ARTICLE VI        
 
  ALLOCATIONS AND DISTRIBUTIONS        
 
           
Section 6.1
  Allocations for Capital Account Purposes     44  
Section 6.2
  Allocations for Tax Purposes     53  
Section 6.3
  Requirement and Characterization of Distributions; Distributions to Record
Holders     55  
Section 6.4
  Distributions of Available Cash from Operating Surplus     55  
Section 6.5
  Distributions of Non-IDR Surplus Amount     58  
Section 6.6
  Distributions of Available Cash from Capital Surplus     58  
Section 6.7
  Adjustment of Minimum Quarterly Distribution and Target Distribution Levels  
  58  
Section 6.8
  Special Provisions Relating to the Holders of Subordinated Units     59  
Section 6.9
  Entity Level Taxation     60  
Section 6.10
  Distributions in Connection with Initial Offering.     60  
Section 6.11
  Limitation on Increases in Distributions.     61  
 
           
 
  ARTICLE VII        
 
  MANAGEMENT AND OPERATION OF BUSINESS        
 
           
Section 7.1
  Management     61  
Section 7.2
  Certificate of Limited Partnership     63  
Section 7.3
  Restrictions on the General Partners' Authority; Management Rights of Special
General Partner     64  
Section 7.4
  Reimbursement of the General Partners     65  
Section 7.5
  Outside Activities     67  
Section 7.6
  Loans from the General Partners; Loans or Contributions from the Partnership
or Group Members     68  
Section 7.7
  Indemnification     69  
Section 7.8
  Liability of Indemnitees     70  
Section 7.9
  Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties     71  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 7.10
  Other Matters Concerning the General Partners     73  
Section 7.11
  Purchase or Sale of Partnership Interests     73  
Section 7.12
  Registration Rights of the General Partners and their Affiliates     73  
Section 7.13
  Reliance by Third Parties     76  
 
           
 
  ARTICLE VIII        
 
  BOOKS, RECORDS, ACCOUNTING AND REPORTS        
 
           
Section 8.1
  Records and Accounting     76  
Section 8.2
  Fiscal Year     77  
Section 8.3
  Reports     77  
Section 8.4
  Access of Special General Partner to Partnership Information     77  
 
           
 
  ARTICLE IX        
 
  TAX MATTERS        
 
           
Section 9.1
  Tax Returns and Information     78  
Section 9.2
  Tax Elections     78  
Section 9.3
  Tax Controversies     78  
Section 9.4
  Withholding     78  
 
           
 
  ARTICLE X        
 
  ADMISSION OF PARTNERS        
 
           
Section 10.1
  Admission of Limited Partners     79  
Section 10.2
  Admission of Successor Managing General Partner     79  
Section 10.3
  Amendment of Agreement and Certificate of Limited Partnership     80  
 
           
 
  ARTICLE XI        
 
  WITHDRAWAL OR REMOVAL OF PARTNERS        
 
           
Section 11.1
  Withdrawal of the Managing General Partner     80  
Section 11.2
  Removal of the Managing General Partner     82  
Section 11.3
  Interest of Departing General Partner and Successor Managing General Partner  
  82  
Section 11.4
  Termination of Subordination Period, Conversion of Subordinated Units and
Extinguishment of Cumulative Common Unit Arrearages     83  
Section 11.5
  Withdrawal of Limited Partners or Special General Partner     84  
 
           
 
  ARTICLE XII        
 
  DISSOLUTION AND LIQUIDATION        
 
           
Section 12.1
  Dissolution     84  
Section 12.2
  Continuation of the Business of the Partnership After Dissolution     84  
Section 12.3
  Liquidator     85  
Section 12.4
  Liquidation     86  
Section 12.5
  Cancellation of Certificate of Limited Partnership     86  
Section 12.6
  Return of Contributions     86  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 12.7
  Waiver of Partition     87  
Section 12.8
  Capital Account Restoration     87  
 
           
 
  ARTICLE XIII        
 
  AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE        
 
           
Section 13.1
  Amendments to be Adopted Solely by the Managing General Partner     87  
Section 13.2
  Amendment Procedures     88  
Section 13.3
  Amendment Requirements     89  
Section 13.4
  Special Meetings     89  
Section 13.5
  Notice of a Meeting     90  
Section 13.6
  Record Date     90  
Section 13.7
  Adjournment     90  
Section 13.8
  Waiver of Notice; Approval of Meeting; Approval of Minutes     90  
Section 13.9
  Quorum and Voting     91  
Section 13.10
  Conduct of a Meeting     91  
Section 13.11
  Action Without a Meeting     91  
Section 13.12
  Right to Vote and Related Matters     92  
 
           
 
  ARTICLE XIV        
 
  MERGER        
 
           
Section 14.1
  Authority     93  
Section 14.2
  Procedure for Merger or Consolidation     93  
Section 14.3
  Approval by Partners of Merger or Consolidation     94  
Section 14.4
  Certificate of Merger     95  
Section 14.5
  Amendment of Partnership Agreement     95  
Section 14.6
  Effect of Merger     95  
 
           
 
  ARTICLE XV        
 
  RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS        
 
           
Section 15.1
  Right to Acquire Limited Partner Interests     96  
 
           
 
  ARTICLE XVI        
 
  GENERAL PROVISIONS        
 
           
Section 16.1
  Addresses and Notices     97  
Section 16.2
  Further Action     98  
Section 16.3
  Binding Effect     98  
Section 16.4
  Integration     98  
Section 16.5
  Creditors     98  
Section 16.6
  Waiver     98  
Section 16.7
  Counterparts     98  
Section 16.8
  Applicable Law     98  
Section 16.9
  Invalidity of Provisions     99  
Section 16.10
  Consent of Partners     99  
Section 16.11
  Facsimile Signatures     99  
Section 16.12
  Third Party Beneficiaries     99  

iv



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF CVR PARTNERS, LP
     THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CVR
PARTNERS, LP dated as of October 24, 2007, is entered into by and among CVR GP,
LLC, a Delaware limited liability company, as the Managing General Partner, CVR
Special GP, LLC, a Delaware limited liability company, as the Special General
Partner and Coffeyville Resources, LLC, a Delaware limited liability company, as
the Organizational Limited Partner, together with any other Persons who become
Partners in the Partnership or parties hereto as provided herein. In
consideration of the covenants, conditions and agreements contained herein, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.
     “Acquisition” means any transaction in which any Group Member acquires
(through an asset acquisition, merger, stock acquisition or other form of
investment) control over all or a portion of the assets, properties or business
of another Person for the purpose of increasing the operating capacity (or
productivity) or capital base of the Partnership Group from the operating
capacity or revenues of the Partnership Group existing immediately prior to such
transaction.
     “Additional Book Basis” means the portion of any Carrying Value, as of the
date of determination, of an Adjusted Property that is attributable to positive
adjustments made to such Carrying Value as a result of Book-Up Events. For
purposes of determining the extent that Carrying Value constitutes Additional
Book Basis:
     (i) any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event; and
     (ii) if Carrying Value that constitutes Additional Book Basis is reduced as
a result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (ii) to such Book-Down Event).
     “Additional Book Basis Derivative Items” means any Book Basis Derivative
Items that are computed with reference to Additional Book Basis. To the extent
that the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such

1



--------------------------------------------------------------------------------



 



period (the “Excess Additional Book Basis”), the Additional Book Basis
Derivative Items for such period shall be reduced by the amount that bears the
same ratio to the amount of Additional Book Basis Derivative Items determined
without regard to this sentence as the Excess Additional Book Basis bears to the
Additional Book Basis as of the beginning of such period.
     “Adjusted Capital Account” means the Capital Account maintained for each
Partner as of the end of each fiscal year of the Partnership, (a) increased by
any amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Section 6.1(d)(i)
or 6.1(c)(ii)). The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith. The “Adjusted Capital Account” of a Partner in respect of any
Partnership Interest shall be the amount that such Adjusted Capital Account
would be if such Partnership Interest were the only interest in the Partnership
held by such Partner from and after the date on which such Partnership Interest
was first issued.
     “Adjusted Operating Surplus” means, with respect to any period, Operating
Surplus generated with respect to such period (a) less (i) any net increase in
Working Capital Borrowings (or the Partnership’s proportionate share of any net
increase in Working Capital Borrowings in the case of Subsidiaries that are not
wholly owned) with respect to such period and (ii) any net decrease in cash
reserves (or the Partnership’s proportionate share of any net decrease in cash
reserves in the case of Subsidiaries that are not wholly owned) for Operating
Expenditures with respect to such period not relating to an Operating
Expenditure made with respect to such period and (b) plus (i) any net decrease
in Working Capital Borrowings (or the Partnership’s proportionate share of any
net decrease in Working Capital Borrowings in the case of Subsidiaries that are
not wholly owned) with respect to such period, and (ii) any net increase in cash
reserves (or the Partnership’s proportionate share of any net increase in cash
reserves in the case of Subsidiaries that are not wholly owned) for Operating
Expenditures with respect to such period required by any debt instrument for the
repayment of principal, interest or premium. Adjusted Operating Surplus does not
include that portion of Operating Surplus included in clauses (a)(i) and (a)(ii)
of the definition of Operating Surplus.
     “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.3(d)(i) or Section 5.3(d)(ii).
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or

2



--------------------------------------------------------------------------------



 



indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
     “Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
     “Agreed Allocation” means any allocation, other than a Required Allocation,
of an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
     “Agreed Value” of any Contributed Property means the fair market value of
such property or other consideration at the time of contribution as determined
by the Managing General Partner. In making the determination, the Managing
General Partner shall use such method as it determines to be appropriate to
allocate the aggregate Agreed Value of Contributed Properties contributed to the
Partnership in a single or integrated transaction among each separate property
on a basis proportional to the fair market value of each Contributed Property.
     “Agreement” means this First AMENDED AND Restated Agreement of Limited
Partnership of CVR Partners, LP, as it may be amended, supplemented or restated
from time to time.
     “Associate” means, when used to indicate a relationship with any Person,
(a) any corporation or organization of which such Person is a director, officer
or general partner or is, directly or indirectly, the owner of 20% or more of
any class of voting stock or other voting interest; (b) any trust or other
estate in which such Person has at least a 20% beneficial interest or as to
which such Person serves as trustee or in a similar fiduciary capacity; and
(c) any relative or spouse of such Person, or any relative of such spouse, who
has the same principal residence as such Person.
     “Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
     (a) the sum of (i) all cash and cash equivalents of the Partnership Group
(or the Partnership’s proportionate share of cash and cash equivalents in the
case of Subsidiaries that are not wholly owned) on hand at the end of such
Quarter, and (ii) all additional cash and cash equivalents of the Partnership
Group (or the Partnership’s proportionate share of cash and cash equivalents in
the case of Subsidiaries that are not wholly owned) on hand on the date of
determination of Available Cash with respect to such Quarter resulting from
Working Capital Borrowings made subsequent to the end of such Quarter, less
     (b) the amount of any cash reserves (or the Partnership’s proportionate
share of cash reserves in the case of Subsidiaries that are not wholly owned)
established by the Managing General Partner to (i) provide for the proper
conduct of the business of the Partnership Group (including reserves for the
satisfaction of obligations in respect of pre-paid fertilizer contracts, future
capital expenditures and for anticipated future credit needs of the Partnership
Group) subsequent to such Quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject or (iii) provide funds for

3



--------------------------------------------------------------------------------



 



distributions under Section 6.4 or Section 6.6 in respect of any one or more of
the next eight Quarters; provided, however, that following the Initial Offering
the Managing General Partner may not establish cash reserves pursuant to
(iii) above if the effect of such reserves would be that the Partnership is
unable to distribute the Minimum Quarterly Distribution on all Common Units,
plus any Cumulative Common Unit Arrearage on all Common Units, with respect to
such Quarter; and, provided further, that disbursements made by a Group Member
or cash reserves established, increased or reduced after the end of such Quarter
but on or before the date of determination of Available Cash with respect to
such Quarter shall be deemed to have been made, established, increased or
reduced, for purposes of determining Available Cash, within such Quarter if the
Managing General Partner so determines. In establishing cash reserves, the
Managing General Partner shall take into consideration the terms of, the
obligations of the Partnership as a guarantor under, and the restrictions on the
Partnership as a credit party under, any Coffeyville Credit Agreement.
     Notwithstanding the foregoing, “Available Cash” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
     “Board of Directors” means, with respect to the Board of Directors of the
Managing General Partner, its board of directors or managers, as applicable, if
a corporation or limited liability company, or if a limited or general
partnership, the board of directors or board of managers of its managing general
partner.
     “Book Basis Derivative Items” means any item of income, deduction, gain or
loss included in the determination of Net Income or Net Loss that is computed
with reference to the Carrying Value of an Adjusted Property (e.g.,
depreciation, depletion, or gain or loss with respect to an Adjusted Property).
     “Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.3(d).
     “Book-Tax Disparity” means with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.3 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
     “Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.3(d).
     “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, the State of Kansas or the State of Texas shall not be regarded as a
Business Day.
     “Capital Account” means the capital account maintained for a Partner
pursuant to Section 5.3. The “Capital Account” of a Partner in respect of a
Partnership Interest shall be the

4



--------------------------------------------------------------------------------



 



amount that such Capital Account would be if such Partnership Interest were the
only interest in the Partnership held by such Partner from and after the date on
which such Partnership Interest was first issued.
     “Capital Contribution” means any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership.
     “Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new, capital assets (including assets for the production,
transportation or distribution of fertilizer), or (c) capital contribution by a
Group Member to a Person that is not a Subsidiary, in which a Group Member has
an equity interest, to fund the Group Member’s pro rata share of the cost of the
acquisition of existing, or the construction of new, capital assets, in each
case if such addition, improvement, acquisition or construction is made to
increase the operating capacity (or productivity) or capital base of the
Partnership Group from the operating capacity or asset base of the Partnership
Group, in the case of clauses (a) and (b), or such Person, in the case of clause
(c), from that existing immediately prior to such addition, improvement,
acquisition or construction; provided however, that any such addition,
improvement, acquisition or construction that is made solely for investment
purposes shall not constitute a Capital Improvement under this Agreement.
     “Capital Surplus” has the meaning assigned to such term in Section 6.3(a).
     “Carrying Value” means (a) with respect to a Contributed Property, the
Agreed Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination. The Carrying Value of
any property shall be adjusted from time to time in accordance with
Section 5.3(d)(i), Section 5.3(d)(ii) and Section 5.3(b)(v) and to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Partnership properties, as deemed appropriate by the
Managing General Partner.
     “Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding that the Managing General Partner, as an entity,
has materially breached a material provision of this Agreement or is liable for
actual fraud or willful misconduct in its capacity as a general partner of the
Partnership.
     “Certificate” means a certificate in such form as may be adopted by the
Managing General Partner, issued by the Partnership evidencing ownership of one
or more Partnership Interests.
     “Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

5



--------------------------------------------------------------------------------



 



     “claim” (as used in Section 7.12(c)) has the meaning assigned to such term
in Section 7.12(c).
     “Closing Date” means the first date on which shares of Common Stock of CVR
Energy, Inc. are first sold under the Registration Statement.
     “Closing Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the last sale price on such day,
regular way, or in case no such sale takes place on such day, the average of the
closing bid and asked prices on such day, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to Limited Partner Interests listed or admitted to trading on the principal
National Securities Exchange on which the respective Limited Partner Interests
are listed or admitted to trading or, if such Limited Partner Interests are not
listed or admitted to trading on any National Securities Exchange, the last
quoted price on such day or, if not so quoted, the average of the high bid and
low asked prices on such day in the over-the-counter market, as reported by the
primary reporting system then in use in relation to such Limited Partner
Interest of such class, or, if on any such day such Limited Partner Interests of
such class are not quoted by any such organization, the average of the closing
bid and asked prices on such day as furnished by a professional market maker
making a market in such Limited Partner Interests of such class selected by the
Managing General Partner, or if on any such day no market maker is making a
market in such Limited Partner Interests of such class, the fair value of such
Limited Partner Interests on such day as determined by the Managing General
Partner. Notwithstanding the foregoing, the Closing Price for a Common GP Unit
and a Subordinated GP Unit shall be equal to the Closing Price for a Common LP
Unit or Subordinated LP Unit, respectively.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
     “Coffeyville Credit Agreement” means each of:
     (a) the Second Amended and Restated Credit and Guaranty Agreement, dated as
of December 28, 2006, between Coffeyville Resources, LLC, as the borrower, and
Coffeyville Refining & Marketing, Inc., Coffeyville Nitrogen Fertilizers, Inc.,
Coffeyville Crude Transportation, Inc., Coffeyville Pipeline, Inc., Coffeyville
Terminal, Inc., CL JV Holdings, LLC, and certain of their subsidiaries, as
guarantors, the Lenders party thereto from time to time, and Goldman Sachs
Credit Partners L.P. and Credit Suisse Securities (USA) LLC, as Joint Lead
Arrangers and Joint Bookrunners, Credit Suisse, as Administrative Agent,
Collateral Agent, Funded LC Issuing Bank and Revolving Issuing Bank, Deutsche
Bank Trust Company Americas, as Syndication Agent, and ABN Amro Bank N.V., as
Documentation Agent;
     (b) the Secured Credit and Guaranty Agreement, dated as of August 23, 2007,
by and among Coffeyville Resources, LLC, as the borrower, Coffeyville Pipeline,
Inc., Coffeyville Refining & Marketing, Inc., Coffeyville Nitrogen Fertilizers,
Inc., Coffeyville Crude Transportation, Inc., a Delaware corporation
(“Transportation”), Coffeyville Terminal, Inc., CL JV Holdings, LLC, and certain
of their subsidiaries, as guarantors, the Lenders party thereto from

6



--------------------------------------------------------------------------------



 



time to time, and Goldman Sachs Credit Partners L.P., as Sole Lead Arranger and
Sole Bookrunner, and as Administrative Agent and Collateral Agent; and
     (c) the Unsecured Credit and Guaranty Agreement, dated as of August 23,
2007, by and among Coffeyville Resources, LLC, as the borrower, Coffeyville
Pipeline, Inc., Coffeyville Refining & Marketing, Inc., Coffeyville Nitrogen
Fertilizers, Inc., Coffeyville Crude Transportation, Inc., a Delaware
corporation (“Transportation”), Coffeyville Terminal, Inc., CL JV Holdings, LLC,
and certain of their subsidiaries, as guarantors, the Lenders party thereto from
time to time, and Goldman Sachs Credit Partners L.P., as Sole Lead Arranger and
Sole Bookrunner and as Administrative Agent;
in each case as such may be amended, modified, supplemented, restated or
refinanced from time to time and any successor agreement thereto.
     “Combined Interest” has the meaning assigned to such term in
Section 11.3(a).
     “Commences Commercial Service,” “Commenced Commercial Service” and
“Commencement of Commercial Service” shall mean the date a Capital Improvement
is first put into service by a Group Member following, if applicable, completion
of construction and testing.
     “Commission” means the United States Securities and Exchange Commission.
     “Common LP Unit” means a Unit representing, when outstanding, a fractional
part of the Partnership Interests of all Limited Partners, and having the rights
and obligations specified with respect to Common LP Units in this Agreement. The
term “Common LP Unit” does not refer to, or include, any Subordinated LP Unit
prior to its conversion into a Common LP Unit pursuant to the terms hereof.
     “Common GP Unit” means a Unit representing, when outstanding, a fractional
part of the Special General Partner Interest, and having the rights and
obligations specified with respect to Common GP Units in this Agreement. The
term “Common GP Unit” does not refer to, or include, any Subordinated GP Unit
prior to its conversion into a Common GP Unit pursuant to the terms hereof.
     “Common Unit” means a Common LP Unit or a Common GP Unit.
     “Common Unit Arrearage” means, with respect to any Common Unit, whenever
issued, with respect to any Quarter within the Subordination Period, the excess,
if any, of (a) the Minimum Quarterly Distribution with respect to a Common Unit
in respect of such Quarter over (b) the sum of all Available Cash distributed
with respect to a Common Unit in respect of such Quarter pursuant to
Section 6.4(b)(i).
     “Conflicts Committee” means a committee of the Board of Directors of the
Managing General Partner composed entirely of one or more directors who are not
(a) security holders, officers or employees of the Managing General Partner,
(b) officers, directors or employees of any Affiliate of the Managing General
Partner or (c) holders of any ownership interest in the Partnership Group other
than Common Units and who also meet the independence standards required of
directors who serve on an audit committee of a board of directors established by
the

7



--------------------------------------------------------------------------------



 



Securities Exchange Act and the rules and regulations of the Commission
thereunder and by (i) the National Securities Exchange on which any class of
Partnership Interests are listed or admitted to trading or (ii) if no class of
Partnership Interests is so listed or traded, by the New York Stock Exchange,
Inc.
     “Contributed Property” means each property or other asset, in such form as
may be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.3(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.
     “Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, to be entered into on or prior to the Closing Date, among
the Managing General Partner, the Special General Partner, the Organizational
Limited Partner and the Partnership, together with the additional conveyance
documents and instruments contemplated or referenced thereunder, as such may be
amended, supplemented or restated from time to time.
     “Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum resulting from adding together the Common Unit Arrearage as to an
Initial Common Unit for each of the Quarters within the Subordination Period
ending on or before the last day of such Quarter over (b) the sum of any
distributions theretofore made pursuant to Section 6.4(b)(ii) with respect to an
Initial Common Unit (including any distributions to be made in respect of the
last of such Quarters).
     “Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).
     “Current Market Price” means, in respect of any class of Partnership
Interests, as of the date of determination, the average of the daily Closing
Prices per Partnership Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.
     “Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
6 Del C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.
     “Departing General Partner” means a former Managing General Partner from
and after the effective date of any withdrawal or removal of such former
Managing General Partner pursuant to Section 11.1 or 11.2.
     “Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
     “Economic Risk of Loss” has the meaning set forth in Treasury
Regulation Section 1.752-2(a).
     “Effective Date” has the meaning as set forth in the Contribution
Agreement.

8



--------------------------------------------------------------------------------



 



     “Eligible Holder” means a Person that satisfies the eligibility
requirements established by the Managing General Partner for Partners pursuant
to Section 4.9.
     “Eligibility Certification” means a properly completed certificate in such
form as may be specified by the General Partner by which a Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Holder.
     “Event of Withdrawal” has the meaning assigned to such term in
Section 11.1(a).
     “Expansion Capital Expenditures” means cash expenditures for Acquisitions
or Capital Improvements. Expansion Capital Expenditures shall include interest
(and related fees) on debt incurred and distributions on equity issued, in each
case, to finance the construction of a Capital Improvement and paid during the
period beginning on the date that the Partnership enters into a binding
obligation to commence construction of a Capital Improvement and ending on the
earlier to occur of the date that such Capital Improvement Commences Commercial
Service or the date that such Capital Improvement is abandoned or disposed of.
Debt incurred or equity issued to fund such construction period interest
payments, or such construction period distributions on equity paid during such
period shall also be deemed to be debt or equity, as the case may be, incurred
to finance the construction of a Capital Improvement.
     “Fertilizer Restricted Businesses” has the meaning assigned to such term in
the Omnibus Agreement.
     “Final Subordinated Units” has the meaning assigned to such term in
Section 6.1(d)(x).
     “First Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(D).
     “First Target Distribution” means $0.4313 per Unit per Quarter (or, with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period, and of which the denominator is the total number of days in
such fiscal quarter), subject to adjustment in accordance with Sections 6.7 and
6.9.
     “Fully Diluted Basis” means, when calculating the number of Outstanding
Units for any period, a basis that includes, in addition to the Outstanding
Units, all Partnership Interests and options, rights, warrants and appreciation
rights relating to an equity interest in the Partnership (a) that are
convertible into or exercisable or exchangeable for Units that are senior to or
pari passu with the Subordinated Units, (b) whose conversion, exercise or
exchange price is less than the Current Market Price on the date of such
calculation, (c) that may be converted into or exercised or exchanged for such
Units prior to or during the Quarter immediately following the end of the period
for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (d) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Basis when calculating
whether the

9



--------------------------------------------------------------------------------



 



Subordination Period has ended or Subordinated Units are entitled to convert
into Common Units pursuant to Section 5.6, such Partnership Interests, options,
rights, warrants and appreciation rights shall be deemed to have been
Outstanding Units only for the four Quarters that comprise the last four
Quarters of the measurement period; provided, further, that if consideration
will be paid to any Group Member in connection with such conversion, exercise or
exchange, the number of Units to be included in such calculation shall be that
number equal to the difference between (i) the number of Units issuable upon
such conversion, exercise or exchange and (ii) the number of Units that such
consideration would purchase at the Current Market Price.
     “General Partner” means each of the Managing General Partner and the
Special General Partner.
     “Group” means a Person that with or through any of its Affiliates or
Associates has any contract, arrangement, understanding or relationship for the
purpose of acquiring, holding, voting (except voting pursuant to a revocable
proxy or consent given to such Person in response to a proxy or consent
solicitation made to 10 or more Persons), exercising investment power or
disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
     “Group Member” means a member of the Partnership Group.
     “Group Member Agreement” means the partnership agreement of any Group
Member, other than the Partnership, that is a limited or general partnership,
the limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
     “Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).
     “Incentive Distribution Right” means the distribution rights associated
with the Managing General Partner Interest, which will confer upon the holder
thereof only the rights and obligations specifically provided in this Agreement
with respect to Incentive Distribution Rights (and no other rights otherwise
available to or other obligations of a holder of a Partnership Interest).
     “Incentive Distributions” means any amount of cash distributed to the
Managing General Partner in respect of the Incentive Distribution Rights
pursuant to Section 6.4.
     “Indemnified Persons” has the meaning assigned to such term in
Section 7.12(c).
     “Indemnitee” means (a) any General Partner, (b) any Departing General
Partner, (c) any Person who is or was a director, officer, fiduciary, trustee,
manager or managing member of any

10



--------------------------------------------------------------------------------



 



Group Member, a General Partner or any Departing General Partner, (d) any Person
who is or was serving at the request of a General Partner or any Departing
General Partner as a director, officer, fiduciary, trustee, manager or managing
member of another Person owing a fiduciary duty to any Group Member; provided
that a Person shall not be an Indemnitee by reason of providing, on a
fee-for-services basis, trustee, fiduciary or custodial services, (e) any Person
who controls a general partner and (f) any Person the Managing General Partner
designates as an “Indemnitee” for purposes of this Agreement.
     “Ineligible Holder” means a Person whom the Managing General Partner has
determined is not an Eligible Holder.
     “Initial Common Units” means the Common Units sold in the Initial Offering.
     “Initial Offering” means the first to occur of the Initial Private Offering
and the Initial Public Offering.
     “Initial Private Offering” means the initial offering and sale of Common
Units by the Partnership pursuant to Rule 144A under the Securities Act where
aggregate net proceeds to the Partnership from the sale of such Common Units is
at least $50,000,000.
     “Initial Public Offering” means the Partnership’s first underwritten public
offering of Common Units pursuant to a registration statement that is filed and
declared effective under the Securities Act.
     “Initial Units” means (i) prior to the Initial Offering, the Special Units
issued to the Special General Partner and Organizational Limited Partner
pursuant to the Contribution Agreement and (ii) following the Initial Offering,
the Initial Common Units
     “Initial Unit Price” means with respect to any class or series of Units,
the price per Unit at which such class or series of Units is initially sold by
the Partnership, in each case adjusted as the Managing General Partner
determines to be appropriate to give effect to any distribution, subdivision,
combination or reorganization of Units.
     “Interim Capital Transactions” means the following transactions if they
occur prior to the Liquidation Date: (a) borrowings, refinancings or refundings
of indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests and debt securities of any Group
Member; and (c) sales or other voluntary or involuntary dispositions of any
assets of any Group Member other than (i) sales or other dispositions of
inventory, accounts receivable and other assets in the ordinary course of
business, and (ii) sales or other dispositions of assets as part of normal
retirements or replacements of assets.
     “Investment Capital Expenditures” means capital expenditures expected by
the Managing General Partner, at the time of incurring such expenditures, to be
of such a short term duration as not to be appropriately categorized as
Expansion Capital Expenditures or Maintenance Capital Expenditures.

11



--------------------------------------------------------------------------------



 



     “IO Closing Date” means the first date on which Common Units are sold by
the Partnership pursuant to the Initial Offering.
     “Limited Partner” means, unless the context otherwise requires, the
Organizational Limited Partner, each additional Person that becomes a Limited
Partner pursuant to the terms of this Agreement and any Departing General
Partner or Special General Partner upon the change of its status from Managing
General Partner or Special General Partner to Limited Partner pursuant to
Section 11.3 or Section 5.5, in each case, in such Person’s capacity as a
limited partner of the Partnership.
     “Limited Partner Interest” means the ownership interest of a Limited
Partner in the Partnership, which may be evidenced by Special LP Units, Common
LP Units, Subordinated LP Units or other Partnership Interests (other than
Partnership Interests evidencing the Managing General Partner Interest or the
Special General Partner Interest) or a combination thereof or interest therein,
and includes any and all benefits to which such Limited Partner is entitled as
provided in this Agreement, together with all obligations of such Limited
Partner to comply with the terms and provisions of this Agreement.
     “Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
     “Liquidator” means one or more Persons selected by the Managing General
Partner to perform the functions described in Section 12.4 as liquidating
trustee of the Partnership within the meaning of the Delaware Act.
     “Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to the capital assets owned by any
Group Member or for the acquisition of existing, or the construction of new,
capital assets) made to maintain the operating capacity (or productivity) or
capital base of the Partnership Group. Maintenance Capital Expenditures shall
include interest (and related fees) on debt incurred and distributions on equity
issued, in each case, to finance the construction of a replacement asset and
paid during the period beginning on the date that the Group Member enters into a
binding obligation to commence constructing a replacement asset and ending on
the earlier to occur of the date that such replacement asset Commences
Commercial Service or the date that such replacement asset is abandoned or
disposed of. Debt incurred to pay or equity issued to fund the construction
period interest payments, or such construction period distributions on equity
shall also be deemed to be debt or equity, as the case may be, incurred to
finance the construction of a replacement asset.
     “Managing General Partner” means CVR GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as managing general partner of the Partnership, in their capacity as
managing general partner of the Partnership (except as the context otherwise
requires).

12



--------------------------------------------------------------------------------



 



     “Managing General Partner Interest” means the management and ownership
interest of the Managing General Partner in the Partnership (in its capacity as
managing general partner without reference to any Limited Partner Interest or
Special general Partner Interest held by it), which includes any and all
benefits to which the Managing General Partner is entitled as provided in this
Agreement (including the Incentive Distribution Rights), together with all
obligations of the Managing General Partner to comply with the terms and
provisions of this Agreement.
     “Merger Agreement” has the meaning assigned to such term in Section 14.1.
     “Minimum Quarterly Distribution” means $0.375 per Unit per Quarter (or,
with respect to periods of less than a full fiscal quarter, it means the product
of such amount multiplied by a fraction of which the numerator is the number of
days in such period, and of which the denominator is the total number of days in
such fiscal quarter), subject to adjustment in accordance with Section 5.4, 6.7
and 6.9.
     “National Securities Exchange” means an exchange registered with the
Commission under Section 6(a) of the Securities Exchange Act and any other
securities exchange (whether or not registered with the Commission under Section
6(a) of the Securities Exchange Act) that the Managing General Partner shall
designate as a National Securities Exchange for purposes of this Agreement.
     “Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.3(d)(ii)) at the time such property is distributed,
reduced by any indebtedness either assumed by such Partner upon such
distribution or to which such property is subject at the time of distribution,
in either case, as determined under Section 752 of the Code.
     “Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of loss and deduction (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Income shall be determined in accordance with Section 5.3(b) and shall
not include any items specially allocated under Section 6.1(d); provided, that
the determination of the items that have been specially allocated under
Section 6.1(d) shall be made as if Section 6.1(d)(xii) were not in this
Agreement.
     “Net Loss” means, for any taxable year, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable year over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable year. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.3(b) and shall not

13



--------------------------------------------------------------------------------



 



include any items specially allocated under Section 6.1(d); provided, that the
determination of the items that have been specially allocated under
Section 6.1(d) shall be made as if Section 6.1(d)(xii) were not in this
Agreement.
     “Net Positive Adjustments” means, with respect to any Partner, the excess,
if any, of the total positive adjustments over the total negative adjustments
made to the Capital Account of such Partner pursuant to Book-Up Events and
Book-Down Events.
     “Net Termination Gain” means, for any taxable year, the sum, if positive,
of all items of income, gain, loss or deduction recognized by the Partnership
after the Liquidation Date. The items included in the determination of Net
Termination Gain shall be determined in accordance with Section 5.3(b) and shall
not include any items of income, gain or loss specially allocated under
Section 6.1(d).
     “Net Termination Loss” means, for any taxable year, the sum, if negative,
of all items of income, gain, loss or deduction recognized by the Partnership
after the Liquidation Date. The items included in the determination of Net
Termination Loss shall be determined in accordance with Section 5.3(b) and shall
not include any items of income, gain or loss specially allocated under
Section 6.1(d).
     “Non-IDR Surplus Amount” means the Adjusted Operating Surplus for the
period from the Effective Date through December 31, 2009.
     “Nonrecourse Built-in Gain” means with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or pledge
securing a Nonrecourse Liability, the amount of any taxable gain that would be
allocated to the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A) and
6.2(b)(iii) if such properties were disposed of in a taxable transaction in full
satisfaction of such liabilities and for no other consideration.
     “Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury
Regulation Section 1.704-2(b), are attributable to a Nonrecourse Liability.
     “Nonrecourse Liability” has the meaning set forth in Treasury
Regulation Section 1.752-1(a)(2).
     “Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).
     “Omnibus Agreement” means that certain Omnibus Agreement, to be entered
into on or prior to the Closing Date, among CVR Energy, Inc., the Managing
General Partner, the Special General Partner and the Partnership, as such may be
amended, supplemented or restated from time to time.
     “Operating Expenditures” means all Partnership Group expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including taxes, reimbursements or payments of
expenses of the Managing General Partner,

14



--------------------------------------------------------------------------------



 



repayment of Working Capital Borrowings, debt service payments and capital
expenditures, subject to the following:
     (a) repayment of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
     (b) payments (including prepayments) of principal of and premium on
indebtedness other than Working Capital Borrowings shall not constitute
Operating Expenditures; and
     (c) Operating Expenditures shall not include (i) Expansion Capital
Expenditures or Investment Capital Expenditures, (ii) payment of transaction
expenses relating to Interim Capital Transactions or (iii) distributions to
Partners. Where capital expenditures are made in part for Acquisitions or for
Capital Improvements and in part for other purposes, the Managing General
Partner, with the concurrence of the Conflicts Committee, shall determine the
allocation between the amounts paid for each.
     “Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
     (a) the sum of (i) $60 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the
Effective Date and ending on the last day of such period, but excluding cash
receipts from Interim Capital Transactions (iii) all cash receipts of the
Partnership Group (or the Partnership’s proportionate share of cash receipts in
the case of Subsidiaries that are not wholly owned) after the end of such period
but on or before the date of determination of Operating Surplus with respect to
such period resulting from Working Capital Borrowings and (iv) the amount of
distributions paid on equity of the Partnership issued in connection with the
construction of a Capital Improvement or replacement asset and paid during the
period beginning on the date that the Partnership enters into a binding
obligation to commence construction of such Capital Improvement or replacement
asset and ending on the earlier to occur of the date that such Capital
Improvement or replacement asset Commences Commercial Service or the date that
it is abandoned or disposed of (equity issued to fund the construction period
interest payments on debt incurred (including periodic net payments under
related interest rate swap agreements), or construction period distributions on
equity issued, to finance the construction of a Capital Improvement or
replacement asset shall also be deemed to be equity issued to finance the
construction of a Capital Improvement or replacement asset for purposes of this
clause (iv)), less
     (b) the sum of (i) Operating Expenditures for the period beginning on the
Effective Date and ending on the last day of such period, (ii) the amount of
cash reserves (or the Partnership’s proportionate share of cash reserves in the
case of Subsidiaries that are not wholly owned) established by the Managing
General Partner to provide funds for future Operating Expenditures and (iii) all
Working Capital Borrowings not repaid within twelve months after having been
incurred; provided, however, that disbursements made (including contributions to
a Group Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of

15



--------------------------------------------------------------------------------



 



Available Cash with respect to such period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Operating
Surplus, within such period if the Managing General Partner so determines.
     Notwithstanding the foregoing, “Operating Surplus” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero.
     “Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partners or any of their Affiliates)
acceptable to the Managing General Partner.
     “Organizational Limited Partner” means Coffeyville Resources, LLC in its
capacity as the organizational limited partner of the Partnership pursuant to
this Agreement.
     “Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time following the Initial Offering any Person or Group
(other than any General Partner or their respective Affiliates, including CVR
Energy, Inc.) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class (treating Common LP Units and Common GP Units as the same
class of Partnership Interests) then Outstanding, all Partnership Interests
owned by such Person or Group shall not be entitled to be voted on any matter
and shall not be considered to be Outstanding when sending notices of a meeting
of Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement, except that Partnership Interests so
owned shall be considered to be Outstanding for purposes of Section 11.1(b)(iv)
(such Partnership Interests shall not, however, be treated as a separate class
of Partnership Interests for purposes of this Agreement); provided, further,
that the foregoing limitation on voting of Partnership Interests shall not apply
to (i) any Person or Group who acquired 20% or more of the Outstanding
Partnership Interests of any class then Outstanding directly from the Managing
General Partner or its Affiliates, (ii) any Person or Group who acquired 20% or
more of the Outstanding Partnership Interests of any class then Outstanding
directly or indirectly from a Person or Group described in clause (i) provided
that the Managing General Partner shall have notified such Person or Group in
writing that such limitation shall not apply, or (iii) any Person or Group who
acquired 20% or more of any Partnership Interests issued by the Partnership with
the prior approval of the Board of Directors.
     “Over-Allotment Option” means an over-allotment option granted by the
Partnership in connection with the Initial Public Offering.
     “Partner Nonrecourse Debt” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(4).
     “Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in
Treasury Regulation Section 1.704-2(i)(2).
     “Partner Nonrecourse Deductions” means any and all items of loss, deduction
or expenditure (including any expenditure described in Section 705(a)(2)(B) of
the Code) that, in

16



--------------------------------------------------------------------------------



 



accordance with the principles of Treasury Regulation Section 1.704-2(i)(1), are
attributable to a Partner Nonrecourse Debt.
     “Partners” means the General Partners and the Limited Partners.
     “Partnership” means CVR Partners, LP, a Delaware limited partnership.
     “Partnership Group” means the Partnership and its Subsidiaries treated as a
single entity.
     “Partnership Interest” means an interest in the Partnership, which shall
include any Managing General Partner Interest, Special General Partner Interest
and Limited Partner Interests but shall exclude any options, rights, warrants
and appreciation rights relating to an equity interest in the Partnership and,
for the purpose of Section 7.12, shall include any interests into which such
Partnership Interests are convertible or for which such Partnership Interests
are exchangeable.
     “Partnership Minimum Gain” means that amount determined in accordance with
the principles of Treasury Regulation Section 1.704-2(d).
     “Per Unit Capital Amount” means, as of any date of determination, the
Capital Account, stated on a per Unit basis, underlying any Common Unit.
     “Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of Units held by such Unitholder, by (B) the total
number of all Outstanding Units, and (b) as to the holders of other Partnership
Interests issued by the Partnership in accordance with Section 5.4, the
percentage established (or determined as established) as a part of such
issuance. The Percentage Interest with respect to the Managing General Partner
Interest shall at all times be zero.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Pro Rata” means (a) when modifying Units or any class thereof, apportioned
equally among all designated Units in accordance with their relative Percentage
Interests and (b) when modifying Partners or Record Holders, apportioned among
all Partners and Record Holders in accordance with their relative Percentage
Interests.
     “Purchase Date” means the date determined by the Managing General Partner
as the date for purchase of all Outstanding Limited Partner Interests of a
certain class (other than Limited Partner Interests owned by the Managing
General Partner and its Affiliates) pursuant to Article XV.
     “Quarter” means, unless the context requires otherwise, a fiscal quarter of
the Partnership, or, with respect to the fiscal quarter of the Partnership
including the Effective Date, the portion of such fiscal quarter from and after
the Effective Date.

17



--------------------------------------------------------------------------------



 



     “Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
     “Record Date” means the date established by the Managing General Partner or
otherwise in accordance with this Agreement for determining (a) the identity of
the Record Holders entitled to notice of, or to vote at, any meeting of Limited
Partners or entitled to vote by ballot or give approval of Partnership action in
writing without a meeting or entitled to exercise rights in respect of any
lawful action of Limited Partners or (b) the identity of Record Holders entitled
to receive any report or distribution or to participate in any offer.
     “Record Holder” means (a) with respect to Partnership Interests of any
class of Partnership Interests for which a Transfer Agent has been appointed,
the Person in whose name a Partnership Interest of such class is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered on the
books that the Managing General Partner has caused to be kept as of the opening
of business on such Business Day.
     “Redeemable Interests” means any Partnership Interests for which a
redemption notice has been given, and has not been withdrawn, pursuant to
Section 4.10.
     “Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-137588) as it has been or as it may be amended or
supplemented from time to time, filed by CVR Energy, Inc. with the Commission
under the Securities Act to register the offering and sale of Common Stock of
CVR Energy, Inc.
     “Remaining Net Positive Adjustments” means as of the end of any taxable
period, (i) with respect to the Unitholders, the excess of (a) the Net Positive
Adjustments of the Unitholders as of the end of such period over (b) the sum of
those Partners’ Share of Additional Book Basis Derivative Items for each prior
taxable period, and (ii) with respect to the Managing General Partner, the
excess of (a) the Net Positive Adjustments of the Managing General Partner (in
respect of the Incentive Distribution Rights) as of the end of such period over
(b) the sum of the Share of Additional Book Basis Derivative Items of the
Managing General Partner for each prior taxable period.
     “Required Allocations” means (a) any limitation imposed on any allocation
of Net Losses or Net Termination Losses under Section 6.1(b) or 6.1(c)(ii) and
(b) any allocation of an item of income, gain, loss or deduction pursuant to
Section 6.1(d)(i), 6.1(d)(ii), 6.1(d)(iv), 6.1(d)(v), 6.1(d)(vi), 6.1(d)(vii) or
6.1(d)(ix).
     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Partnership recognized for federal income tax purposes
resulting from a sale, exchange or other disposition of a Contributed Property
or Adjusted Property, to the extent such item of gain

18



--------------------------------------------------------------------------------



 



or loss is not allocated pursuant to Section 6.2(b)(i)(A) or 6.2(b)(ii)(A),
respectively, to eliminate Book-Tax Disparities.
     “Retained Converted Subordinated Unit” has the meaning assigned to such
term in Section 5.3(d)(ii).
     “Second Liquidation Target Amount” has the meaning assigned to such term in
Section 6.1(c)(i)(E).
     “Second Target Distribution” means $0.4688 per Unit per Quarter (or, with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period, and of which the denominator is the total number of days in
such fiscal quarter), subject to adjustment in accordance with Sections 6.7 and
6.9.
     “Securities Act” means the Securities Act of 1933, as amended, supplemented
or restated from time to time and any successor to such statute.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended, supplemented or restated from time to time and any successor to such
statute.
     “Share of Additional Book Basis Derivative Items” means in connection with
any allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders, the amount that bears the same ratio to
such Additional Book Basis Derivative Items as the Unitholders’ Remaining Net
Positive Adjustments as of the end of such period bears to the Aggregate
Remaining Net Positive Adjustments as of that time, (ii) with respect to the
Managing General Partner, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Remaining Net Positive Adjustments
of the Managing General Partner as of the end of such period bears to the
Aggregate Remaining Net Positive Adjustments as of that time.
     “Special Approval” means approval by a majority of the members or the sole
member, as applicable, of the Conflicts Committee.
     “Special General Partner” means CVR Special GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as special general partner of the Partnership, in their capacity
as special general partner of the Partnership (except as the context otherwise
requires).
     “Special General Partner Interest” means the management and ownership
interest of the Special General Partner in the Partnership, which is represented
by Special GP Units and, following the Initial Offering will be represented by
Subordinated GP Units or Common GP Units or a combination thereof, and includes
any and all benefits to which the Special General Partner is entitled as
provided in this Agreement, together with all obligations of the Special General
Partner to comply with the terms and provisions of this Agreement.

19



--------------------------------------------------------------------------------



 



     “Special GP Unit” means a Unit representing, when outstanding, a fractional
part of the Special General Partner Interest, and having the rights and
obligations specified with respect to Special GP Units in this Agreement.
     “Special LP Unit” means a Unit representing, when outstanding, a fractional
part of the Partnership Interests of all Limited Partners, and having the rights
and obligations specified with respect to Special LP Units in this Agreement.
     “Special Unit” means a Special LP Unit or a Special GP Unit.
     “Subordinated GP Unit” means a Unit representing, when outstanding, a
fractional part of the Special General Partner Interest, and having the rights
and obligations specified with respect to Subordinated GP Units in this
Agreement. The term “Subordinated GP Unit” does not refer to, or include, any
Common GP Unit. A Subordinated GP Unit that is convertible into a Common GP Unit
shall not constitute a Common GP Unit until such conversion occurs.
     “Subordinated LP Unit” means a Unit representing, when outstanding, a
fractional part of the Partnership Interests of all Limited Partners and having
the rights and obligations specified with respect to Subordinated Units in this
Agreement. The term “Subordinated LP Unit” does not refer to, or include, any
Common LP Unit. A Subordinated LP Unit that is convertible into a Common LP Unit
shall not constitute a Common LP Unit until such conversion occurs.
     “Subordinated Unit” means a Subordinated LP Unit or a Subordinated GP Unit.
     “Subordination Period” means the period commencing on the IO Closing Date
and ending on the first to occur of the following dates:
     (a) the second Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter, beginning with
the Quarter in which the fifth anniversary of the IO Closing Date occurs, in
respect of which (i) (A) distributions of Available Cash from Operating Surplus
on each of the Outstanding Common Units and Subordinated Units and any other
Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units with respect to each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all Outstanding Common
Units and Subordinated Units and any other Outstanding Units that are senior or
equal in right of distribution to the Subordinated Units during such periods and
(B) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units and Subordinated Units and any other Units that are senior or equal in
right of distribution to the Subordinated Units that were Outstanding during
such periods on a Fully Diluted Basis, with respect to such periods and
(ii) there are no Cumulative Common Unit Arrearages; and
     (b) the date all Subordinated Units convert to Common Units pursuant to
Section 11.4.
     “Subsidiary” means, with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency)

20



--------------------------------------------------------------------------------



 



to vote in the election of directors or other governing body of such corporation
is owned, directly or indirectly, at the date of determination, by such Person,
by one or more Subsidiaries of such Person or a combination thereof, (b) a
partnership (whether general or limited) in which such Person or a Subsidiary of
such Person is, at the date of determination, a general or limited partner of
such partnership, but only if more than 50% of the partnership interests of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person, or a combination
thereof, or (c) any other Person (other than a corporation or a partnership) in
which such Person, one or more Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.
     “Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).
     “Third Target Distribution” means $0.5625 per Unit per Quarter (or, with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period, and of which the denominator is the total number of days in
such fiscal quarter), subject to adjustment in accordance with Sections 6.7 and
6.9.
     “Trading Day” means, for the purpose of determining the Current Market
Price of any class of Limited Partner Interests, a day on which the principal
National Securities Exchange on which such class of Limited Partner Interests
are listed or admitted to trading is open for the transaction of business or, if
Limited Partner Interests of a class are not listed or admitted to trading on
any National Securities Exchange, a day on which banking institutions in New
York City generally are open.
     “transfer” has the meaning assigned to such term in Section 4.4(a).
     “Transfer Agent” means such bank, trust company or other Person (including
the Managing General Partner or one of its Affiliates) as may be appointed from
time to time by the Partnership to act as registrar and transfer agent for any
class of Partnership Interests; provided that if no Transfer Agent is
specifically designated for any class of Partnership Interests, the Managing
General Partner shall act in such capacity.
     “Unit” means a Partnership Interest that is designated as a “Unit” and
shall include Special Units, Common Units and Subordinated Units but shall not
include the Managing General Partner Interest or the associated Incentive
Distribution Rights.
     “Unitholders” means the holders of Units.
     “Unit Majority” means, (a) prior to the Initial Offering, at least a
majority of the Outstanding Units, voting as a single class, (b) during the
Subordination Period, at least a majority of the Outstanding Common Units
(excluding Common Units owned by the Managing General Partner and its
Affiliates) voting as a class and at least a majority of the Outstanding
Subordinated Units voting as a class, and (c) after the end of the Subordination
Period, at least a majority of the Outstanding Common Units.

21



--------------------------------------------------------------------------------



 



     “Unpaid MQD” has the meaning assigned to such term in Section 6.1(c)(i)(B).
     “Unrealized Gain” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the fair market
value of such property as of such date (as determined under Section 5.3(d)) over
(b) the Carrying Value of such property as of such date (prior to any adjustment
to be made pursuant to Section 5.3(d) as of such date).
     “Unrealized Loss” attributable to any item of Partnership property means,
as of any date of determination, the excess, if any, of (a) the Carrying Value
of such property as of such date (prior to any adjustment to be made pursuant to
Section 5.3(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.3(d)).
     “Unrecovered Initial Unit Price” means at any time, with respect to a Unit,
the Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Unit and any distributions of
cash (or the Net Agreed Value of any distributions in kind) in connection with
the dissolution and liquidation of the Partnership theretofore made in respect
of an Initial Unit, adjusted as the Managing General Partner determines to be
appropriate to give effect to any distribution, subdivision, combination or
reorganization of such Units. The Unrecovered Initial Unit Price will be reset
to the Initial Unit Price upon the closing of the Initial Offering.
     “Unrestricted Person” means each Indemnitee, each Partner and each Person
who is or was a member, partner, director, officer, employee or agent of any
Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner
     “U.S. GAAP” means United States generally accepted accounting principles,
as in effect from time to time, consistently applied.
     “Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).
     “Working Capital Borrowings” means borrowings used solely for working
capital purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or similar financing arrangement; provided
that when incurred it is the intent of the borrower to repay such borrowings
within 12 months from sources other than additional Working Capital Borrowings.
     Section 1.2 Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include”,
“includes”, “including” and words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof”, “herein” and
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.

22



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION
     Section 2.1 Formation. The General Partners and the Organizational Limited
Partner have formed the Partnership as a limited partnership pursuant to the
provisions of the Delaware Act. The General Partners and the Organizational
Limited Partner hereby amend and restate the original Agreement of Limited
Partnership of the Partnership in its entirety. This amendment and restatement
shall become effective on the date of hereof. Except as expressly provided to
the contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act.
     Section 2.2 Name. The name of the Partnership shall be “CVR Partners, LP”.
The Partnership’s business may be conducted under any other name or names as
determined by the Managing General Partner, including the name of the Managing
General Partner. The words “Limited Partnership,” the letters “LP,” or “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires. The Managing General Partner may change the name of the Partnership at
any time and from time to time and shall notify the Partners of such change in
the next regular communication to the Partners.
     Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the Managing General Partner, the
registered office of the Partnership in the State of Delaware shall be located
at 1209 Orange Street, Wilmington, Delaware 19801, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at 2277 Plaza Drive, Suite 500, Sugar Land,
Texas 77479 or such other place as the Managing General Partner may from time to
time designate by notice to the Partners. The Partnership may maintain offices
at such other place or places within or outside the State of Delaware as the
Managing General Partner shall determine necessary or appropriate. The address
of the Managing General Partner shall be 2277 Plaza Drive, Suite 500, Sugar
Land, Texas 77479 or such other place as the Managing General Partner may from
time to time designate by notice to the Partners.
     Section 2.4 Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to engage directly in, or enter into or
form, hold and dispose of any corporation, partnership, joint venture, limited
liability company or other arrangement to engage indirectly in, any business
activity that is approved by the Managing General Partner and, to the extent
required by Section 7.3, the Special General Partner, in their respective sole
discretion, and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the without the approval of
Unitholders holding at least 90% of the Outstanding Units (including Units held
by the Managing General Partner and its Affiliates) voting as a single class the
Managing General Partner shall not cause the Partnership to take any action that
the Managing General Partner

23



--------------------------------------------------------------------------------



 



determines would cause the Partnership to be treated as an association taxable
as a corporation or otherwise taxable as an entity for federal income tax
purposes. To the fullest extent permitted by law, the Managing General Partner
shall have no duty or obligation to propose or approve, and may, in its
individual capacity, decline to propose or approve, the conduct by the
Partnership of any business.
     Section 2.5 Powers. The Partnership shall be empowered to do any and all
acts and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
     Section 2.6 Power of Attorney.
     (a) Each Partner hereby constitutes and appoints the Managing General
Partner and, if a Liquidator shall have been selected pursuant to Section 12.3,
the Liquidator, severally (and any successor to the Liquidator by merger,
transfer, assignment, election or otherwise) and each of their authorized
officers and attorneys-in-fact, as the case may be, with full power of
substitution, as his true and lawful agent and attorney-in-fact, with full power
and authority in his name, place and stead, to:
     (i) execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the Managing General Partner
or the Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the Managing General Partner or the
Liquidator determines to be necessary or appropriate to reflect, in accordance
with its terms, any amendment, change, modification or restatement of this
Agreement; (C) all certificates, documents and other instruments (including
conveyances and a certificate of cancellation) that the Managing General Partner
or the Liquidator determines to be necessary or appropriate to reflect the
dissolution and termination of the Partnership pursuant to the terms of this
Agreement; (D) all certificates, documents and other instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article IV, X, XI or XII; (E) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of any class or series of Partnership Interests
issued pursuant to Section 5.4; and (F) all certificates, documents and other
instruments (including agreements and a certificate of merger) relating to a
merger, consolidation or conversion of the Partnership pursuant to Article XIV;
and
     (ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the Managing General Partner or the Liquidator determines to be necessary or
appropriate to (A) make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action that is made or given by the Partners
hereunder or is consistent with the

24



--------------------------------------------------------------------------------



 



terms of this Agreement or (B) effectuate the terms or intent of this Agreement;
provided, that when required by Section 13.3 or any other provision of this
Agreement that establishes a percentage of the Partners or of the Partners of
any class or series required to take any action, or provides any management
rights of the Special General Partner the Managing General Partner and the
Liquidator may exercise the power of attorney made in this Section 2.6(a)(ii)
only after the necessary vote, consent or approval of such percentage of the
Partners or of the Partners of such class or series or approval by the Special
General Partner, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
Managing General Partner to amend this Agreement except in accordance with
Article XIII or as may be otherwise expressly provided for in this Agreement.
     (b) The foregoing power of attorney is hereby declared to be irrevocable
and a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Partner
and the transfer of all or any portion of such Partner’s Partnership Interest
and shall extend to such Partner’s heirs, successors, assigns and personal
representatives. Each Partner hereby agrees to be bound by any representation
made by the Managing General Partner or the Liquidator acting in good faith
pursuant to such power of attorney; and each Partner, to the maximum extent
permitted by law, hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the Managing General Partner or the
Liquidator taken in good faith under such power of attorney. Each Partner shall
execute and deliver to the Managing General Partner or the Liquidator, within
15 days after receipt of the request therefor, such further designation, powers
of attorney and other instruments as the Managing General Partner or the
Liquidator may request in order to effectuate this Agreement and the purposes of
the Partnership.
     Section 2.7 Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.
     Section 2.8 Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the Managing General Partner, one or more of its
Affiliates or one or more nominees, as the Managing General Partner may
determine. The Managing General Partner hereby declares and warrants that any
Partnership assets for which record title is held in the name of the Managing
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the Managing General Partner or such Affiliate or nominee for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the Managing General Partner shall use
reasonable efforts to cause record title to such assets (other than those assets
in respect of which the Managing General Partner determines that the expense and
difficulty of conveyancing makes transfer of

25



--------------------------------------------------------------------------------



 



record title to the Partnership impracticable) to be vested in the Partnership
as soon as reasonably practicable; provided, further, that, prior to the
withdrawal or removal of the Managing General Partner or as soon thereafter as
practicable, the Managing General Partner shall use reasonable efforts to effect
the transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the Managing
General Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.
ARTICLE III
RIGHTS OF LIMITED PARTNERS
     Section 3.1 Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
     Section 3.2 Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. Any action taken by any Affiliate of the
Managing General Partner or any officer, director, employee, manager, member,
general partner, agent or trustee of the Managing General Partner or any of its
Affiliates, or any officer, director, employee, manager, member, general
partner, agent or trustee of a Group Member, in its capacity as such, shall not
be deemed to be participation in the control of the business of the Partnership
by a limited partner of the Partnership (within the meaning of Section 17-303(a)
of the Delaware Act) and shall not affect, impair or eliminate the limitations
on the liability of the Limited Partners under this Agreement.
     Section 3.3 Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.5 and the Omnibus Agreement, which shall continue to be
applicable to the Persons referred to therein, regardless of whether such
Persons shall also be Limited Partners, each Limited Partner shall be entitled
to and may have any business interests and engage in any business activities in
addition to those relating to the Partnership, including business interests and
activities in direct competition with the Partnership Group. Neither the
Partnership nor any of the other Partners shall have any rights by virtue of
this Agreement in any business ventures of any Limited Partner.
     Section 3.4 Rights of Limited Partners.
     (a) In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a Limited Partner in the Partnership, upon reasonable written demand stating
the purpose of such demand and at such Limited Partner’s own expense:
     (i) to obtain true and full information regarding the status of the
business and financial condition of the Partnership;
     (ii) promptly after its becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;

26



--------------------------------------------------------------------------------



 



     (iii) to obtain a current list of the name and last known business,
residence or mailing address of each Partner;
     (iv) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;
     (v) to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and
     (vi) to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.
     (b) The Managing General Partner may keep confidential from the Limited
Partners, for such period of time as the Managing General Partner deems
reasonable, (i) any information that the Managing General Partner reasonably
believes to be in the nature of trade secrets or (ii) other information the
disclosure of which the Managing General Partner believes (A) is not in the best
interests of the Partnership Group, (B) could damage the Partnership Group or
its business or (C) that any Group Member is required by law or by agreement
with any third party to keep confidential (other than agreements with Affiliates
of the Partnership the primary purpose of which is to circumvent the obligations
set forth in this Section 3.4).
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
     Section 4.1 Certificates. Notwithstanding anything otherwise to the
contrary herein, unless the Managing General Partner shall determine otherwise
in respect of some or all of any or all classes of Partnership Interests,
Partnership Interests shall not be evidenced by certificates. Certificates that
may be issued shall be executed on behalf of the Partnership by the Chairman of
the Board, President or any Executive Vice President or Vice President and the
Secretary or any Assistant Secretary of the Managing General Partner. If a
Transfer Agent has been appointed for a class of Partnership Interests, no
Certificate for such class of Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that if the Managing General Partner elects to cause the Partnership to
issue Partnership Interests of such class in global form, the Certificate shall
be valid upon receipt of a certificate from the Transfer Agent certifying that
the Partnership Interests have been duly registered in accordance with the
directions of the Partnership. Subject to the requirements of Section 6.8(b), if
Common Units are evidenced by Certificates the Record Holders of Subordinated
Units, (i) may, if the Subordinated Units are evidenced by Certificates,
exchange such Certificates for Certificates evidencing Common Units or (ii) if
the Subordinated Units are not evidenced by Certificates, shall be issued
Certificates evidencing Common Units, in either case on or after the date on
which such Subordinated Units are converted into Common Units pursuant to the
terms of Section 5.6.

27



--------------------------------------------------------------------------------



 



     Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.
     (a) If any mutilated Certificate is surrendered to the Transfer Agent (or
the Managing General Partner, if there is no Transfer Agent for the applicable
class of Partnership Interests), the appropriate officers of the Managing
General Partner on behalf of the Partnership shall execute, and, if applicable,
the Transfer Agent shall countersign and deliver in exchange therefor, a new
Certificate evidencing the same number and type of Partnership Interests as the
Certificate so surrendered.
     (b) The appropriate officers of the Managing General Partner on behalf of
the Partnership shall execute and deliver, and, if applicable, the Transfer
Agent shall countersign, a new Certificate in place of any Certificate
previously issued if the Record Holder of the Certificate:
     (i) makes proof by affidavit, in form and substance satisfactory to the
Managing General Partner, that a previously issued Certificate has been lost,
destroyed or stolen;
     (ii) requests the issuance of a new Certificate before the Managing General
Partner has notice that the Certificate has been acquired by a purchaser for
value in good faith and without notice of an adverse claim;
     (iii) if requested by the Managing General Partner, delivers to the
Managing General Partner a bond, in form and substance satisfactory to the
Managing General Partner, with surety or sureties and with fixed or open penalty
as the Managing General Partner may direct, to indemnify the Partnership, the
Partners, the Managing General Partner and the Transfer Agent against any claim
that may be made on account of the alleged loss, destruction or theft of the
Certificate; and
     (iv) satisfies any other reasonable requirements imposed by the Managing
General Partner.
     If a Partner fails to notify the Managing General Partner within a
reasonable period of time after such Partner has notice of the loss, destruction
or theft of a Certificate, and a transfer of the Partner Interests represented
by the Certificate is registered before the Partnership, the Managing General
Partner or the Transfer Agent receives such notification, the Partner shall be
precluded from making any claim against the Partnership, the Managing General
Partner or the Transfer Agent for such transfer or for a new Certificate.
     (c) As a condition to the issuance of any new Certificate under this
Section 4.2, the Managing General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Transfer Agent, if applicable) reasonably connected therewith.
     Section 4.3 Record Holders. The Partnership shall be entitled to recognize
the Record Holder as the Partner with respect to any Partnership Interest and,
accordingly, shall not be bound to recognize any equitable or other claim to, or
interest in, such Partnership Interest on the part of any other Person,
regardless of whether the Partnership shall have actual or other notice

28



--------------------------------------------------------------------------------



 



thereof, except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Persons on the other, such representative Person shall be
(a) the Record Holder of such Partnership Interest and (b) shall be bound by
this Agreement and shall have the rights and obligations of a Partner hereunder
as, and to the extent, provided herein.
     Section 4.4 Transfer Generally.
     (a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the Managing General
Partner assigns its Managing General Partner Interest to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise, (ii) by which the Special
General Partner assigns its Special General Partner Interest to another Person,
and includes a sale, assignment, gift, pledge, encumbrance, hypothecation,
mortgage, exchange or any other disposition by law or otherwise or (iii) by
which the holder of a Limited Partner Interest assigns such Limited Partner
Interest to another Person who is or becomes a Limited Partner, and includes a
sale, assignment, gift, exchange or any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.
     (b) No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article IV.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article IV shall be null and void.
     (c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of any Partner of
any or all of the shares of stock, membership interests, partnership interests
or other ownership interests in such Partner and the term “transfer” shall not
mean any such disposition.
     Section 4.5 Registration and Transfer of Limited Partner Interests.
     (a) The Managing General Partner shall keep or cause to be kept on behalf
of the Partnership a register in which, subject to such reasonable regulations
as it may prescribe and subject to the provisions of Section 4.5(b), the
Partnership will provide for the registration and transfer of Limited Partner
Interests.
     (b) The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the Managing General Partner for such transfer;
provided, that as a condition to the issuance of any new Certificate under this
Section 4.5, the Managing General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed
with respect

29



--------------------------------------------------------------------------------



 



thereto. Upon surrender of a Certificate for registration of transfer of any
Limited Partner Interests evidenced by a Certificate, and subject to the
provisions hereof, the appropriate officers of the Managing General Partner on
behalf of the Partnership shall execute and deliver, and in the case of
Certificates evidencing Limited Partner Interests for which a Transfer Agent has
been appointed, the Transfer Agent shall countersign and deliver, in the name of
the holder or the designated transferee or transferees, as required pursuant to
the holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Limited Partner Interests as was evidenced by the
Certificate so surrendered.
     (c) By acceptance of the transfer of any Limited Partner Interests in
accordance with this Section 4.5 and except as provided in Section 4.9, each
transferee of a Limited Partner Interest (including any nominee holder or an
agent or representative acquiring such Limited Partner Interests for the account
of another Person) (i) shall be admitted to the Partnership as a Limited Partner
with respect to the Limited Partner Interests so transferred to such Person when
any such transfer or admission is reflected in the books and records of the
Partnership and such Limited Partner becomes the Record Holder of the Limited
Partner Interests so transferred, with or without execution of this Agreement,
(ii) shall become bound by the terms of this Agreement, (iii) represents that
the transferee has the capacity, power and authority to enter into this
Agreement, (iv) grants the powers of attorney set forth in this Agreement and
(v) makes the consents and waivers contained in this Agreement. The transfer of
any Limited Partner Interests and the admission of any new Limited Partner shall
not constitute and amendment to this Agreement.
     (d) Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any series of Limited
Partner Interests, the provisions of any statement of designations establishing
such series, (v) any contractual provisions binding on any Limited Partner and
(vi) provisions of applicable law including the Securities Act, Limited Partner
Interests shall be freely transferable.
     Section 4.6 Registration and Transfer of the Special General Partner
Interest.
     (a) The Managing General Partner shall keep or cause to be kept on behalf
of the Partnership a register in which, subject to such reasonable regulations
as it may prescribe and subject to the provisions of Section 4.6(b), the
Partnership will provide for the registration and transfer of Special General
Partner Interests.
     (b) The Partnership shall not recognize any transfer of Special General
Partner Interests evidenced by Certificates until the Certificates evidencing
such Special General Partner Interests are surrendered for registration of
transfer. No charge shall be imposed by the Managing General Partner for such
transfer; provided, that as a condition to the issuance of any new Certificate
under this Section 4.6, the Managing General Partner may require the payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed with respect thereto. Upon surrender of a Certificate for registration
of transfer of any Special General Partner Interests evidenced by a Certificate,
and subject to the provisions hereof, the appropriate officers of the Managing
General Partner on behalf of the Partnership shall execute and deliver, and in
the case of Certificates evidencing Special General Partner Interests for which
a Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the

30



--------------------------------------------------------------------------------



 



holder or the designated transferee or transferees, as required pursuant to the
holder’s instructions, one or more new Certificates evidencing the same
aggregate number and type of Special General Partner Interests as was evidenced
by the Certificate so surrendered.
     (c) The Special GP Units, Common GP Units and Subordinated GP Units are
transferable as Special GP Units, Common GP Units and Subordinated GP Units only
to Affiliates of the Special General Partner. If the Special General Partner
desires to transfer Special GP Units, Common GP Units or Subordinated GP Units
to Persons who are not Affiliates of the Special General Partner, the Special
General Partner shall give notice to the Managing General Partner prior to
effecting any such transfer. Each Special GP Unit, Common GP Unit and
Subordinated GP Unit will automatically convert into a Special LP Unit, Common
LP Unit or Subordinated LP Unit, respectively, on a one-for-one basis
immediately prior to the transfer of such Unit to any Person who is not an
Affiliate of the Special General Partner. The transfer of such converted Special
GP Units, Common GP Units and Subordinated GP Units shall be governed by the
provisions of this Agreement relating to transfer of Limited Partner Interests
as if such Special GP Units, Common GP Units and Subordinated GP Units were
Special LP Units, Common LP Units or Subordinated LP Units, respectively. By
acceptance of the transfer of any Special General Partner Interests (whether it
be represented by Special GP Units, Common GP Units or Subordinated GP Units) in
accordance with this Section 4.6 and except as provided in Section 4.9, each
transferee of a Special General Partner Interest (who, for clarification, must
be an Affiliate of the Special General Partner) (i) shall be admitted to the
Partnership as a Special General Partner with respect to the Special General
Partner Interests so transferred to such Person when any such transfer or
admission is reflected in the books and records of the Partnership and such
Special General Partner becomes the Record Holder of the Special General Partner
Interests so transferred, with or without execution of this Agreement,
(ii) shall become bound by the terms of this Agreement, (iii) represents that
the transferee has the capacity, power and authority to enter into this
Agreement, (iv) grants the powers of attorney set forth in this Agreement and
(v) makes the consents and waivers contained in this Agreement. The transfer of
any Special General Partner Interests and the admission of any new Special
General Partner shall not constitute and amendment to this Agreement. If the
Special General Partner transfers some, but less than all, of its Special
General Partner to an Affiliate who is admitted to the Partnership as a Special
General Partner, such that there is more than one Special General Partner, the
Managing General Partner shall, with the advice of the Special General Partners,
amend this Agreement as the Managing General Partner determines necessary or
appropriate to allocate the rights and obligations of the Special General
Partner Interest among the Special General Partners, Pro Rata, and to provide
for exercise of such rights by majority or individual vote.
     (d) Subject to (i) the foregoing provisions of this Section 4.6,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any series of Special
General Partner Interests, the provisions of any statement of designations
establishing such series, (v) any contractual provisions binding on any Special
General Partner and (vi) provisions of applicable law including the Securities
Act, Special General Partner Interests shall be freely transferable
     Section 4.7 Transfer of the Managing General Partner Interest.

31



--------------------------------------------------------------------------------



 



     (a) Subject to Section 4.7(c) below, prior to the tenth anniversary of the
Closing Date, the Managing General Partner shall not transfer all or any part of
its Managing General Partner Interest to a Person unless such transfer (i) has
been approved by (X) the prior written consent or vote of the holders of at
least a majority of the Outstanding Units (excluding Units held by the Managing
General Partner and its Affiliates) and (Y) the Special General Partner or
(ii) is of all, but not less than all, of its Managing General Partner Interest
to (A) an Affiliate of the Managing General Partner (other than an individual)
or (B) another Person (other than an individual) in connection with the merger
or consolidation of the Managing General Partner with or into such other Person
or the transfer by the Managing General Partner of all or substantially all of
its assets to such other Person.
     (b) Subject to Section 4.7(c) below, on or after the tenth anniversary of
the Closing Date, the Managing General Partner may transfer all or any part of
its Managing General Partner Interest without Unitholder approval.
     (c) Notwithstanding anything herein to the contrary, no transfer by the
Managing General Partner of all or any part of its Managing General Partner
Interest to another Person shall be permitted unless (i) the transferee agrees
to assume the rights and duties of the Managing General Partner under this
Agreement and to be bound by the provisions of this Agreement, (ii) the
Partnership receives an Opinion of Counsel that such transfer would not result
in the loss of limited liability under Delaware law of any Limited Partner or
cause the Partnership to be treated as an association taxable as a corporation
or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed) and (iii) such transferee also agrees to
purchase all (or the appropriate portion thereof, if applicable) of the
partnership or membership interest of the Managing General Partner as the
general partner or managing member, if any, of each other Group Member. In the
case of a transfer pursuant to and in compliance with this Section 4.6, the
transferee or successor (as the case may be) shall, subject to compliance with
the terms of Section 10.2, be admitted to the Partnership as the Managing
General Partner effective immediately prior to the transfer of the Managing
General Partner Interest, and the business of the Partnership shall continue
without dissolution.
     (d) The Incentive Distribution Rights are an inseparable part of the
Managing General Partner Interest and are not transferable apart from the
Managing General Partner Interest.
     Section 4.8 Restrictions on Transfers.
     (a) Except as provided in Section 4.8(d) below, but notwithstanding the
other provisions of this Article IV, no transfer of any Partnership Interests
shall be made if such transfer would (i) violate the then applicable U.S.
federal or state securities laws or rules and regulations of the Commission, any
state securities commission or any other governmental authority with
jurisdiction over such transfer, (ii) terminate the existence or qualification
of the Partnership under the laws of the jurisdiction of its formation, or
(iii) cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes (to the extent not already so treated or taxed).

32



--------------------------------------------------------------------------------



 



     (b) The Managing General Partner may impose restrictions on the transfer of
Partnership Interests if the Managing General Partner determines, with the
advice of counsel, that such restrictions are necessary or advisable to avoid a
significant risk of the Partnership becoming taxable as a corporation or
otherwise becoming taxable as an entity for U.S. federal income tax purposes.
The Managing General Partner may impose such restrictions by amending this
Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to such amendment being effected, by the holders of at least a majority of the
Outstanding Limited Partner Interests of such class.
     (c) The transfer of a Subordinated Unit that has converted into a Common
Unit shall be subject to the restrictions imposed by Section 6.8(b).
     (d) Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
     Section 4.9 Eligible Holders.
     (a) If any Group Member is or becomes subject to any law or regulation that
the Managing General Partner determines would create a substantial risk of
cancellation or forfeiture of any property in which the Group Member has an
interest based on the nationality, citizenship or other related status of a
Partner, the Managing General Partner may amend this Agreement to impose
requirements for each Partner to be eligible to be a Partner in the Partnership.
If the Managing General Partner establishes any such requirement, the Managing
General Partner may request any Partner to furnish to the Managing General
Partner, within 30 days after receipt of such request, an executed Eligibility
Certification or such other information concerning his nationality, citizenship
or other related status (or, if the Partner is a nominee holding for the account
of another Person, the nationality, citizenship or other related status of such
Person) as the Managing General Partner may request. If a Partner fails to
furnish to the Managing General Partner within the aforementioned 30-day period
such Eligibility Certification or other requested information or if upon receipt
of such Eligibility Certification or other requested information the Managing
General Partner determines that a Partner is not an Eligible Holder, the
Partnership Interests owned by such Limited Partner shall be subject to
redemption in accordance with the provisions of Section 4.10. In addition, the
Managing General Partner may require that the status of any such Partner be
changed to that of a Ineligible Holder and, thereupon, the Managing General
Partner shall be substituted for such Ineligible Holder as the Partner in
respect of the Ineligible Holder’s Partnership Interests.
     (b) The Managing General Partner shall, in exercising voting rights in
respect of Partnership Interests held by it on behalf of Ineligible Holders,
cast the votes in the same ratios as the votes of Partners (including the
General Partners) in respect of Partnership Interests other than those of
Ineligible Holders are cast, either for, against or abstaining as to the matter.

33



--------------------------------------------------------------------------------



 



     (c) Upon dissolution of the Partnership, a Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of his Partnership Interest (representing his right to receive his share of such
distribution in kind).
     (d) At any time after he can and does certify that he has become an
Eligible Holder, a Ineligible Holder may, upon application to the Managing
General Partner, request that with respect to any Partnership Interests of such
Ineligible Holder not redeemed pursuant to Section 4.10, such Ineligible Holder
be admitted as a Partner, and upon approval of the Managing General Partner,
such Ineligible Holder shall be admitted as a Partner and shall no longer
constitute an Ineligible Holder and the Managing General Partner shall cease to
be deemed to be the Partner in respect of the Ineligible Holder’s Partnership
Interests.
     Section 4.10 Redemption of Partnership Interests of Ineligible Holders.
     (a) If at any time a Partner fails to furnish an Eligibility Certification
or other information requested within the 30-day period specified in
Section 4.9(a), or if upon receipt of such Eligibility Certification or other
information the Managing General Partner determines, with the advice of counsel,
that a Partner is not an Eligible Holder, the Partnership may, unless the
Partner establishes to the satisfaction of the Managing General Partner that
such Partner is an Eligible Holder or has transferred his Partnership Interests
to a Person who is an Eligible Holder and who furnishes an Eligibility
Certification to the Managing General Partner prior to the date fixed for
redemption as provided below, redeem the Partnership Interest of such Partner as
follows:
     (i) The Managing General Partner shall, not later than the 30th day before
the date fixed for redemption, give notice of redemption to the Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
as applicable, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests and that on and after the date fixed for redemption no further
allocations or distributions to which the Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.
     (ii) The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Partnership Interests of the class to
be so redeemed multiplied by the number of Partnership Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, as determined by the Managing General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 8%

34



--------------------------------------------------------------------------------



 



annually and payable in three equal annual installments of principal together
with accrued interest, commencing one year after the redemption date.
     (iii) The Partner or his duly authorized representative shall be entitled
to receive the payment for the Redeemable Interests at the place of payment
specified in the notice of redemption on the redemption date (or, if later in
the case of Redeemable Interests evidenced by Certificates, upon surrender by or
on behalf of the Partner at the place specified in the notice of redemption, of
the Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).
     (iv) After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Partnership Interests.
     (b) The provisions of this Section 4.10 shall also be applicable to
Partnership Interests held by a Partner as nominee of a Person determined to be
an Ineligible Holder.
     (c) Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Partnership Interest before the redemption date
if such transfer is otherwise permitted under this Agreement. Upon receipt of
notice of such a transfer, the Managing General Partner shall withdraw the
notice of redemption, provided the transferee of such Partnership Interest
certifies to the satisfaction of the Managing General Partner that he is an
Eligible Holder. If the transferee fails to make such certification, such
redemption shall be effected from the transferee on the original redemption
date.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
     Section 5.1 Contributions by the General Partners and their Affiliates.
     (a) In connection with the formation of the Partnership under the Delaware
Act, the Managing General Partner made an initial Capital Contribution to the
Partnership in the amount of $1,000, for a general partner interest in the
Partnership and has been admitted as a General Partner of the Partnership, and
the Special General Partner and Organizational Limited Partner each made an
initial Capital Contribution to the Partnership in the amount of $1,000 and have
been admitted as a General Partner and Limited Partner, respectively, of the
Partnership. As of the Effective Date, the initial $1,000 contributed by each of
the Special General Partner and the Organizational Limited Partner shall be
refunded as provided in the Contribution Agreement.
     (b) On the Effective Date and pursuant to the Contribution Agreement, the
Organizational Limited Partner will convey: (i) a portion of its interest in
Coffeyville Resources Nitrogen Fertilizer, LLC to the Partnership on behalf of
the Managing General Partner, as a Capital Contribution in exchange for the
issuance to the Managing General Partner of the Managing General Partner
Interest, subject to all of the rights, privileges and duties of the Managing
General Partner under this Agreement; (ii) a portion of its interest in
Coffeyville Resources Nitrogen Fertilizer, LLC to the Partnership on behalf of
the Special General Partner, as a Capital Contribution in exchange for the
issuance to the Special General Partner of Special GP Units, subject to all of
the rights, privileges and duties of the Special General Partner under

35



--------------------------------------------------------------------------------



 



this Agreement; and (iii) the remaining portion of its interest in Coffeyville
Resources Nitrogen Fertilizer, LLC to the Partnership as a Capital Contribution
in exchange for the issuance to the Organizational Limited Partner of Special LP
Units.
     Section 5.2 Interest and Withdrawal. No interest on Capital Contributions
shall be paid by the Partnership. No Partner shall be entitled to the withdrawal
or return of its Capital Contribution, except to the extent, if any, that
distributions made pursuant to this Agreement or upon dissolution of the
Partnership may be considered as the withdrawal or return of its Capital
Contribution by law and then only to the extent provided for in this Agreement.
Except to the extent expressly provided in this Agreement, no Partner shall have
priority over any other Partner either as to the return of Capital Contributions
or as to profits, losses or distributions. Any such return shall be a compromise
to which all Partners agree within the meaning of Section 17-502(b) of the
Delaware Act.
     Section 5.3 Capital Accounts.
     (a) The Partnership shall maintain for each Partner (or a beneficial owner
of Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the Managing
General Partner) owning a Partnership Interest a separate Capital Account with
respect to such Partnership Interest in accordance with the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by
(i) the amount of all Capital Contributions made to the Partnership with respect
to such Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.3(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property made with respect to
such Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.3(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1.
     (b) For purposes of computing the amount of any item of income, gain, loss
or deduction which is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
     (i) Solely for purposes of this Section 5.3, the Partnership shall be
treated as owning directly its proportionate share (as determined by the
Managing General Partner based upon the provisions of the applicable Group
Member Agreement) of all property owned by any other Group Member that is
classified as a partnership or a disregarded entity for federal income tax
purposes.
     (ii) All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be

36



--------------------------------------------------------------------------------



 



treated as an item of deduction at the time such fees and other expenses are
incurred and shall be allocated among the Partners pursuant to Section 6.1.
     (iii) Except as otherwise provided in Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), the computation of all items of income,
gain, loss and deduction shall be made without regard to any election under
Section 754 of the Code which may be made by the Partnership and, as to those
items described in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without
regard to the fact that such items are not includable in gross income or are
neither currently deductible nor capitalized for federal income tax purposes. To
the extent an adjustment to the adjusted tax basis of any Partnership asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment in the Capital
Accounts shall be treated as an item of gain or loss.
     (iv) Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
     (v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.3(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined
(A) as if the adjusted basis of such property were equal to the Carrying Value
of such property immediately following such adjustment and (B) using a rate of
depreciation, cost recovery or amortization derived from the same method and
useful life (or, if applicable, the remaining useful life) as is applied for
federal income tax purposes; provided that, if the Partnership is using the
“remedial method” for eliminating a Book-Tax Disparity with respect to such
property, then depreciation, cost recovery or amortization deductions shall be
determined under the rules prescribed by Treasury
Regulation Section 1.704-3(d)(2), and provided further, however, that if the
property has a zero adjusted basis for federal income tax purposes,
depreciation, cost recovery or amortization deductions shall be determined using
any method that the Managing General Partner may adopt.
     (vi) If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 50(c)(1)
or 50(c)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 50(c)(2) of the Code shall, to the extent possible, be allocated in the
same manner to the Partners to whom such deemed deduction was allocated.

37



--------------------------------------------------------------------------------



 



     (c) (i) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
     (ii) Subject to Section 6.8(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.6 by a holder thereof (other than a transfer to an
Affiliate unless the Managing General Partner elects to have this subparagraph
5.3(d)(ii) apply), the Capital Account maintained for such Person with respect
to its Subordinated Units or converted Subordinated Units will (A) first, be
allocated to the Subordinated Units or converted Subordinated Units to be
transferred in an amount equal to the product of (x) the number of such
Subordinated Units or converted Subordinated Units to be transferred and (y) the
Per Unit Capital Amount for a Common Unit, and (B) second, any remaining balance
in such Capital Account will be retained by the transferor, regardless of
whether it has retained any Subordinated Units or converted Subordinated Units
(“Retained Converted Subordinated Units”). Following any such allocation, the
transferor’s Capital Account, if any, maintained with respect to the retained
Subordinated Units or Retained Converted Subordinated Units, if any, will have a
balance equal to the amount allocated under clause (B) hereinabove, and the
transferee’s Capital Account established with respect to the transferred
Subordinated Units or Retained Converted Subordinated Units will have a balance
equal to the amount allocated under clause (A) hereinabove.
     (d) (i) In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), upon an issuance of additional
Partnership Interests for cash or Contributed Property, the issuance of
Partnership Interests as consideration for the provision of services or the
conversion of the Managing General Partner’s Combined Interest to Common Units
pursuant to Section 11.3(b), the Capital Account of all Partners and the
Carrying Value of each Partnership property immediately prior to such issuance
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property immediately prior to such issuance and had been allocated to the
Partners at such time pursuant to Section 6.1(c) and Section 6.1(d). In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets (including cash or cash
equivalents) immediately prior to the issuance of additional Partnership
Interests shall be determined by the Managing General Partner using such method
of valuation as it may adopt; provided, however, that the Managing General
Partner, in arriving at such valuation, must take fully into account the fair
market value of the Partnership Interests of all Partners at such time. The
Managing General Partner shall allocate such aggregate value among the assets of
the Partnership (in such manner as it determines) to arrive at a fair market
value for individual properties.
     (ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately

38



--------------------------------------------------------------------------------



 



prior to such distribution for an amount equal to its fair market value, and had
been allocated to the Partners, at such time, pursuant to Section 6.1(c) and
Section 6.1(d). In determining such Unrealized Gain or Unrealized Loss the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.3(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such method of valuation as it may adopt.
     Section 5.4 Issuances of Additional Partnership Interests.
     (a)
     (i) Subject to the provisions of Section 7.3(b) and subject to any
applicable management rights of the Special General Partner expressly provided
in Section 7.3, the Partnership may issue additional Partnership Interests and
options, rights, warrants and appreciation rights relating to the Partnership
Interests for any Partnership purpose at any time and from time to time to such
Persons for such consideration and on such terms and conditions as the Managing
General Partner shall determine, all without the approval of any Partners.
     (ii) The Managing General Partner may, in its sole discretion but subject
to any applicable management rights of the Special General Partner expressly
provided in Section 7.3, cause the Partnership to undertake the Initial
Offering; provided, that the Managing General Partner shall not cause the
Partnership to undertake or consummate the Initial Offering unless the Managing
General Partner determines, after consultation with the Special General Partner,
that the Partnership is likely to be able to: (A) make distributions under
Section 6.4 in respect of all Common Units and Subordinated Units and any other
Units that are senior or equal in right of distribution to the Subordinated
Units that are expected to be Outstanding with respect to each of the two
consecutive, non-overlapping four-Quarter periods immediately following the IO
Closing Date in an amount equal to or greater than the sum of the Minimum
Quarterly Distribution on all of the Outstanding Common Units and Subordinated
Units and any other Outstanding Units that are senior or equal in right of
distribution to the Subordinated Units during such periods; and (B) generate
Adjusted Operating Surplus for each of the two consecutive, non-overlapping
four-Quarter periods immediately following the IO closing date in an amount
equal to or greater than the sum of the Minimum Quarterly Distribution on all of
the Common Units, Subordinated Units and any other Units that are senior or
equal in right of distribution to the Subordinated Units that are expected to be
Outstanding during such periods on a Fully Diluted Basis; provided further, that
the Managing General Partner shall not cause the Partnership to consummate an
Initial Public Offering unless the Managing General Partner has received an
Opinion of Counsel stating that, following the Initial Public Offering, the
Partnership will not be treated as an association taxable as a corporation or
otherwise taxable as an entity for federal income tax purposes.

39



--------------------------------------------------------------------------------



 



     (iii) If the Managing General Partner determines that the Partnership is
not likely to be able to satisfy the tests set forth in Section 5.4(a)(ii), the
Managing General Partner may, in its sole discretion and effective upon closing
of the Initial Offering, reduce the Minimum Quarterly Distribution to an amount
the Managing General Partner determines to be an appropriate level such that the
Partnership is likely to be able to satisfy the tests set forth in
Section 5.4(a)(ii) with the reduced Minimum Quarter Distribution.
     (b) Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.4(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior or junior to existing classes and
series of Partnership Interests), as shall be fixed by the Managing General
Partner, including (i) the right to share in Partnership profits and losses or
items thereof; (ii) the right to share in Partnership distributions; (iii) the
rights upon dissolution and liquidation of the Partnership; (iv) whether, and
the terms and conditions upon which, the Partnership may, or shall be required
to, redeem the Partnership Interest (including sinking fund provisions); (v)
whether such Partnership Interest is issued with the privilege of conversion or
exchange and, if so, the terms and conditions of such conversion or exchange;
(vi) the terms and conditions upon which each Partnership Interest will be
issued, evidenced by certificates and assigned or transferred; (vii) the method
for determining the Percentage Interest as to such Partnership Interest; and
(viii) the right, if any, of each such Partnership Interest to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.
     (c) The Managing General Partner shall take all actions that it determines
to be necessary or appropriate in connection with (i) each issuance of
Partnership Interests and options, rights, warrants and appreciation rights
relating to Partnership Interests pursuant to this Section 5.4, (ii) the
conversion of the Managing General Partner Interest (including the associated
Incentive Distribution Rights) into Units pursuant to the terms of this
Agreement, (iii) reflecting the admission of such additional Partners in the
books and records of the Partnership as the Record Holder of such Partnership
Interests, and (iv) all additional issuances of Partnership Interests. The
Managing General Partner shall determine the relative rights, powers and duties
of the holders of the Units or other Partnership Interests being so issued. The
Managing General Partner shall do all things necessary to comply with the
Delaware Act and is authorized and directed to do all things that it determines
to be necessary or appropriate in connection with any future issuance of
Partnership Interests or in connection with the conversion of the Managing
General Partner Interest into Units pursuant to the terms of this Agreement,
including compliance with any statute, rule, regulation or guideline of any
federal, state or other governmental agency or any National Securities Exchange
on which the Units or other Partnership Interests are listed or admitted to
trading.
     (d) No fractional Units shall be issued by the Partnership.
     Section 5.5 Conversion of Special Units.
     (a) Effective immediately prior to the closing of the Initial Offering:

40



--------------------------------------------------------------------------------



 



     (i) the lesser of (i) all of the Special Units and (ii) that number of
Special Units that will represent 40% of all Outstanding Units immediately
following the closing of the Initial Offering (without giving effect to any
over-allotment option granted by the Partnership in connection with any Initial
Public Offering) shall convert into Subordinated Units on a one-for-one basis;
and
     (ii) the balance of the Special Units, if any, shall convert into Common
Units on a one-for-one basis.
     (b) In the event that the Special Units convert into Subordinated Units or
Common Units, or a combination thereof, pursuant to Section 5.5(a), at a time
when there is more than one holder of Special Units, then, unless all of the
holders of Special Units agree to a different allocation, the Special Units that
are converted into Subordinated Units shall be allocated among the holders of
Special Units pro rata based on the number of Special Units held by each.
     (c) Special GP Units shall convert into Common GP Units or Subordinated GP
Units, or a combination thereof, and Special LP Units shall convert into Common
LP Units or Subordinated LP Units, or a combination thereof.
     Section 5.6 Conversion of Subordinated Units.
     (a) A total of 25% of the number of Subordinated Units initially issued
pursuant to Section 5.5(a)(i), as adjusted pursuant to Section 5.9, will convert
into Common Units on a one-for-one basis on the second Business Day following
the distribution of Available Cash to Partners pursuant to Section 6.3(a) in
respect of any Quarter, beginning with the Quarter in which the third
anniversary of the IO Closing Date occurs, in respect of which:
     (i) distributions under Section 6.4 in respect of all Outstanding Common
Units and Subordinated Units and any other Outstanding Units that are senior or
equal in right of distribution to the Subordinated Units with respect to each of
the three consecutive, non-overlapping four-Quarter periods immediately
preceding such date equaled or exceeded the sum of the Minimum Quarterly
Distribution on all of the Outstanding Common Units and Subordinated Units and
any other Outstanding Units that are senior or equal in right of distribution to
the Subordinated Units during such periods;
     (ii) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units, Subordinated Units and any other Units that are senior or equal in right
of distribution to the Subordinated Units that were Outstanding during such
periods on a Fully Diluted Basis; and
     (iii) there are no Cumulative Common Unit Arrearages.
     (b) An additional 25% of the number of Subordinated Units initially issued
pursuant to Section 5.5(a)(i), as adjusted pursuant to Section 5.9, will convert
into Common Units on a one-for-one basis on the second Business Day following
the distribution of Available Cash to

41



--------------------------------------------------------------------------------



 



Partners pursuant to Section 6.3(a) in respect of any Quarter, beginning with
the Quarter in which the fourth anniversary of the IO Closing Date occurs, in
respect of which:
     (i) distributions under Section 6.4 in respect of all Outstanding Common
Units and Subordinated Units and any other Outstanding Units that are senior or
equal in right of distribution to the Subordinated Units with respect to each of
the three consecutive, non-overlapping four-Quarter periods immediately
preceding such date equaled or exceeded the sum of the Minimum Quarterly
Distribution on all of the Outstanding Common Units and Subordinated Units and
any other Outstanding Units that are senior or equal in right of distribution to
the Subordinated Units during such periods;
     (ii) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units, Subordinated Units and any other Units that are senior or equal in right
of distribution to the Subordinated Units that were Outstanding during such
periods on a Fully Diluted Basis; and
     (iii) there are no Cumulative Common Unit Arrearages;
provided, however, that the conversion of Subordinated Units pursuant to this
Section 5.6(b) may not occur until at least one year following the end of the
last four-Quarter period in respect of which conversion of Subordinated Units
pursuant to Section 5.6(a) occurred (i.e. the last four-Quarter contained in the
“three consecutive, non-overlapping four-Quarter periods” referenced in this
Section 5.6(b) may not include any Quarter included in the “three consecutive,
non-overlapping four-Quarter periods” referenced in Section 5.6(a).
     (c) Any Subordinated Units that are not converted into Common Units
pursuant to Section 5.6(a) or Section 5.6(b) shall convert into Common Units on
a one-for-one basis on the second Business Day following the distribution of
Available Cash to Partners pursuant to Section 6.3(a) in respect of the final
Quarter of the Subordination Period.
     (d) Outstanding Subordinated Units may also convert into Common Units on a
one-for-one basis as set forth in, and pursuant to the terms of, Section 11.4.
     (e) Subordinated GP Units shall convert into Common GP Units and
Subordinated LP Units shall convert into Common LP Units.
     (f) A Subordinated Unit that has converted into a Common Unit shall be
subject to the provisions of Section 6.8(c).
     (g) In the event that any Subordinated Units convert into Common Units
pursuant to Section 5.6(a) or Section 5.6(b) at a time when there is more than
one holder of Subordinated Units, then, unless all of the holders of
Subordinated Units agree to a different allocation, the Subordinated Units that
are to be converted into Common Units shall be allocated among the holders of
Subordinated Units pro rata based on the number of Subordinated Units held by
each such holder.

42



--------------------------------------------------------------------------------



 



     Section 5.7 Conversion of Common GP Units and Subordinated GP Units into
Common LP Units and Subordinated LP Units. All of the Common GP Units and
Subordinated GP Units shall convert into Common LP Units and Subordinated LP
Units, respectively, on a one-for-one basis if the Special General Partner
ceases to own at least 15% of all Outstanding Units. Immediately upon such
conversion, the Special General Partner shall become a Limited Partner and shall
cease to have any of the rights and obligations of rights specified with respect
to the Special General Partner (or the Special General Partner Interest) in this
Agreement.
     Section 5.8 Preemptive Right. Except as provided in this Section 5.8 or as
otherwise provided in an agreement by the Partnership relating to a future
issuance of Partnership Interests, no Person shall have any preemptive,
preferential or other similar right with respect to the issuance of any
Partnership Interest, whether unissued, held in the treasury or hereafter
created. The Managing General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the Managing
General Partner and its Affiliates, to the extent necessary to maintain the
Percentage Interests of the Managing General Partner and its Affiliates equal to
that which existed immediately prior to the issuance of such Partnership
Interests. The Special General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the Special
General Partner and its Affiliates and other than in connection with the Initial
Offering, to the extent necessary to maintain the Percentage Interests of the
Special General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests. For the
purposes of this Section 5.8, the Managing General Partner and its controlling
Affiliates, on the one hand, and the Special General Partner and its controlling
Affiliates, on the other hand, shall be deemed not to be Affiliates, unless
otherwise agreed by the Managing General Partner and the Special General
Partner.
     Section 5.9 Splits and Combinations.
     (a) Subject to Sections 5.9(d), 6.7 and 6.9, the Partnership may make a Pro
Rata distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis (including
any Common Unit Arrearage or Cumulative Common Unit Arrearage) or stated as a
number of Units are proportionately adjusted retroactive to the beginning of the
Partnership.
     (b) Whenever such a distribution, subdivision, combination or
reorganization of Partnership Interests is declared, the Managing General
Partner shall select a Record Date as of which the distribution, subdivision,
combination or reorganization shall be effective and shall send notice thereof
at least 20 days prior to such Record Date to each Record Holder as of a date
not less than 10 days prior to the date of such notice. The Managing General
Partner also may cause a firm of independent public accountants selected by it
to calculate the number of Partnership Interests to be held by each Record
Holder after giving effect to such distribution, subdivision, combination or
reorganization. The Managing General Partner shall be entitled to

43



--------------------------------------------------------------------------------



 



rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.
     (c) Promptly following any such distribution, subdivision, combination or
reorganization, the Partnership may issue Certificates to the Record Holders of
Partnership Interests as of the applicable Record Date representing the new
number of Partnership Interests held by such Record Holders, or the Managing
General Partner may adopt such other procedures that it determines to be
necessary or appropriate to reflect such changes. If any such combination
results in a smaller total number of Partnership Interests Outstanding, the
Partnership shall require, as a condition to the delivery to a Record Holder of
any such new Certificate, the surrender of any Certificate held by such Record
Holder immediately prior to such Record Date.
     (d) The Partnership shall not issue fractional Units upon any distribution,
subdivision, combination or reorganization of Units. If a distribution,
subdivision, combination or reorganization of Units would result in the issuance
of fractional Units but for the provisions of Section 5.4(d) and this
Section 5.9(d), each fractional Unit shall be rounded to the nearest whole Unit
(and a 0.5 Unit shall be rounded to the next higher Unit).
     Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-607 or 17-804 of the Delaware Act.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
     Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.3(b)) shall be allocated among the
Partners in each taxable year (or portion thereof) as provided herein below.
     (a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable year and all items of income, gain,
loss and deduction taken into account in computing Net Income for such taxable
year shall be allocated as follows:
     (i) First, 100% to the Managing General Partner, in an amount equal to the
aggregate Net Losses allocated to the Managing General Partner pursuant to
Section 6.1(b)(iii) for all previous taxable years until the aggregate Net
Income allocated to the Managing General Partner pursuant to this
Section 6.1(a)(i) for the current taxable year and all previous taxable years is
equal to the aggregate Net Losses allocated to the Managing General Partner
pursuant to Section 6.1(b)(iii) for all previous taxable years;
     (ii) Second, 100% to the Unitholders, in accordance with their respective
Percentage Interests, until the aggregate Net Income allocated to such
Unitholders pursuant to this Section 6.1(a)(ii) for the current taxable year and
all previous taxable

44



--------------------------------------------------------------------------------



 



years is equal to the aggregate Net Losses allocated to such Unitholders
pursuant to Section 6.1(b)(ii) for all previous taxable years; and
     (iii) Third, the balance, if any, 100% to the Unitholders, in accordance
with their respective Percentage Interests.
     (b) Net Losses. After giving effect to the special allocations set forth in
Section 6.1(d), Net Losses for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Losses for such
taxable period shall be allocated as follows:
     (i) First, 100% to the Unitholders, in accordance with their respective
Percentage Interests, until the aggregate Net Losses allocated pursuant to this
Section 6.1(b)(i) for the current taxable year and all previous taxable years is
equal to the aggregate Net Income allocated to such Unitholders pursuant to
Section 6.1(a)(iii) for all previous taxable years, provided that the Net Losses
shall not be allocated pursuant to this Section 6.1(b)(i) to the extent that
such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable year (or increase any
existing deficit balance in its Adjusted Capital Account);
     (ii) Second, 100% to the Unitholders, in accordance with their respective
Percentage Interests; provided, that Net Losses shall not be allocated pursuant
to this Section 6.1(b)(ii) to the extent that such allocation would cause any
Unitholder to have a deficit balance in its Adjusted Capital Account at the end
of such taxable year (or increase any existing deficit balance in its Adjusted
Capital Account); and
     (iii) Third, the balance, if any, 100% to the Managing General Partner.
     (c) Net Termination Gains and Losses. After giving effect to the special
allocations set forth in Section 6.1(d), all items of income, gain, loss and
deduction taken into account in computing Net Termination Gain or Net
Termination Loss for such taxable period shall be allocated in the same manner
as such Net Termination Gain or Net Termination Loss is allocated hereunder. All
allocations under this Section 6.1(c) shall be made after Capital Account
balances have been adjusted by all other allocations provided under this
Section 6.1 and after all distributions of Available Cash provided under
Sections 6.4 and Section 6.6 have been made; provided, however, that solely for
purposes of this Section 6.1(c), Capital Accounts shall not be adjusted for
distributions made pursuant to Section 12.4.
     (i) If a Net Termination Gain is recognized (or deemed recognized pursuant
to Section 5.3(d)), such Net Termination Gain shall be allocated among the
Partners in the following manner (and the Capital Accounts of the Partners shall
be increased by the amount so allocated in each of the following subclauses, in
the order listed, before an allocation is made pursuant to the next succeeding
subclause):
     if such Net Termination Gain is recognized prior to the Initial Offering:
     (A) First, to each Partner having a deficit balance in its Capital Account,
in the proportion that such deficit balance bears to the total deficit balances
in the Capital Accounts of all Partners, until each such Partner has been

45



--------------------------------------------------------------------------------



 



allocated Net Termination Gain equal to any such deficit balance in its Capital
Account;
     (B) Second, to all Unitholders, Pro Rata, until the Capital Account in
respect of each Unit then Outstanding is equal to its Unrecovered Initial Unit
Price;
     (C) Third, to all Unitholders, Pro Rata, until the Capital Account in
respect of each Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, and (2) the excess of (aa) the First Target Distribution for
each Quarter of the Partnership’s existence over (bb) the cumulative per Unit
amount of any distributions of Available Cash that is deemed to be Operating
Surplus made pursuant to Section 6.4(a)(i) (the sum of (1) and (2) is, for the
purpose of the immediately succeeding clause (D), the “First Liquidation Target
Amount”);
     (D) Fourth, (y) 13% to the Managing General Partner (in respect of the
Incentive Distribution Rights), and (z) 87% to all Unitholders, Pro Rata, until
the Capital Account in respect of each Unit then Outstanding is equal to the sum
of (1) the First Liquidation Target Amount, and (2) the excess of (aa) the
Second Target Distribution less the First Target Distribution for each Quarter
of the Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(ii) (the sum of (1) and (2) is, for the purpose of
the immediately succeeding clause (E), “Second Liquidation Target Amount”);
     (E) Fifth, (y) 23% to the Managing General Partner (in respect of the
Incentive Distribution Rights), and (z) 77% to all Unitholders, Pro Rata, until
the Capital Account in respect of each Unit then Outstanding is equal to the sum
of (1) the Second Liquidation Target Amount, and (2) the excess of (aa) the
Third Target Distribution less the Second Target Distribution for each Quarter
of the Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(iii); and
     (F) Thereafter, (y) 48% to the Managing General Partner (in respect of the
Incentive Distribution Rights), and (z) 52% to all Unitholders, Pro Rata.
     if such Net Termination Gain is recognized on or after the Initial
Offering:
     (A) First, to each Partner having a deficit balance in its Capital Account,
in the proportion that such deficit balance bears to the total deficit balances
in the Capital Accounts of all Partners, until each such Partner has been
allocated Net Termination Gain equal to any such deficit balance in its Capital
Account;
     (B) Second, to all Unitholders holding Common Units, Pro Rata, until the
Capital Account in respect of each Common Unit then Outstanding is equal to the
sum of (1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly

46



--------------------------------------------------------------------------------



 



Distribution for the Quarter during which the Liquidation Date occurs, reduced
by any distribution pursuant to Section 6.4(b)(i) and Section 6.4(c)(i) with
respect to such Common Unit for such Quarter (the amount determined pursuant to
this clause (2) is hereinafter referred to as the “Unpaid MQD”) and (3) any then
existing Cumulative Common Unit Arrearage;
     (C) Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
to all Unitholders holding Subordinated Units, Pro Rata, until the Capital
Account in respect of each Subordinated Unit then Outstanding equals the sum of
(1) its Unrecovered Initial Unit Price, determined for the taxable year (or
portion thereof) to which this allocation of gain relates, and (2) the Minimum
Quarterly Distribution for the Quarter during which the Liquidation Date occurs,
reduced by any distribution pursuant to Section 6.4(b)(iii) with respect to such
Subordinated Unit for such Quarter;
     (D) Fourth, 100% to all Unitholders, in accordance with their respective
Percentage Interests, until the Capital Account in respect of each Common Unit
then Outstanding is equal to the sum of (1) its Unrecovered Initial Unit Price,
(2) the Unpaid MQD, (3) any then existing Cumulative Common Unit Arrearage, and
(4) the excess of (aa) the First Target Distribution less the Minimum Quarterly
Distribution for each Quarter of the Partnership’s existence over (bb) the
cumulative per Unit amount of any distributions of Available Cash that is deemed
to be Operating Surplus made pursuant to Section 6.4(b)(iv) and
Section 6.4(c)(ii) (the sum of (1), (2), (3) and (4) is, for the purpose of the
immediately succeeding clause (F), the “First Liquidation Target Amount”);
     (E) Fifth, (y) 13% to the Managing General Partner (in respect of the
Incentive Distribution Rights), and (z) 87% to all Unitholders, Pro Rata, until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the First Liquidation Target Amount, and (2) the excess of
(aa) the Second Target Distribution less the First Target Distribution for each
Quarter of the Partnership’s existence over (bb) the cumulative per Unit amount
of any distributions of Available Cash that is deemed to be Operating Surplus
made pursuant to Sections 6.4(b)(v) and 6.4(c)(iii) (the sum of (1) and (2) is,
for the purpose of the immediately succeeding clause (E), the “Second
Liquidation Target Amount”);
     (F) Sixth, (y) 23% to the Managing General Partner (in respect of the
Incentive Distribution Rights), and (z) 77% to all Unitholders, Pro Rata, until
the Capital Account in respect of each Common Unit then Outstanding is equal to
the sum of (1) the Second Liquidation Target Amount, and (2) the excess of
(aa) the Third Target Distribution less the Second Target Distribution for each
Quarter of the Partnership’s existence over (bb) the cumulative per Unit amount
of any distributions of Available Cash that is deemed to be Operating Surplus
made pursuant to Sections 6.4(b)(vi) and 6.4(c)(iv); and

47



--------------------------------------------------------------------------------



 



     (G) Finally, (y) 48% to the Managing General Partner (in respect of the
Incentive Distribution Rights), and (z) 52% to all Unitholders, Pro Rata.
     (ii) If a Net Termination Loss is recognized (or deemed recognized pursuant
to Section 5.3(d)), such Net Termination Loss shall be allocated among the
Partners in the following manner:
     if such Net Termination Loss is recognized prior to the Initial Offering:
     (A) First, to all Unitholders, Pro Rata, until the Capital Account in
respect of each Common Unit then Outstanding has been reduced to zero; and
     (B) Second, the balance, if any, 100% to the Managing General Partner.
     if such Net Termination Loss is recognized on or after the Initial
Offering:
     (A) First, if such Net Termination Loss is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit,
(x) to the Managing General Partner in accordance with its Percentage Interest
and (y) to all Unitholders holding Subordinated Units, Pro Rata, a percentage
equal to 100% less the Managing General Partner’s Percentage Interest, until the
Capital Account in respect of each Subordinated Unit then Outstanding has been
reduced to zero;
     (B) Second, (x) to the Managing General Partner in accordance with its
Percentage Interest and (y) to all Unitholders holding Common Units, Pro Rata, a
percentage equal to 100% less the Managing General Partner’s Percentage
Interest, until the Capital Account in respect of each Common Unit then
Outstanding has been reduced to zero; and
     (C) Third, the balance, if any, 100% to the Managing General Partner.
     (d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
     (i) Partnership Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 6.1, if there is a net decrease in Partnership Minimum
Gain during any Partnership taxable period, each Partner shall be allocated
items of Partnership income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(f), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any
successor provision. For purposes of this Section 6.1(d), each Partner’s
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 6.1(d) with respect to such
taxable period (other than an allocation pursuant to Sections 6.1(d)(vi) and
6.1(d)(vii)). This Section 6.1(d)(i) is intended to comply with the Partnership
Minimum Gain chargeback requirement in Treasury Regulation Section 1.704-2(f)
and shall be interpreted consistently therewith.

48



--------------------------------------------------------------------------------



 



     (ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding
the other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except
as provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4),
1.704-2(i)(5) and 1.704-2(j)(2)(ii), or any successor provisions. For purposes
of this Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Sections 6.1(d)(vi) and 6.1(d)(vii), with respect to such taxable
period. This Section 6.1(d)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.
     (iii) Priority Allocations.
     (A) If the amount of cash or the Net Agreed Value of any property
distributed (except cash or property distributed pursuant to Section 12.4) to
any Unitholder for a taxable year is greater (on a per Unit basis) than the
amount of cash or the Net Agreed Value of property distributed to the other
Unitholders (on a per Unit basis), then each Unitholder receiving such greater
cash or property distribution shall be allocated gross income in an amount equal
to the product of (aa) the amount by which the distribution (on a per Unit
basis) to such Unitholder exceeds the distribution (on a per Unit basis) to the
Unitholders receiving the smallest distribution and (bb) the number of Units
owned by the Unitholder receiving the greater distribution.
     (B) After the application of Section 6.1(d)(iii)(A), all or any portion of
the remaining items of Partnership gross income or gain for the taxable period,
if any, shall be allocated to the Managing General Partner (in respect of the
Incentive Distribution Rights), until the aggregate amount of such items
allocated to the Managing General Partner pursuant to this
Section 6.1(d)(iii)(B) for the current taxable year and all previous taxable
years is equal to the cumulative amount of all Incentive Distributions made to
the Managing General Partner from the Effective Date to a date 45 days after the
end of the current taxable year.
     (iv) Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made

49



--------------------------------------------------------------------------------



 



only if and to the extent that such Partner would have a deficit balance in its
Adjusted Capital Account after all other allocations provided for in this
Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were not in
this Agreement.
     (v) Gross Income Allocations. In the event any Partner has a deficit
balance in its Capital Account at the end of any Partnership taxable period in
excess of the sum of (A) the amount such Partner is required to restore pursuant
to the provisions of this Agreement and (B) the amount such Partner is deemed
obligated to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, that an allocation pursuant to this Section 6.1(d)(v) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Adjusted Capital Account in excess of such sum after all other allocations
provided for in this Section 6.1 have been tentatively made as if this
Section 6.1(d)(v) were not in this Agreement.
     (vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the Managing General Partner determines that the
Partnership’s Nonrecourse Deductions should be allocated in a different ratio to
satisfy the safe harbor requirements of the Treasury Regulations promulgated
under Section 704(b) of the Code, the Managing General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
     (vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any taxable period shall be allocated 100% to the Partner that bears the
Economic Risk of Loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i). If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Partners in accordance with the ratios in which they share such Economic Risk of
Loss. This Section 6.1(d)(vii) is intended to comply with Treasury Regulations
Section 1.704-2(i)(1) and shall be interpreted consistently therewith.
     (viii) Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.
     (ix) Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such item of gain or loss
shall

50



--------------------------------------------------------------------------------



 



be specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
     (x) Economic Uniformity. At the election of the Managing General Partner
with respect to any taxable period ending upon, or after, the termination of the
Subordination Period, all or a portion of the remaining items of Partnership
gross income or gain for such taxable period, after taking into account
allocations pursuant to Section 6.1(d)(iii), shall be allocated 100% to each
Partner holding Subordinated Units that are Outstanding as of the termination of
the Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount equal to
the product of (A) the number of Final Subordinated Units held by such Partner
and (B) the Per Unit Capital Amount for a Common Unit. The purpose of this
allocation is to establish uniformity between the Capital Accounts underlying
Final Subordinated Units and the Capital Accounts underlying Common Units held
by Persons other than the Managing General Partner and its Affiliates
immediately prior to the conversion of such Final Subordinated Units into Common
Units. This allocation method for establishing such economic uniformity will be
available to the Managing General Partner only if the method for allocating the
Capital Account maintained with respect to the Subordinated Units between the
transferred and retained Subordinated Units pursuant to Section 5.3(c)(ii) does
not otherwise provide such economic uniformity to the Final Subordinated Units.
     (xi) Curative Allocation.
     (A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the Managing General Partner determines that
such allocations will otherwise be inconsistent with the economic agreement
among the Partners. Further, allocations pursuant to this Section 6.1(d)(xi)(A)
shall be deferred with respect to allocations pursuant to clauses (1) and
(2) hereof

51



--------------------------------------------------------------------------------



 



to the extent the Managing General Partner determines that such allocations are
likely to be offset by subsequent Required Allocations.
     (B) The Managing General Partner shall, with respect to each taxable
period, (1) apply the provisions of Section 6.1(d)(xi)(A) in whatever order is
most likely to minimize the economic distortions that might otherwise result
from the Required Allocations, and (2) divide all allocations pursuant to
Section 6.1(d)(xi)(A) among the Partners in a manner that is likely to minimize
such economic distortions.
     (xii) Corrective Allocations. In the event of any allocation of Additional
Book Basis Derivative Items or any Book-Down Event or any recognition of a Net
Termination Loss, the following rules shall apply:
     (A) In the case of any allocation of Additional Book Basis Derivative Items
(other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.3(d) hereof), the Managing General Partner shall allocate additional
items of gross income and gain away from the Managing General Partner (in
respect of the Incentive Distribution Rights) to the Unitholders, or additional
items of deduction and loss away from the Unitholders to the Managing General
Partner (in respect of the Incentive Distribution Rights), to the extent that
the Additional Book Basis Derivative Items allocated to the Unitholders exceed
their Share of Additional Book Basis Derivative Items. For this purpose, the
Unitholders shall be treated as being allocated Additional Book Basis Derivative
Items to the extent that such Additional Book Basis Derivative Items have
reduced the amount of income that would otherwise have been allocated to the
Unitholders under this Agreement (e.g., Additional Book Basis Derivative Items
taken into account in computing cost of goods sold would reduce the amount of
book income otherwise available for allocation among the Partners). Any
allocation made pursuant to this Section 6.1(d)(xii)(A) shall be made after all
of the other Agreed Allocations have been made as if this Section 6.1(d)(xii)
were not in this Agreement and, to the extent necessary, shall require the
reallocation of items that have been allocated pursuant to such other Agreed
Allocations.
     (B) In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the Managing General Partner, that to the extent possible the
aggregate Capital Account balances of the Partners will equal the amount that
would have been the Capital Account balances of the Partners if no prior Book-Up
Events had occurred, and (2) any negative adjustment in excess of the Aggregate
Remaining Net Positive Adjustments shall be allocated pursuant to Section 6.1(c)
hereof.

52



--------------------------------------------------------------------------------



 



     (C) In making the allocations required under this Section 6.1(d)(xii), the
Managing General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xii).
     Section 6.2 Allocations for Tax Purposes.
     (a) Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
     (b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:
     (i) (A) In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.
     (ii) (A) In the case of an Adjusted Property, such items shall (1) first,
be allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 5.3(d)(i) or 5.3(d)(ii), and (2) second, in the event such
property was originally a Contributed Property, be allocated among the Partners
in a manner consistent with Section 6.2(b)(i)(A); and (B) any item of Residual
Gain or Residual Loss attributable to an Adjusted Property shall be allocated
among the Partners in the same manner as its correlative item of “book” gain or
loss is allocated pursuant to Section 6.1.
     (iii) The Managing General Partner shall apply the principles of Treasury
Regulation Section 1.704-3(d) to eliminate Book-Tax Disparities.
     (c) For the proper administration of the Partnership and for the
preservation of uniformity of the Units (or any class or classes thereof), the
Managing General Partner shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (ii) make special allocations for federal income tax
purposes of income (including gross income) or deductions; and (iii) amend the
provisions of this Agreement as appropriate (x) to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code or (y) otherwise to preserve or achieve uniformity of the Units (or any
class or classes thereof). The Managing General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.2(c) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or

53



--------------------------------------------------------------------------------



 



classes of Partnership Interests issued and Outstanding or the Partnership, and
if such allocations are consistent with the principles of Section 704 of the
Code.
     (d) The Managing General Partner may determine to depreciate or amortize
the portion of an adjustment under Section 743(b) of the Code attributable to
unrealized appreciation in any Adjusted Property (to the extent of the
unamortized Book-Tax Disparity) using a predetermined rate derived from the
depreciation or amortization method and useful life applied to the Partnership’s
common basis of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6), Treasury
Regulation Section 1.197-2(g)(3), the legislative history of Section 743 of the
Code or any successor regulations thereto. If the Managing General Partner
determines that such reporting position cannot reasonably be taken, the Managing
General Partner may adopt depreciation and amortization conventions under which
all purchasers acquiring Partnership Interests in the same month would receive
depreciation and amortization deductions, based upon the same applicable rate as
if they had purchased a direct interest in the Partnership’s property. If the
Managing General Partner chooses not to utilize such aggregate method, the
Managing General Partner may use any other depreciation and amortization
conventions to preserve the uniformity of the intrinsic tax characteristics of
any Units, so long as such conventions would not have a material adverse effect
on the Record Holders of any class or classes of Partnership Interests.
     (e) Any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
     (f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the Managing General Partner) to take into account those
adjustments permitted or required by Sections 734 and 743 of the Code.
     (g) Each item of Partnership income, gain, loss and deduction shall, for
federal income tax purposes, be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners (i) prior to the IO Closing
Date, as of the last day of such month and (ii) thereafter as of the opening of
the National Securities Exchange on which the Partnership’s Units are listed or
admitted to trading on the first Business Day of each month; provided, however,
such items for the period beginning on the IO Closing Date and ending on the
last day of the month in which any Over-Allotment Option is exercised or the
expiration of any Over-Allotment Option occurs shall be allocated to the
Partners as of the opening of the National Securities Exchange on which the
Partnership’s Units are listed or admitted to trading on the first Business Day
of the next succeeding month; and provided, further, that gain or loss on a sale
or other disposition of any assets of the Partnership or any other extraordinary
item of income or loss realized and recognized other than in the ordinary course
of business, as determined by the Managing General Partner, shall be allocated
to the Partners as of the opening of the National

54



--------------------------------------------------------------------------------



 



Securities Exchange on which the Partnership’s Units are listed or admitted to
trading on the first Business Day of the month in which such gain or loss is
recognized for federal income tax purposes. The Managing General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.
     (h) Allocations that would otherwise be made to a Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the Managing
General Partner.
     Section 6.3 Requirement and Characterization of Distributions;
Distributions to Record Holders.
     (a) Within 45 days following the end of each Quarter commencing with the
Quarter that includes the Effective Date, an amount equal to 100% of Available
Cash with respect to such Quarter shall, subject to Sections 17-607 and 17-804
of the Delaware Act, be distributed in accordance with this Article VI by the
Partnership to the Partners as of the Record Date selected by the Managing
General Partner. All amounts of Available Cash distributed by the Partnership on
any date from any source shall be deemed to be Operating Surplus until the sum
of all amounts of Available Cash theretofore distributed by the Partnership to
the Partners pursuant to Section 6.4 equals the Operating Surplus from the
Effective Date through the close of the immediately preceding Quarter. Any
remaining amounts of Available Cash distributed by the Partnership on such date
shall, except as otherwise provided in Section 6.5, be deemed to be Capital
Surplus. All distributions required to be made under this Agreement will be made
subject to Sections 17-607 and 17-804 of the Delaware Act.
     (b) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs, other than from borrowings described in
clause (a)(ii) of the definition of Available Cash, shall be applied and
distributed solely in accordance with, and subject to the terms and conditions
of, Section 12.4.
     (c) The Managing General Partner may treat taxes paid by the Partnership on
behalf of, or amounts withheld with respect to, all or less than all of the
Partners, as a distribution of Available Cash to such Partners.
     (d) Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through any Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
     Section 6.4 Distributions of Available Cash from Operating Surplus.

55



--------------------------------------------------------------------------------



 



     (a) Prior to the Initial Offering. Available Cash with respect to any
Quarter prior to the Initial Offering that is deemed to be Operating Surplus
pursuant to the provisions of Section 6.3 or Section 6.6 shall, subject to
Sections 17-607 and 17-804 of the Delaware Act, be distributed as follows,
except as otherwise contemplated by Section 5.4(b) in respect of other
Partnership Interests issued pursuant thereto:
     (i) First, 100% to all Special Unitholders, Pro Rata, until there has been
distributed in respect of each Special Unit then Outstanding an amount equal to
the First Target Distribution;
     (ii) Second, (A) 13% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 87% to all Special Unitholders, Pro
Rata, until there has been distributed in respect of each Special Unit then
Outstanding an amount equal to the excess of the Second Target Distribution over
the First Target Distribution for such Quarter;
     (iii) Third, (A) 23% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 77% to all Special Unitholders, Pro
Rata, until there has been distributed in respect of each Special Unit then
Outstanding an amount equal to the excess of the Third Target Distribution over
the Second Target Distribution for such Quarter; and
     (iv) Thereafter, (A) 48% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 52% to all Special Unitholders, Pro
Rata;
provided, however, if the First Target Distribution, the Second Target
Distribution and the Third Target Distribution have been reduced to zero
pursuant to the second sentence of Section 6.7(a), the distribution of Available
Cash that is deemed to be Operating Surplus with respect to any Quarter will be
made solely in accordance with Section 6.4(a)(iv); provided further that no
distributions will be paid to the Managing General Partner (in respect of the
Incentive Distribution Rights) for so long as any Group Member is a guarantor of
any Coffeyville Credit Agreement.
     (b) During Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or 6.5 shall, subject to Sections 17-607 and
17-804 of the Delaware Act, be distributed as follows, except as otherwise
contemplated by Section 5.4(b) in respect of other Partnership Interests issued
pursuant thereto:
     (i) First, to all the Unitholders holding Common Units, Pro Rata, until
there has been distributed in respect of each Common Unit then Outstanding an
amount equal to the Minimum Quarterly Distribution for such Quarter;
     (ii) Second, to all Unitholders holding Common Units, Pro Rata, until there
has been distributed in respect of each Common Unit then Outstanding an amount
equal to the Cumulative Common Unit Arrearage existing with respect to such
Quarter;

56



--------------------------------------------------------------------------------



 



     (iii) Third, to all Unitholders holding Subordinated Units, Pro Rata, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;
     (iv) Fourth, to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
First Target Distribution over the Minimum Quarterly Distribution for such
Quarter;
     (v) Fifth, (A) 13% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 87% to all Unitholders, Pro Rata, until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;
     (vi) Sixth, (A) 23% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 77% to all Unitholders, Pro Rata, until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and
     (vii) Thereafter, (A) 48% to the Managing General Partner (in respect of
the Incentive Distribution Rights); and (B) 52% to all Unitholders, Pro Rata;
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.7(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section
6.4(b)(vii); provided further that no distributions will be paid to the Managing
General Partner (in respect of the Incentive Distribution Rights) for so long as
any Group Member is a guarantor of any Coffeyville Credit Agreement.
     (c) After Subordination Period. Available Cash with respect to any Quarter
after the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or 6.5, subject to Sections 17-607 and 17-804
of the Delaware Act, shall be distributed as follows, except as otherwise
contemplated by Section 5.4(b) in respect of additional Partnership Interests
issued pursuant thereto:
     (i) First, 100% to all Unitholders, Pro Rata, until there has been
distributed in respect of each Unit then Outstanding an amount equal to the
Minimum Quarterly Distribution for such Quarter;
     (ii) Second, 100% to all Unitholders in accordance with their respective
Percentage Interests, until there has been distributed in respect of each Unit
then Outstanding an amount equal to the excess of the First Target Distribution
over the Minimum Quarterly Distribution for such Quarter;
     (iii) Third, (A) 13% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 87% to all Unitholders, Pro Rata, until
there has

57



--------------------------------------------------------------------------------



 



been distributed in respect of each Unit then Outstanding an amount equal to the
excess of the Second Target Distribution over the First Target Distribution for
such Quarter;
     (iv) Fourth, (A) 23% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 77% to all Unitholders, Pro Rata, until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and
     (v) Thereafter, (A) 48% to the Managing General Partner (in respect of the
Incentive Distribution Rights); and (B) 52% to all Unitholders, Pro Rata;
provided, however, if the First Target Distribution, the Second Target
Distribution and the Third Target Distribution have been reduced to zero
pursuant to the second sentence of Section 6.7(a), the distribution of Available
Cash that is deemed to be Operating Surplus with respect to any Quarter will be
made solely in accordance with Section 6.4(c)(v); provided further that no
distributions will be paid to the Managing General Partner (in respect of the
Incentive Distribution Rights) for so long as any Group Member is a guarantor of
any Coffeyville Credit Agreement.
     Section 6.5 Distributions of Non-IDR Surplus Amount. Notwithstanding
anything to the contrary in this Agreement, no distribution shall be made to the
Managing General Partner Interest until the Non-IDR Surplus Amount has been
distributed to the Outstanding Units.
     Section 6.6 Distributions of Available Cash from Capital Surplus.
     (a) Prior to the IO Closing Date. Prior to the IO Closing Date, Available
Cash that is deemed to be Capital Surplus pursuant to the provisions of
Section 6.3(a) shall, subject to Sections 17-607 and 17-804 of the Delaware Act,
be distributed, unless the provisions of Section 6.3 require otherwise, 100% to
the Unitholders, Pro Rata, until the Minimum Quarterly Distribution has been
reduced to zero pursuant to the second sentence of Section 6.7(a). Thereafter,
all Available Cash shall be distributed as if it were Operating Surplus and
shall be distributed in accordance with Section 6.4.
     (b) On or after the IO Closing Date. Available Cash that is deemed to be
Capital Surplus pursuant to the provisions of Section 6.3(a) shall, subject to
Sections 17-607 and 17-804 of the Delaware Act, be distributed, unless the
provisions of Section 6.3 require otherwise, 100% to the Unitholders, Pro Rata,
until the Minimum Quarterly Distribution has been reduced to zero pursuant to
the second sentence of Section 6.7(a). Available Cash that is deemed to be
Capital Surplus shall then be distributed to all Unitholders holding Common
Units, Pro Rata, until there has been distributed in respect of each Common Unit
then Outstanding an amount equal to the Cumulative Common Unit Arrearage.
Thereafter, all Available Cash shall be distributed as if it were Operating
Surplus and shall be distributed in accordance with Section 6.4.
     Section 6.7 Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.

58



--------------------------------------------------------------------------------



 



     (a) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution, Third Target Distribution, Common Unit Arrearages and
Cumulative Common Unit Arrearages shall be proportionately adjusted in the event
of any distribution, combination or subdivision (whether effected by a
distribution payable in Units or otherwise) of Units or other Partnership
Interests in accordance with Section 5.8. In the event of a distribution of
Available Cash that is deemed to be from Capital Surplus, the then applicable
Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be reduced in the same
proportion that the distribution had to the fair market value of the Common
Units immediately prior to the announcement of the distribution. If the Common
Units are publicly traded on a National Securities Exchange, the fair market
value will be the Current Market Price before the ex-dividend date. If the
Common Units are not publicly traded, the fair market value will be determined
by the Board of Directors of the Managing General Partner.
     (b) The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall also be subject to
adjustment pursuant to Section 6.9.
     Section 6.8 Special Provisions Relating to the Holders of Subordinated
Units.
     (a) Except with respect to the right to vote on or approve matters
requiring the vote or approval of a percentage of the holders of Outstanding
Common Units and the right to participate in allocations of income, gain, loss
and deduction and distributions made with respect to Common Units, the holder of
a Subordinated Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon the
conversion of Subordinated Units into Common Units pursuant to Section 5.6, the
Unitholder holding a Subordinated Unit shall possess all of the rights and
obligations of a Unitholder holding Common Units hereunder, including the right
to vote as a Common Unitholder and the right to participate in allocations of
income, gain, loss and deduction and distributions made with respect to Common
Units; provided, however, that such converted Subordinated Units shall remain
subject to the provisions of Sections 5.3(c)(ii), 6.1(d)(x) and 6.8(b).
     (b) A Unitholder shall not be permitted to transfer a Subordinated Unit or
a Subordinated Unit that has converted into a Common Unit pursuant to
Section 5.6 (other than a transfer to an Affiliate) if the remaining balance in
the transferring Unitholder’s Capital Account with respect to the retained
Subordinated Units or Retained Converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.3(c)(ii)(B).
     (c) A Unitholder holding a Subordinated Unit that has converted into a
Common Unit pursuant to Section 5.5 shall not be issued a Common Unit
Certificate pursuant to Section 4.1, if the Common Units are evidenced by
Certificates, and shall not be permitted to transfer its converted Subordinated
Units to a Person that is not an Affiliate of the holder until such time as the
Managing General Partner determines, in consultation with the Special General
Partner, based on advice of counsel, that a converted Subordinated Unit should
have, as a substantive matter, like intrinsic economic and federal income tax
characteristics, in all material respects, to the intrinsic economic and federal
income tax characteristics of an Initial Common Unit. In connection with the
condition imposed by this Section 6.8(c), the Managing General Partner shall
take, following consultation with the Special General Partner, whatever steps
are required

59



--------------------------------------------------------------------------------



 



to provide economic uniformity to the converted Subordinated Units in
preparation for a transfer of such converted Subordinated Units, including the
application of Sections 5.3(c)(ii), 6.1(d)(x) and 6.8(b); provided, however,
that no such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units.
     Section 6.9 Entity Level Taxation. If legislation is enacted or the
interpretation of existing language is modified by a court of competent
jurisdiction so that a Group Member is treated as an association taxable as a
corporation or is otherwise subject to an entity level tax for federal, state or
local income tax purposes, then the Managing General Partner may, in its sole
discretion, reduce the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
to take into account the amount of the income taxes that are payable by reason
of any such new legislation or interpretation (the “Incremental Income Tax”), or
any portion thereof selected by the Managing General Partner, in the manner
provided in this Section 6.9. If the Managing General Partner elects to reduce
the Minimum Quarterly Distribution, the First Target Distribution, the Second
Target Distribution and the Third Target Distribution for any Quarter with
respect to all or a portion of the Incremental Income Taxes, the Managing
General Partner shall estimate for such Quarter the Partnership Group’s
aggregate liability (the “Estimated Incremental Quarterly Tax Amount”) for all
(or the relevant portion of) such Incremental Income Taxes; provided that any
difference between such estimate and the actual liability for Incremental Income
Taxes (or the relevant portion thereof) or such Quarter may, to the extent
determined by the Managing General Partner, be taken into account in determining
the Estimated Incremental Quarterly Tax Amount with respect to each Quarter in
which any such difference can be determined. For each such Quarter, the Minimum
Quarterly Distribution, First Target Distribution, Second Target Distribution
and Third Target Distribution, shall be the product obtained by multiplying
(a) the amounts therefor that are set out herein prior to the application of
this Section 6.9 times (b) the quotient obtained by dividing (i) Available Cash
with respect to such Quarter by (ii) the sum of Available Cash with respect to
such Quarter and the Estimated Incremental Quarterly Tax Amount for such
Quarter, as determined by the Managing General Partner. For purposes of the
foregoing, Available Cash with respect to a Quarter will be deemed reduced by
the Estimated Incremental Quarterly Tax Amount for that Quarter.
     Section 6.10 Distributions in Connection with Initial Offering.
     Notwithstanding any provision of this Agreement to the contrary, there
shall be two Quarters in the fiscal quarter in which the IO Closing Date occurs;
one Quarter comprised of the period of such fiscal quarter before the IO Closing
Date and one Quarter comprised of the period of such fiscal quarter from and
after the IO Closing Date. With respect to the distribution for the fiscal
quarter in which the IO Closing Date occurs, (a) the amount of Available Cash
distributed to the Partners pursuant to Section 6.4(a) (and Section 6.6(a), if
applicable), shall equal 100% of Available Cash with respect to such fiscal
quarter multiplied by a fraction, the numerator of which is the number of days
in such fiscal quarter before the IO Closing Date and the denominator of which
is the total number of days in such fiscal quarter; and (b) the amount of
Available Cash distributed to the Partners pursuant to Section 6.4(b) (and
Section 6.6(b), if applicable) shall equal 100% of Available Cash with respect
to such fiscal quarter less the amount described in clause (a).

60



--------------------------------------------------------------------------------



 



     Section 6.11 Limitation on Increases in Distributions.
     Following such time as (a) no Group Member is a guarantor of any
Coffeyville Credit Agreement and (b) the Non-IDR Surplus Amount has been
distributed to the Outstanding Units, the Managing General Partner shall not
cause the Partnership to make a regular Quarterly distribution of Available Cash
that is deemed to be Operating Surplus at a per-Unit amount that represents an
increase from the per-Unit amount of the most regular Quarterly Distribution
preceding the date of determination unless the Managing General Partner
determines that the increased per-Unit distribution amount is likely to be
sustainable for a period of at least twelve consecutive Quarters from the date
of increase. This Section 6.11 shall not apply to any special distributions or
any distribution in the nature of a liquidating distribution or partially
liquidating distribution.
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
     Section 7.1 Management.
     (a) The General Partners shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
powers to manage and control the business and affairs of the Partnership shall
be exclusively vested in the General Partners, and no other Partner shall have
any management power over the business and affairs of the Partnership. The
management and control power of the Special General Partner over the business
and affairs of the Partnership are provided in, and limited to, Section 7.3. In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the Managing General
Partner under any other provision of this Agreement, the Managing General
Partner, subject in each instance to the extent relevant (whether or not
specifically noted below) to Section 7.3, shall have full power and authority to
do all things and on such terms as it determines to be necessary or appropriate
to conduct the business of the Partnership, to exercise all powers set forth in
Section 2.5 and to effectuate the purposes set forth in Section 2.4, including
the following:
     (i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible or exchangeable into Partnership Interests, and the
incurring of any other obligations;
     (ii) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
     (iii) the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject to Article XIV);
     (iv) the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the

61



--------------------------------------------------------------------------------



 



conduct of the operations of the Partnership Group; the lending of funds to
other Persons (including other Group Members); the repayment or guarantee of
obligations of any Group Member; and the making of capital contributions to any
Group Member (the matters described in this clause (iv) being subject, however,
to subject to Section 7.6(a));
     (v) the negotiation, execution and performance of any contracts,
conveyances or other instruments (including instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the Managing General Partner or its assets other than its interest in
the Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);
     (vi) the distribution of Partnership cash;
     (vii) the selection and dismissal of employees (including employees having
titles such as “chief executive officer,” “president,” “chief financial
officer,” “vice president,” “secretary” and “treasurer”) and agents, outside
attorneys, accountants, consultants and contractors and the determination of
their compensation and other terms of employment or hiring;
     (viii) the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;
     (ix) the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, corporations, limited liability companies
or other relationships (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;
     (x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
     (xi) the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
     (xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Partnership Interests from, or
requesting that trading be suspended on, any such exchange (subject to any prior
approval required under Section 4.8);
     (xiii) the purchase, sale or other acquisition or disposition of
Partnership Interests, or the issuance of options, rights, warrants and
appreciation rights relating to Partnership Interests;

62



--------------------------------------------------------------------------------



 



     (xiv) the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member through its directors,
officers, employees or the Partnership’s direct or indirect ownership of Group
Members; and
     (xv) the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
Managing General Partner of the Partnership.
     (b) Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Limited Partners and each other Person who may acquire an interest in
Partnership Interests hereby (i) approves, ratifies and confirms the execution,
delivery and performance by the parties thereto of this Agreement and the Group
Member Agreement of each other Group Member, the Omnibus Agreement (in
substantially the form circulated prior to the date hereof, without giving
effect to any amendments, supplements or restatements after the Effective Date),
the Contribution Agreement (in substantially the form circulated prior to the
date hereof, without giving effect to any amendments, supplements or
restatements after the Effective Date) and the other agreements described in or
filed as exhibits to the Registration Statement that are related to the
transactions contemplated by the Registration Statement; (ii) agrees that the
Managing General Partner (on its own or on behalf of the Partnership) is
authorized to execute, deliver and perform the agreements referred to in clause
(i) of this sentence and the other agreements, acts, transactions and matters
described in or contemplated by the Registration Statement on behalf of the
Partnership without any further act, approval or vote of the Partners or the
other Persons who may acquire an interest in Partnership Interests; and
(iii) agrees that the execution, delivery or performance by the Managing General
Partner, the Special General Partner, any Group Member or any Affiliate of any
of them of this Agreement or any agreement authorized or permitted under this
Agreement (including the exercise by the Managing General Partner or any
Affiliate of the Managing General Partner of the rights accorded pursuant to
Article XV) shall not constitute a breach by a General Partner of any duty that
such General Partner may owe the Partnership or the Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.
     Section 7.2 Certificate of Limited Partnership. The Managing General
Partner has caused the Certificate of Limited Partnership to be filed with the
Secretary of State of the State of Delaware as required by the Delaware Act. The
Managing General Partner shall use all reasonable efforts to cause to be filed
such other certificates or documents that the Managing General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware or any
other state in which the Partnership may elect to do business or own property.
To the extent the Managing General Partner determines such action to be
necessary or appropriate, the Managing General Partner shall file amendments to
and restatements of the Certificate of Limited Partnership and do all things to
maintain the Partnership as a limited partnership (or a partnership or other
entity in which the limited partners have limited liability) under the laws of
the State of Delaware or of any other state in which the Partnership may elect
to do business or own property. Subject to the terms of Section 3.4(a), the
Managing General Partner shall not be required, before or after filing, to
deliver or mail a copy

63



--------------------------------------------------------------------------------



 



of the Certificate of Limited Partnership, any qualification document or any
amendment thereto to any Partner.
     Section 7.3 Restrictions on the General Partners’ Authority; Management
Rights of Special General Partner.
     (a) Except as provided in Articles XII and XIV, the General Partners may
not sell, exchange or otherwise dispose of all or substantially all of the
assets of the Partnership Group, taken as a whole, in a single transaction or a
series of related transactions without the approval of holders of a Unit
Majority; provided, however, that this provision shall not preclude or limit the
Managing General Partner’s ability to mortgage, pledge, hypothecate or grant a
security interest in all or substantially all of the assets of the Partnership
Group and shall not apply to any forced sale of any or all of the assets of the
Partnership Group pursuant to the foreclosure of, or other realization upon, any
such encumbrance. Without the approval of holders of a Unit Majority, the
Managing General Partner shall not, on behalf of the Partnership, except as
permitted under Sections 4.6, 11.1 and 11.2, elect or cause the Partnership to
elect a successor general partner of the Partnership.
     (b) The Partnership may not take any of the following actions without
approval of both General Partners:
     (i) any merger or consolidation by the Partnership into another entity
where:
     (A) if the Special General Partner owns 50% or more of the Outstanding
Units immediately prior to the merger or consolidation, less than 60% of the
equity interests of the resulting entity are owned by the pre-merger Unitholders
of the Partnership;
     (B) if the Special General Partner owns 25% or more of all units of the
Outstanding Units immediately prior to the merger or consolidation, less than
50% of the equity interests of the resulting entity are owned by the pre-merger
Unitholders of the Partnership; and
     (C) if the Special General Partner owns 15% or more of all units of the
Outstanding Units immediately prior to the merger or consolidation, less than
40% of the equity interests of the resulting entity are owned by the pre-merger
Unitholders of the Partnership;
     (ii) any purchase or sale, exchange or other transfer of assets or entities
by the Partnership with a purchase/sale price equal to 50% or more of the
current asset value of the Partnership;
     (iii) any fundamental change in the business of the Partnership from that
conducted by the assets contributed to the Partnership pursuant to the
Contribution Agreement;
     (iv) any incurrence of indebtedness by the Partnership or issuance of
Partnership Interests with rights to distribution or in liquidation ranking
prior or senior to

64



--------------------------------------------------------------------------------



 



the Common Units, in either case in excess of $125 million ($200 million in the
case of the Initial Offering, excluding any proceeds from any Over-Allotment
Option), increased from time to time by 80% of the purchase price for assets or
entities whose purchase was approved by the Special General Partner pursuant to
Section 7.3(b)(ii).
     (c) The Managing General Partner and the Special General Partner, acting in
a reasonable manner and not unreasonably refusing to approve the Person proposed
by the Managing General Partner, shall jointly appoint one or more Persons to
serve as the chief executive officer and one or more Persons to serve as the
chief financial officer for the Partnership. For the avoidance of doubt, the
term “chief executive officer” refers to the Person or Persons who have general
and active management and control of the affairs and business and general
supervision of the Partnership and to whom the other Persons performing the
functions equivalent to officers, agents and employees of the Partnership
ultimately report and the term “chief financial officer” refers to the Person or
Persons who have responsibility to oversee the financial operations of the
Partnership. No Person serving as the chief executive officer or chief financial
officer for the Partnership may be removed from such Person’s position and the
responsibilities and compensation of such Person shall not be changed in any
material respect without consent of the Special General Partner, such consent
not to be unreasonably withheld. If a Person proposed to be appointed as the
chief executive officer or chief financial officer for the Partnership is an
executive officer of CVR Energy, Inc., or its successor as beneficial owner of
the Special General Partner, or any of its Subsidiaries (other than a Group
Member), the Special General Partner shall be deemed to have approved the
appointment of such executive officer as the chief executive officer or chief
financial officer for the Partnership. The organizational documents of the
Managing General Partner shall implement the Special General Partners’ rights
under this Section 7.3(c) in a manner reasonably acceptable to the General
Partners. The organizational documents of the Managing General Partner shall not
be amended or modified in any manner that adversely affects the rights of the
Special General Partner under this Section 7.3(c) without the consent of the
Special General Partner.
     (d) The Managing General Partner agrees that the Special General Partner
has the right to appoint two Persons to be members of the Board of Directors and
the right to appoint one such director to any committee of the Board of
Directors, provided that the Special General Partner shall not have the right to
appoint any director to (i) any committee of the Board of Directors where such
appointment would violate any applicable law, rule or regulation or (ii) the
Conflicts Committee if such director does not satisfy the criteria to serve on
the Conflicts Committee specified in the definition of “Conflicts Committee.”
The organizational documents of the Managing General Partner shall implement the
Special General Partner’s rights under this Section 7.3(d) in a manner
reasonably acceptable to the General Partners. The organizational documents of
the Managing General Partner shall not may be amended or modified in any manner
that adversely affects the rights of the Special General Partner under this
Section 7.3(d) without the consent of the Special General Partner.
     (e) The Special General Partner shall be deemed to have approved any matter
specified in Section 7.3(b), (c) or (d) if the Managing General Partner receives
a written, facsimile or electronic instruction evidencing such approval from the
Special General Partner.
     Section 7.4 Reimbursement of the General Partners.

65



--------------------------------------------------------------------------------



 



     (a) Except as provided in this Section 7.4 and elsewhere in this Agreement,
the General Partners shall not be compensated for their services as a general
partner or managing member of any Group Member.
     (b) The Managing General Partner shall be reimbursed on a monthly basis, or
such other basis as the Managing General Partner may determine, for (i) all
direct and indirect expenses it incurs or payments it makes on behalf of the
Partnership Group (including salary, bonus, incentive compensation and other
amounts paid to any Person including Affiliates of the Managing General Partner
to perform services for the Partnership Group or for the Managing General
Partner in the discharge of its duties to the Partnership Group), and (ii) all
other expenses reasonably allocable to the Partnership Group or otherwise
incurred by the Managing General Partner in connection with operating the
Partnership Group’s business (including expenses allocated to the Managing
General Partner by its Affiliates). The Managing General Partner shall determine
the expenses that are allocable to the Partnership Group. Reimbursements
pursuant to this Section 7.4 shall be in addition to any reimbursement to the
Managing General Partner as a result of indemnification pursuant to Section 7.7.
     (c) The Managing General Partner and its Affiliates may charge any member
of the Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
     (d) The Managing General Partner, without the approval of the other
Partners (who shall have no right to vote in respect thereof) but subject to any
applicable management rights of the Special General Partner expressly provided
in Section 7.3, may propose and adopt on behalf of the Partnership employee
benefit plans, employee programs and employee practices (including plans,
programs and practices involving the issuance of Partnership Interests or
options to purchase or rights, warrants or appreciation rights relating to
Partnership Interests), or cause the Partnership to issue Partnership Interests
in connection with, or pursuant to, any employee benefit plan, employee program
or employee practice maintained or sponsored by the Managing General Partner or
any of its Affiliates, in each case for the benefit of employees of the Managing
General Partner or its Affiliates, any Group Member or their Affiliates, or any
of them, in respect of services performed, directly or indirectly, for the
benefit of the Partnership Group. The Partnership agrees to issue and sell to
the Managing General Partner or any of its Affiliates any Partnership Interests
that the Managing General Partner or such Affiliates are obligated to provide to
any employees pursuant to any such employee benefit plans, employee programs or
employee practices. Expenses incurred by the Managing General Partner in
connection with any such plans, programs and practices (including the net cost
to the Managing General Partner or such Affiliates of Partnership Interests
purchased by the Managing General Partner or such Affiliates, from the
Partnership or otherwise, to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with Section 7.4(b).
Any and all obligations of the Managing General Partner under any employee
benefit plans, employee programs or employee practices adopted by the Managing
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the Managing General Partner hereunder and shall be assumed by any successor
Managing General Partner approved pursuant to Section 11.1 or

66



--------------------------------------------------------------------------------



 



11.2 or the transferee of or successor to all of the Managing General Partner’s
Managing General Partner Interest pursuant to Section 4.6.
     Section 7.5 Outside Activities.
     (a) After the Effective Date, the Managing General Partner, for so long as
it is the Managing General Partner of the Partnership (i) agrees that its sole
business will be to act as a general partner or managing member, as the case may
be, of the Partnership and any other partnership or limited liability company of
which the Partnership is, directly or indirectly, a partner or member and to
undertake activities that are ancillary or related thereto (including being a
limited partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members or as described in or contemplated by the
Registration Statement or (B) the acquiring, owning or disposing of debt
securities or equity interests in any Group Member.
     (b) On or before the Closing Date CVR Energy, Inc. will enter into the
Omnibus Agreement, which agreement will set forth certain restrictions on the
ability of CVR Energy, Inc. and its controlled Affiliates (other than the
Partnership) to engage in Fertilizer Restricted Businesses.
     (c) Except as specifically restricted by the Omnibus Agreement, each
Unrestricted Person (other than the Managing General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner.
     (d) Notwithstanding anything to the contrary in this Agreement, the
doctrine of corporate opportunity, or any analogous doctrine, shall not apply to
any Unrestricted Person (including the Managing General Partner). Except as
specifically provided in the Omnibus Agreement, no Unrestricted Person
(including the Managing General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership shall have any duty to communicate or offer such opportunity
to the Partnership, and such Unrestricted Person (including the Managing General
Partner) shall not be liable to the Partnership, any Partner or any other Person
for breach of any fiduciary or other duty by reason of the fact that such
Unrestricted Person (including the Managing General Partner) pursues or acquires
for itself, directs such opportunity to another Person or does not communicate
such opportunity or information to the Partnership.
     (e) Subject to the terms of Section 7.5(a), Section 7.5(b), Section 7.5(c)
and the Omnibus Agreement, but otherwise notwithstanding anything to the
contrary in this Agreement, (i) the engaging in competitive activities by any
Unrestricted Person (other than the Managing General Partner) in accordance with
the provisions of this Section 7.5 is hereby approved by the Partnership and all
Partners, and (ii) it shall be deemed not to be a breach of any fiduciary duty

67



--------------------------------------------------------------------------------



 



or any other duty or obligation of any type whatsoever of the Managing General
Partner or of any other Unrestricted Person for the Unrestricted Person (other
than the Managing General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and the other
Group Members.
     (f) The Managing General Partner and each of its Affiliates may acquire
Units or other Partnership Interests and, except as otherwise expressly provided
in this Agreement, shall be entitled to exercise, at their option, all rights
relating to all Units or other Partnership Interests acquired by them. The term
“Affiliates” when used in this Section 7.5(f) with respect to the Managing
General Partner shall not include any Group Member.
     (g) Notwithstanding anything in this Agreement to the contrary, nothing
herein shall be deemed to restrict Goldman, Sachs & Co., Kelso & Company, L.P.
or their respective Affiliates (other than the Managing General Partner), or
their respective successors and assigns as owners of interests in either of the
General Partners, from engaging in any banking, brokerage, trading, market
making, hedging, arbitrage, investment advisory, financial advisory, anti-raid
advisory, merger advisory, financing, lending, underwriting, asset management,
principal investing, mergers & acquisitions or other activities conducted in the
ordinary course of their or their Affiliates’ business in compliance with
applicable law, including without limitation buying and selling debt securities
or equity interests of any other Partner or Group Member, entering into
derivatives transactions regarding or shorting equity interests of any other
Partner or Group Member, serving as a lender, underwriter or market maker or
issuing research with respect to debt securities or equity interests of any
Partner or Group Member or acquiring, selling, making investments in or entering
into other transactions or undertaking any opportunities with companies or
businesses in the same or similar lines of business as any Partner or Group
Member or any other businesses.
     Section 7.6 Loans from the General Partners; Loans or Contributions from
the Partnership or Group Members.
     (a) The General Partners or any of their respective Affiliates may, but
shall be under no obligation to, lend to any Group Member, and any Group Member
may borrow from a General Partner or any of its Affiliates, funds needed or
desired by the Group Member for such periods of time and in such amounts as the
Managing General Partner may determine; provided, however, that in any such case
the lending party may not charge the borrowing party interest at a rate greater
than the rate that would be charged the borrowing party or impose terms less
favorable to the borrowing party than would be charged or imposed on the
borrowing party by unrelated lenders on comparable loans made on an arm’s length
basis (without reference to the lending party’s financial abilities or
guarantees), all as determined by the Managing General Partner. The borrowing
party shall reimburse the lending party for any costs (other than any additional
interest costs) incurred by the lending party in connection with the borrowing
of such funds. For purposes of this Section 7.6(a) and Section 7.6(b), the term
“Group Member” shall include any Affiliate of a Group Member that is controlled
by the Group Member.
     (b) The Partnership may lend or contribute to any Group Member, and any
Group Member may borrow from the Partnership, funds on terms and conditions
determined by the

68



--------------------------------------------------------------------------------



 



Managing General Partner. No Group Member may lend funds to a General Partner or
any of its Affiliates (other than another Group Member).
     (c) No borrowing by any Group Member or the approval thereof by the General
Partners shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partners or their Affiliates to the Partnership or the
Partners by reason of the fact that the purpose or effect of such borrowing is
directly or indirectly to (i) enable distributions to the Managing General
Partner in respect of the Incentive Distribution Rights or (ii) hasten the
expiration of the Subordination Period or the conversion of any Subordinated
Units into Common Units.
     Section 7.7 Indemnification.
     (a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee; provided, that the
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee acted in bad faith
or engaged in fraud, willful misconduct or, in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was unlawful; provided,
further, no indemnification pursuant to this Section 7.7 shall be available to
the Managing General Partner or its Affiliates (other than a Group Member) with
respect to its or their obligations incurred pursuant to the Omnibus Agreement
or the Contribution Agreement (other than obligations incurred by the Managing
General Partner on behalf of the Partnership). Any indemnification pursuant to
this Section 7.7 shall be made only out of the assets of the Partnership, it
being agreed that the General Partners shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.
     (b) To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 7.7.
     (c) The indemnification provided by this Section 7.7 shall be in addition
to any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other

69



--------------------------------------------------------------------------------



 



capacity, and shall continue as to an Indemnitee who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns and
administrators of the Indemnitee.
     (d) The Partnership may purchase and maintain (or reimburse the Managing
General Partner or its Affiliates for the cost of) insurance, on behalf of the
Managing General Partner, its Affiliates, the Indemnitees and such other Persons
as the Managing General Partner shall determine, against any liability that may
be asserted against, or expense that may be incurred by, such Person in
connection with the Partnership’s activities or such Person’s activities on
behalf of the Partnership, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
     (e) For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by an
Indemnitee with respect to any employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.
     (f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     (g) An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
     (h) The provisions of this Section 7.7 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.
     (i) No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
     Section 7.8 Liability of Indemnitees.
     (a) Notwithstanding anything to the contrary set forth in this Agreement,
no Indemnitee shall be liable for monetary damages to the Partnership, the
Partners or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in

70



--------------------------------------------------------------------------------



 



respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
     (b) Subject to its obligations and duties as Managing General Partner set
forth in Section 7.1(a), the Managing General Partner may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and the Managing
General Partner shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by the Managing General Partner in good faith.
     (c) To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the Managing General Partner and any other Indemnitee acting
in connection with the Partnership’s business or affairs shall not be liable to
the Partnership or to any Partner for its good faith reliance on the provisions
of this Agreement.
     (d) Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
     Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
     (a) Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between a General Partner or any of its respective Affiliates, on the one hand,
and the Partnership, any Group Member or any other Partner, on the other, any
resolution or course of action by the General Partner or any of its respective
Affiliates in respect of such conflict of interest shall be permitted and deemed
approved by all Partners, and shall not constitute a breach of this Agreement,
of any Group Member Agreement, of any agreement contemplated herein or therein,
or of any duty hereunder or existing at law, in equity or otherwise, if the
resolution or course of action in respect of such conflict of interest is
(i) approved by Special Approval, (ii) approved by the vote of a majority of the
Units (excluding Units owned by the Managing General Partner and its
Affiliates), (iii) on terms no less favorable to the Partnership than those
generally being provided to or available from unrelated third parties or
(iv) fair and reasonable to the Partnership, taking into account the totality of
the relationships between the parties involved (including other transactions
that may be particularly favorable or advantageous to the Partnership). The
Managing General Partner shall be authorized but not required in connection with
its resolution of such conflict of interest to seek Special Approval or
Unitholder approval of such resolution, and the Managing General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. If Special Approval or Unitholder approval is
not sought and the Board of Directors determines that the resolution or course
of action taken with respect to a conflict of interest satisfies either of the
standards set forth in clauses (iii) or (iv) above, then it shall be

71



--------------------------------------------------------------------------------



 



presumed that, in making its decision, the Board of Directors acted in good
faith, and in any proceeding brought by any Partner or by or on behalf of such
Partner or any other Partner or the Partnership challenging such approval, the
Person bringing or prosecuting such proceeding shall have the burden of
overcoming such presumption. Notwithstanding anything to the contrary in this
Agreement or any duty otherwise existing at law or equity, the existence of the
conflicts of interest described in the Registration Statement are hereby
approved by all Partners and shall not constitute a breach of this Agreement.
     (b) Whenever a General Partner makes a determination or takes or declines
to take any other action, or any of its respective Affiliates causes it to do
so, in its capacity as a general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. In order for a determination or other action to
be in “good faith” for purposes of this Agreement, the Person or Persons making
such determination or taking or declining to take such other action must believe
that the determination or other action is in the best interests of the
Partnership.
     (c) Whenever a General Partner makes a determination or takes or declines
to take any other action, or any of its respective Affiliates causes it to do
so, in its individual capacity as opposed to in its capacity as the general
partner of the Partnership, whether under this Agreement, any Group Member
Agreement or any other agreement contemplated hereby or otherwise, then the
General Partner, or such Affiliates causing it to do so, are entitled to make
such determination or to take or decline to take such other action free of any
fiduciary duty or obligation whatsoever to the Partnership, or any other
Partner, and the General Partner, or such Affiliates causing it to do so, shall
not be required to act in good faith or pursuant to any other standard imposed
by this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity. By way of illustration and not of limitation, whenever the phrase, “at
the option of the General Partner,” or some variation of that phrase, is used in
this Agreement, it indicates that the General Partner is acting in its
individual capacity. For the avoidance of doubt, whenever a General Partner
votes or transfers its Partnership Interest, or refrains from voting or
transferring its Partnership Interest, it shall be acting in its individual
capacity. The organizational documents of each General Partner may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a limited partnership.
     (d) Notwithstanding anything to the contrary in this Agreement, the General
Partners and their respective Affiliates shall have no duty or obligation,
express or implied, to (i) sell or otherwise dispose of any asset of the
Partnership Group other than in the ordinary course of business or (ii) permit
any Group Member to use any facilities or assets of the General Partner and
their respective Affiliates, except as may be provided in contracts entered into
from time to

72



--------------------------------------------------------------------------------



 



time specifically dealing with such use. Any determination by the General
Partner or any of their respective Affiliates to enter into such contracts shall
be in its sole discretion.
     (e) Except as expressly set forth in this Agreement, neither the General
Partners nor any other Indemnitee shall have any duties or liabilities,
including fiduciary duties, to the Partnership or any Partner and the provisions
of this Agreement, to the extent that they restrict, eliminate or otherwise
modify the duties and liabilities, including fiduciary duties, of the General
Partner or any other Indemnitee otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of the
General Partner or such other Indemnitee.
     (f) The Unitholders hereby authorize the Managing General Partner, on
behalf of the Partnership as a partner or member of a Group Member, to approve
actions by the general partner or managing member of such Group Member similar
to those actions permitted to be taken by the Managing General Partner pursuant
to this Section 7.9.
     Section 7.10 Other Matters Concerning the General Partners.
     (a) Each General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
     (b) Each General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the advice or opinion (including an Opinion of Counsel) of such Persons as
to matters that the General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such advice or
opinion.
     (c) Each General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or, in the case of the
Managing General Partner, the duly authorized officers of the Partnership.
     Section 7.11 Purchase or Sale of Partnership Interests. The Managing
General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Interests; provided that, except as permitted pursuant to
Section 4.9, the Managing General Partner may not cause any Group Member to
purchase Subordinated Units during the Subordination Period. As long as
Partnership Interests are held by any Group Member, such Partnership Interests
shall not be considered Outstanding for any purpose, except as otherwise
provided herein. The General Partners or any of their respective Affiliates may
also purchase or otherwise acquire and sell or otherwise dispose of Partnership
Interests for its own account, subject to the provisions of Articles IV and X.
     Section 7.12 Registration Rights of the General Partners and their
Affiliates.
     (a) Following the Initial Public Offering, if (i) a General Partner or any
of its respective Affiliates (including for purposes of this Section 7.12, any
Person that is an Affiliate

73



--------------------------------------------------------------------------------



 



of a General Partner at the Effective Date notwithstanding that it may later
cease to be an Affiliate of a General Partner) holds Partnership Interests that
it desires to sell and (ii) Rule 144 of the Securities Act (or any successor
rule or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Interests (the “Holder”) to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such registration statement have been sold, a registration statement under
the Securities Act registering the offering and sale of the number of
Partnership Interests specified by the Holder; provided, however, that the
aggregate offering price of any such offering and sale of Partnership Interests
covered by such registration statement as provided for in this Section 7.12(a)
shall not be less than $5.0 million; provided further, that the Partnership
shall not be required to effect more than two registrations pursuant to this
Section 7.12(a) in any twelve-month period; and provided further, that if the
Managing General Partner determines that a postponement of the requested
registration for up to six months would be in the best interests of the
Partnership and its Partners due to a pending transaction, investigation or
other event, the filing of such registration statement or the effectiveness
thereof may be deferred for up to six months, but not thereafter. In connection
with any registration pursuant to the immediately preceding sentence, the
Partnership shall (i) promptly prepare and file (A) such documents as may be
necessary to register or qualify the securities subject to such registration
under the securities laws of such states as the Holder shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business as a
foreign corporation or partnership doing business in such jurisdiction solely as
a result of such registration, and (B) such documents as may be necessary to
apply for listing or to list the Partnership Interests subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and (ii) do any and all other acts and things that may be necessary or
appropriate to enable the Holder to consummate a public sale of such Partnership
Interests in such states. Except as set forth in Section 7.12(c), all costs and
expenses of any such registration and offering (other than the underwriting
discounts and commissions) shall be paid by the Partnership, without
reimbursement by the Holder.
     (b) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of Partnership Interests for
cash (other than an offering relating solely to an employee benefit plan but
including the Initial Public Offering), the Partnership shall use all
commercially reasonable efforts to include such number or amount of Partnership
Interests held by any Holder in such registration statement as the Holder shall
request; provided, that the Partnership is not required to make any effort or
take any action to so include the Partnership Interests of the Holder once the
registration statement becomes or is declared effective by the Commission,
including any registration statement providing for the offering from time to
time of Partnership Interests pursuant to Rule 415 of the Securities Act. If the
proposed offering pursuant to this Section 7.12(b) shall be an underwritten
offering, then, in the event that the managing underwriter or managing
underwriters of such offering advise the Partnership and the Holder that in
their opinion the inclusion of all or some of the Holder’s

74



--------------------------------------------------------------------------------



 



Partnership Interests would adversely and materially affect the success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of Partnership Interests held by the Holder that, in the opinion
of the managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.12(c), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.
     (c) If underwriters are engaged in connection with any registration
referred to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) against any losses, claims,
demands, actions, causes of action, assessments, damages, liabilities (joint or
several), costs and expenses (including interest, penalties and reasonable
attorneys’ fees and disbursements), resulting to, imposed upon, or incurred by
the Indemnified Persons, directly or indirectly, under the Securities Act or
otherwise (hereinafter referred to in this Section 7.12(c) as a “claim” and in
the plural as “claims”) based upon, arising out of or resulting from any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which any Partnership Interests were registered
under the Securities Act or any state securities or Blue Sky laws, in any
preliminary prospectus or issuer free writing prospectus as defined in Rule 433
of the Securities Act (if used prior to the effective date of such registration
statement), or in any summary or final prospectus or in any amendment or
supplement thereto (if used during the period the Partnership is required to
keep the registration statement current), or arising out of, based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein
not misleading; provided, however, that the Partnership shall not be liable to
any Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission made in such registration statement, such preliminary,
summary or final prospectus or such amendment or supplement, in reliance upon
and in conformity with written information furnished to the Partnership by or on
behalf of such Indemnified Person specifically for use in the preparation
thereof.
     (d) The provisions of Sections 7.12(a) and 7.12(b) shall continue to be
applicable with respect to a General Partner (and any of the General Partner’s
Affiliates) after it ceases to be a General Partner, during a period of two
years subsequent to the effective date of such cessation and for so long
thereafter as is required for the Holder to sell all of the Partnership
Interests with respect to which it has requested during such two-year period
inclusion in a registration statement otherwise filed or that a registration
statement be filed; provided, however, that the Partnership shall not be
required to file successive registration statements covering the same
Partnership Interests for which registration was demanded during such two-year
period. The provisions of Section 7.12(c) shall continue in effect thereafter.
     (e) The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or

75



--------------------------------------------------------------------------------



 



assignee of such Partnership Interests, provided (i) the Partnership is, within
a reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the Partnership Interests with
respect to which such registration rights are being assigned; and (ii) such
transferee or assignee agrees in writing to be bound by and subject to the terms
set forth in this Section 7.12.
     (f) Any request to register Partnership Interests pursuant to this
Section 7.12 shall (i) specify the Partnership Interests intended to be offered
and sold by the Person making the request, (ii) express such Person’s present
intent to offer such Partnership Interests for distribution, (iii) describe the
nature or method of the proposed offer and sale of Partnership Interests, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Interests.
     Section 7.13 Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the Managing General Partner and any officer of the
Managing General Partner authorized by the Managing General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the Managing General
Partner or any such officer as if it were the Partnership’s sole party in
interest, both legally and beneficially. Each Partner hereby waives any and all
defenses or other remedies that may be available to such Partner to contest,
negate or disaffirm any action of the Managing General Partner or any such
officer in connection with any such dealing; provided that this sentence does
not modify and is not a waiver or limitation of the authority, powers, rights or
remedies, or the limitations on the authority, powers, or rights, as between the
General Partners as specified in Section 7.1 and Section 7.3 of this Agreement.
In no event shall any Person dealing with the Managing General Partner or any
such officer or its representatives be obligated to ascertain that the terms of
this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the Managing General Partner or any such
officer or its representatives. Each and every certificate, document or other
instrument executed on behalf of the Partnership by the Managing General Partner
or its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (a) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect, (b) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (c) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
     Section 8.1 Records and Accounting. The Managing General Partner shall keep
or cause to be kept at the principal office of the Partnership appropriate books
and records with respect to the Partnership’s business, including all books and
records necessary to provide to the Partners any information required to be
provided pursuant to Section 3.4(a). Any books and

76



--------------------------------------------------------------------------------



 



records maintained by or on behalf of the Partnership in the regular course of
its business, including the record of the Record Holders of Units or other
Partnership Interests, books of account and records of Partnership proceedings,
may be kept on, or be in the form of, computer disks, hard drives, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the books and records so maintained are convertible into clearly
legible written form within a reasonable period of time. The books of the
Partnership shall be maintained, for financial reporting purposes, on an accrual
basis in accordance with U.S. GAAP.
     Section 8.2 Fiscal Year. The fiscal year of the Partnership shall be a
fiscal year ending December 31.
     Section 8.3 Reports.
     (a) As soon as practicable, but in no event later than 120 days after the
close of each fiscal year of the Partnership, the Managing General Partner shall
cause to be mailed or made available, by any reasonable means, to each Record
Holder of a Unit as of a date selected by the Managing General Partner, an
annual report containing financial statements of the Partnership for such fiscal
year of the Partnership, presented in accordance with U.S. GAAP, including a
balance sheet and statements of operations, Partnership equity and cash flows,
such statements to be audited by a firm of independent public accountants
selected by the Managing General Partner.
     (b) As soon as practicable, but in no event later than 90 days after the
close of each Quarter except the last Quarter of each fiscal year, the Managing
General Partner shall cause to be mailed or made available, by any reasonable
means, to each Record Holder of a Unit, as of a date selected by the Managing
General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the Managing General Partner determines to
be necessary or appropriate.
     (c) The Managing General Partner shall be deemed to have made a report
available to each Record Holder as required by this Section 8.3 if it has either
(i) filed such report with the Commission via its Electronic Data Gathering,
Analysis and Retrieval system and such report is publicly available on such
system or (ii) made such report available on any publicly available website
maintained by the Partnership.
     Section 8.4 Access of Special General Partner to Partnership Information.
The Special General Partner shall have full and complete access, as promptly as
practicable but in no event no later than two (2) days after a request for
access has been made to the Managing General Partner, to any records relating to
the Partnership’s business in the possession or control of the Partnership or
the Managing General Partner, and the Special General Partner shall be permitted
to copy, and retain a copy of, any such records. The Managing General Partner
shall cause its officers and independent accountants to be available to discuss
the business and affairs of the Partnership with the officers, agents and
employees of the Special General Partner or its Affiliates.

77



--------------------------------------------------------------------------------



 



ARTICLE IX
TAX MATTERS
     Section 9.1 Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable year or
years that it is required by law to adopt, from time to time, as determined by
the Managing General Partner. The tax information reasonably required by Record
Holders for federal and state income tax reporting purposes with respect to a
taxable year shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable year ends. The classification,
realization and recognition of income, gain, losses and deductions and other
items shall be on the accrual method of accounting for federal income tax
purposes.
     Section 9.2 Tax Elections.
     (a) The Partnership shall make the election under Section 754 of the Code
in accordance with applicable regulations thereunder, subject to the reservation
of the right to seek to revoke any such election upon the Managing General
Partner’s determination that such revocation is in the best interests of the
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the Managing
General Partner shall be authorized (but not required) to adopt a convention
whereby the price paid by a transferee of a Partnership Interest will be deemed
to be the lowest quoted closing price of the Partnership Interests on any
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(g) without regard to the actual price paid by
such transferee.
     (b) Except as otherwise provided herein, the Managing General Partner shall
determine whether the Partnership should make any other elections permitted by
the Code.
     Section 9.3 Tax Controversies. Subject to the provisions hereof, the
Managing General Partner is designated as the Tax Matters Partner (as defined in
the Code) and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. Each Partner agrees to cooperate with the Managing General
Partner and to do or refrain from doing any or all things reasonably required by
the Managing General Partner to conduct such proceedings.
     Section 9.4 Withholding. Notwithstanding any other provision of this
Agreement, the Managing General Partner is authorized to take any action that
may be required to cause the Partnership and other Group Members to comply with
any withholding requirements established under the Code or any other federal,
state or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required or elects to withhold
and pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner (including by reason of Section 1446 of
the Code), the Managing General

78



--------------------------------------------------------------------------------



 



Partner may treat the amount withheld as a distribution of cash pursuant to
Section 6.3 in the amount of such withholding from such Partner.
ARTICLE X
ADMISSION OF PARTNERS
     Section 10.1 Admission of Limited Partners.
     (a) By acceptance of the transfer of any Limited Partner Interests in
accordance with this Section 10.1 or the issuance of any Limited Partner
Interests in accordance herewith, and except as provided in Section 4.9, each
transferee or other recipient of a Limited Partner Interest (including any
nominee holder or an agent or representative acquiring such Limited Partner
Interests for the account of another Person) (i) shall be admitted to the
Partnership as a Limited Partner with respect to the Limited Partner Interests
so transferred or issued to such Person when any such transfer or issuance is
reflected in the books and records of the Partnership, with or without execution
of this Agreement, (ii) shall become bound by the terms of, and shall be deemed
to have agreed to be bound by, this Agreement, (iii) shall become the Record
Holder of the Limited Partner Interests so transferred or issued,
(iv) represents that the transferee or other recipient has the capacity, power
and authority to enter into this Agreement, (v) grants the powers of attorney
set forth in this Agreement and (vi) makes the consents, acknowledgments and
waivers contained in this Agreement. The transfer of any Limited Partner
Interests and/or the admission of any new Limited Partner shall not constitute
an amendment to this Agreement. A Person may become a Record Holder without the
consent or approval of any of the Partners. A Person may not become a Limited
Partner without acquiring a Limited Partner Interest. The rights and obligations
of a Person who is a Ineligible Holder shall be determined in accordance with
Section 4.9.
     (b) The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Managing General Partner or the Transfer Agent. The Managing General Partner
shall update its books and records from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1.
     (c) Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(a).
     Section 10.2 Admission of Successor Managing General Partner. A successor
Managing General Partner approved pursuant to Section 11.1 or 11.2 or the
transferee of or successor to all of the Managing General Partner Interest
pursuant to Section 4.6 who is proposed to be admitted as a successor Managing
General Partner shall be admitted to the Partnership as the Managing General
Partner, effective immediately prior to the withdrawal or removal of the
predecessor or transferring Managing General Partner, pursuant to Section 11.1
or 11.2 or the transfer of the Managing General Partner Interest pursuant to
Section 4.6, provided, however, that no such successor shall be admitted to the
Partnership until compliance with the

79



--------------------------------------------------------------------------------



 



terms of Section 4.6 has occurred and such successor has executed and delivered
such other documents or instruments as may be required to effect such admission.
Any such successor shall, subject to the terms hereof, carry on the business of
the members of the Partnership Group without dissolution.
     Section 10.3 Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the Managing General
Partner shall take all steps necessary under the Delaware Act to amend the
records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the Managing General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the Managing General Partner may for
this purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
     Section 11.1 Withdrawal of the Managing General Partner.
     (a) The Managing General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
     (i) The Managing General Partner voluntarily withdraws from the Partnership
by giving written notice to the other Partners;
     (ii) The Managing General Partner transfers all of its rights as Managing
General Partner pursuant to Section 4.6;
     (iii) The Managing General Partner is removed pursuant to Section 11.2;
     (iv) The Managing General Partner (A) makes a general assignment for the
benefit of creditors; (B) files a voluntary bankruptcy petition for relief under
Chapter 7 of the United States Bankruptcy Code; (C) files a petition or answer
seeking for itself a liquidation, dissolution or similar relief (but not a
reorganization) under any law; (D) files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against the
Managing General Partner in a proceeding of the type described in clauses
(A) through (C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the Managing General Partner or of all or any
substantial part of its properties;
     (v) A final and non-appealable order of relief under Chapter 7 of the
United States Bankruptcy Code is entered by a court with appropriate
jurisdiction pursuant to a voluntary or involuntary petition by or against the
Managing General Partner; or
     (vi) (A) in the event the Managing General Partner is a corporation, a
certificate of dissolution or its equivalent is filed for the Managing General
Partner, or 90 days expire after the date of notice to the Managing General
Partner of revocation of its

80



--------------------------------------------------------------------------------



 



charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the Managing General Partner is a partnership or
a limited liability company, the dissolution and commencement of winding up of
the Managing General Partner; (C) in the event the Managing General Partner is
acting in such capacity by virtue of being a trustee of a trust, the termination
of the trust; (D) in the event the Managing General Partner is a natural person,
his death or adjudication of incompetency; and (E) otherwise in the event of the
termination of the Managing General Partner.
     If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A),
(B), (C) or (E) occurs, the withdrawing Managing General Partner shall give
notice to the Partners within 30 days after such occurrence. The Partners hereby
agree that only the Events of Withdrawal described in this Section 11.1 shall
result in the withdrawal of the Managing General Partner from the Partnership.
     (b) Withdrawal of the Managing General Partner from the Partnership upon
the occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Effective Date and ending at 12:00 midnight, prevailing Central
Time, on June 30, 2017, the Managing General Partner voluntarily withdraws by
giving at least 90 days’ advance notice of its intention to withdraw to the
Partners; provided, that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Units (excluding Units held by the Managing General Partner and its
Affiliates) and the Managing General Partner delivers to the Partnership an
Opinion of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal
(following the selection of the successor Managing General Partner) would not
result in the loss of the limited liability of any Limited Partner or any Group
Member under applicable partnership or limited liability company law of the
state under whose laws the Partnership or Group Member, as applicable, is
organized or cause any Group Member to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously so treated or taxed); (ii) at any time
after 12:00 midnight, Central Time, on June 30, 2017, the Managing General
Partner voluntarily withdraws by giving at least 90 days’ advance notice to the
Partners, such withdrawal to take effect on the date specified in such notice;
(iii) at any time that the Managing General Partner ceases to be the Managing
General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to
Section 11.2; or (iv) notwithstanding clause (i) of this sentence, at any time
that the Managing General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the other Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the Managing
General Partner and its Affiliates) own beneficially or of record or control at
least 50% of the Outstanding Units. The withdrawal of the Managing General
Partner from the Partnership upon the occurrence of an Event of Withdrawal shall
also constitute the withdrawal of the Managing General Partner as general
partner or managing member, if any, to the extent applicable, of the other Group
Members. If the Managing General Partner withdraws other than pursuant to
Section 11.1(a)(ii), the holders of a Unit Majority, may, prior to the effective
date of such withdrawal, elect a successor Managing General Partner. The Person
so elected as successor Managing General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the Managing General Partner is a general partner
or a managing member. If, prior to the effective date of the Managing

81



--------------------------------------------------------------------------------



 



General Partner’s withdrawal, a successor is not selected by the Unitholders as
provided herein or the Partnership does not receive a Withdrawal Opinion of
Counsel, the Partnership shall be dissolved in accordance with Section 12.1,
unless the business of the Partnership is continued pursuant to Section 12.2.
Any successor Managing General Partner elected in accordance with the terms of
this Section 11.1 shall be subject to the provisions of Section 10.2.
     Section 11.2 Removal of the Managing General Partner. The Managing General
Partner may be removed if such removal is approved by the Unitholders holding at
least 80% of the Outstanding Units (including Units held by the Managing General
Partner and its Affiliates) voting as a single class. Notwithstanding the
foregoing, prior to the fifth anniversary of the Closing Date, the General
Partner may be removed only for Cause. Any such action by such holders for
removal of the Managing General Partner must also provide for the election of a
successor Managing General Partner by the Unitholders holding a majority of each
class of outstanding Units, voting as separate classes. Such removal shall be
effective immediately following the admission of a successor Managing General
Partner pursuant to Section 10.2. The removal of the Managing General Partner
shall also automatically constitute the removal of the Managing General Partner
as general partner or managing member, to the extent applicable, of the other
Group Members of which the Managing General Partner is a general partner or a
managing member. If a Person is elected as a successor Managing General Partner
in accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.2, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the Managing General Partner is a general partner or a managing member.
The right of the holders of Outstanding Units to remove the Managing General
Partner shall not exist or be exercised unless the Partnership has received an
opinion opining as to the matters covered by a Withdrawal Opinion of Counsel.
Any successor Managing General Partner elected in accordance with the terms of
this Section 11.2 shall be subject to the provisions of Section 10.2.
     Section 11.3 Interest of Departing General Partner and Successor Managing
General Partner.
     (a) In the event of (i) withdrawal of the Managing General Partner under
circumstances where such withdrawal does not violate this Agreement or
(ii) removal of the Managing General Partner by the holders of Outstanding Units
under circumstances where Cause does not exist, if the successor Managing
General Partner is elected in accordance with the terms of Section 11.1 or 11.2,
the Departing General Partner shall have the option, exercisable prior to the
effective date of the departure of such Departing General Partner, to require
its successor to purchase its Managing General Partner Interest (including the
Incentive Distribution Rights) and its general partner interest (or equivalent
interest), if any, in the other Group Members (collectively, the “Combined
Interest”) in exchange for an amount in cash equal to the fair market value of
such Combined Interest, such amount to be determined and payable as of the
effective date of its departure. If the Managing General Partner is removed by
the Unitholders under circumstances where Cause exists or if the Managing
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor Managing General Partner is elected in
accordance with the terms of Section 11.1 or 11.2 (or if the business of the
Partnership is continued pursuant to Section 12.2 and the successor Managing
General Partner is not the former Managing General Partner), such successor
shall have the option,

82



--------------------------------------------------------------------------------



 



exercisable prior to the effective date of the departure of such Departing
General Partner (or, in the event the business of the Partnership is continued,
prior to the date the business of the Partnership is continued), to purchase the
Combined Interest for such fair market value of such Combined Interest of the
Departing General Partner. In either event, the Departing General Partner shall
be entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.4, including any employee related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.
     For purposes of this Section 11.3(a), the fair market value of the
Departing General Partner’s Combined Interest shall be determined by agreement
between the Departing General Partner and its successor or, failing agreement
within 30 days after the effective date of such Departing General Partner’s
departure, by an independent investment banking firm or other independent expert
selected by the Departing General Partner and its successor, which, in turn, may
rely on other experts, and the determination of which shall be conclusive as to
such matter. If such parties cannot agree upon one independent investment
banking firm or other independent expert within 45 days after the effective date
of such departure, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the Departing
General Partner’s successor shall designate an independent investment banking
firm or other independent expert, and such firms or experts shall mutually
select a third independent investment banking firm or independent expert, which
third independent investment banking firm or other independent expert shall
determine the fair market value of the Combined Interest of the Departing
General Partner. In making its determination, such third independent investment
banking firm or other independent expert may consider the then current trading
price of Units on any National Securities Exchange on which Units are then
listed or admitted to trading, the value of the Partnership’s assets, the rights
and obligations of the Departing General Partner and other factors it may deem
relevant.
     (b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Special LP
Units, if such conversion occurs prior to the IO Closing Date, or Common Units,
thereafter, in each case pursuant to a valuation made by an investment banking
firm or other independent expert selected pursuant to Section 11.3(a), without
reduction in such Partnership Interest (but subject to proportionate dilution by
reason of the admission of its successor). Any successor Managing General
Partner shall indemnify the Departing General Partner (or its transferee) as to
all debts and liabilities of the Partnership arising on or after the date on
which the Departing General Partner (or its transferee) becomes a Limited
Partner. For purposes of this Agreement, conversion of the Combined Interest of
the Departing General Partner to Special LP Units or Common Units, as the case
may be, will be characterized as if the Departing General Partner (or its
transferee) contributed its Combined Interest to the Partnership in exchange for
the newly issued Units.
     Section 11.4 Termination of Subordination Period, Conversion of
Subordinated Units and Extinguishment of Cumulative Common Unit Arrearages.
Notwithstanding any provision of this Agreement to the contrary, if the Managing
General Partner is removed as managing general partner of the Partnership under
circumstances where Cause does not exist:

83



--------------------------------------------------------------------------------



 



     (a) with respect to Subordinated Units held by any Person, provided
(i) neither such Person nor any of its Affiliates voted any of its Units in
favor of the removal and (ii) such Person is not an Affiliate of the successor
General Partner, such Subordinated Units, will immediately and automatically
convert into Common Units on a one-for-one basis; and
     (b) if all of the Subordinated Units, convert pursuant to Section 11.4(a),
all Cumulative Common Unit Arrearages on the Common Units will be extinguished
and the Subordination Period will end.
     Section 11.5 Withdrawal of Limited Partners or Special General Partner. No
Limited Partner or Special General Partner shall have any right to withdraw from
the Partnership; provided, however, that when a transferee of a Limited
Partner’s or Special General Partner’s Partnership Interest becomes a Record
Holder of the Partnership Interest so transferred (including Limited Partner
interests that have converted from Special General Partner Interests pursuant to
the provisions of Section 5.5), such transferring Limited Partner or Special
General Partner, as applicable, shall cease to be a Partner with respect to the
Partnership Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
     Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners or by the admission of a successor Managing
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the Managing General Partner, if a successor Managing General
Partner is elected pursuant to Section 11.1 or 11.2, the Partnership shall not
be dissolved and such successor Managing General Partner shall continue the
business of the Partnership. The Partnership shall dissolve, and (subject to
Section 12.2) its affairs shall be wound up, upon:
     (a) an Event of Withdrawal of the Managing General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and an Opinion of Counsel is received as provided in Section 11.1(b) or 11.2 and
such successor is admitted to the Partnership pursuant to Section 10.2;
     (b) an election to dissolve the Partnership by the Managing General Partner
that is approved by the holders of a Unit Majority;
     (c) the entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Delaware Act; or
     (d) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
     Section 12.2 Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the withdrawal or removal of the Managing General Partner
as provided in Section 11.1(a)(i) or (iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
11.2, then within 90 days thereafter, or (b) dissolution of the Partnership upon
an event

84



--------------------------------------------------------------------------------



 



constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing as the successor Managing General Partner a Person approved by the
holders of a Unit Majority. Unless such an election is made within the
applicable time period as set forth above, the Partnership shall conduct only
activities necessary to wind up its affairs. If such an election is so made,
then:
     (i) the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
     (ii) if the successor Managing General Partner is not the former Managing
General Partner, then the interest of the former Managing General Partner shall
be treated in the manner provided in Section 11.3; and
     (iii) all necessary steps shall be taken to cancel this Agreement and the
Certificate of Limited Partnership and to enter into and, as necessary, to file
a new partnership agreement and certificate of limited partnership, and the
successor Managing General Partner may for this purpose exercise the powers of
attorney granted the Managing General Partner pursuant to Section 2.6; provided,
that the right of the holders of a Unit Majority to approve a successor Managing
General Partner and to continue the business of the Partnership shall not exist
and may not be exercised unless the Partnership has received an Opinion of
Counsel that (x) the exercise of the right would not result in the loss of
limited liability of any Limited Partner under the Delaware Act and (y) neither
the Partnership nor any successor limited partnership would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of such right to continue (to the
extent not previously so treated or taxed).
     Section 12.3 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the Managing
General Partner shall select one or more Persons to act as Liquidator. The
Liquidator (if other than the Managing General Partner) shall be entitled to
receive such compensation for its services as may be approved by holders of at
least a majority of the Outstanding Common Units and Subordinated Units voting
as a single class. The Liquidator (if other than the Managing General Partner)
shall agree not to resign at any time without 15 days’ prior notice and may be
removed at any time, with or without cause, by notice of removal approved by
holders of at least a majority of the Outstanding Common Units and Subordinated
Units, voting as a single class. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units and Subordinated Units voting as a single class. The right to
approve a successor or substitute Liquidator in the manner provided herein shall
be deemed to refer also to any such successor or substitute Liquidator approved
in the manner herein provided. Except as expressly provided in this Article XII,
the Liquidator approved in the manner provided herein shall have and may
exercise, without further authorization or consent of any of the parties hereto,
all of the powers conferred upon the Managing General Partner under the terms of
this Agreement (but subject to all of the applicable

85



--------------------------------------------------------------------------------



 



limitations, contractual and otherwise, upon the exercise of such powers, other
than the limitation on sale set forth in Section 7.3(a)) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.
     Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
     (a) The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
     (b) Liabilities of the Partnership include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of
Section 12.3) and amounts to Partners otherwise than in respect of their
distribution rights under Article VI. With respect to any liability that is
contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.
     (c) All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (other than those made by reason of distributions pursuant
to this Section 12.4(c)) for the taxable year of the Partnership during which
the liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable year (or, if later,
within 90 days after said date of such occurrence).
     Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Partnership shall be terminated and the Certificate of Limited Partnership and
all qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Partnership shall be taken.
     Section 12.6 Return of Contributions. No General Partner shall be
personally liable for, or shall have any obligation to contribute or loan any
monies or property to the Partnership to

86



--------------------------------------------------------------------------------



 



enable it to effectuate, the return of the Capital Contributions of the Partners
or Unitholders, or any portion thereof, it being expressly understood that any
such return shall be made solely from Partnership assets.
     Section 12.7 Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
     Section 12.8 Capital Account Restoration. No Limited Partner or Special
General Partner shall have any obligation to restore any negative balance in its
Capital Account upon liquidation of the Partnership. The Managing General
Partner shall be obligated to restore any negative balance in its Capital
Account upon liquidation of its interest in the Partnership by the end of the
taxable year of the Partnership during which such liquidation occurs, or, if
later, within 90 days after the date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
     Section 13.1 Amendments to be Adopted Solely by the Managing General
Partner. Each Partner agrees that the Managing General Partner, without the
approval of any other Partner, may amend any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect:
     (a) a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
     (b) admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;
     (c) a change that the Managing General Partner determines to be necessary
or appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
     (d) a change that the Managing General Partner determines (i) does not
adversely affect the Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any class or classes of
Outstanding Units into different classes to facilitate uniformity of tax
consequences within such classes of Units) or comply with any rule, regulation,
guideline or requirement of any National Securities Exchange on which any class
of Partnership Interests are or will be listed or admitted to trading, (iii) to
be necessary or appropriate in connection with action taken by the Managing
General Partner pursuant to Section 5.8 or (iv) is required to effect the intent
expressed in the Registration Statement or the intent of the provisions of this
Agreement or is otherwise contemplated by this Agreement;

87



--------------------------------------------------------------------------------



 



     (e) a change in the fiscal year or taxable year of the Partnership and any
other changes that the Managing General Partner determines to be necessary or
appropriate as a result of a change in the fiscal year or taxable year of the
Partnership including, if the Managing General Partner shall so determine, a
change in the definition of “Quarter” and the dates on which distributions are
to be made by the Partnership;
     (f) an amendment that is necessary, in the Opinion of Counsel, to prevent
the Partnership, or the General Partners or CVR Energy, Inc. (for so long as CVR
Energy, Inc. continues to own the Special General Partner) or their directors,
officers, trustees or agents from in any manner being subjected to the
provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;
     (g) an amendment that the Managing General Partner determines to be
necessary or appropriate in connection with the creation, authorization or
issuance of any class or series of Partnership Interests pursuant to
Section 5.4;
     (h) any amendment expressly permitted in this Agreement to be made by the
Managing General Partner acting alone;
     (i) an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;
     (j) an amendment that the Managing General Partner determines to be
necessary or appropriate to reflect and account for the formation by the
Partnership of, or investment by the Partnership in, any corporation,
partnership, joint venture, limited liability company or other entity, in
connection with the conduct by the Partnership of activities permitted by the
terms of Section 2.4;
     (k) a merger or conveyance pursuant to Section 14.3(d); or
     (l) any other amendments substantially similar to the foregoing.
     Section 13.2 Amendment Procedures. Except as provided in Sections 13.1 and
13.3, all amendments to this Agreement shall be made in accordance with the
following requirements. Amendments to this Agreement may be proposed only by the
Managing General Partner; provided, however that the Managing General Partner
shall have no duty or obligation to propose any amendment to this Agreement and
may decline to do so free of any fiduciary duty or obligation whatsoever to the
Partnership or any Partner and, in declining to propose an amendment, to the
fullest extent permitted by law shall not be required to act in good faith or
pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity. A proposed amendment shall be
effective upon its approval by the Managing General Partner and the holders of a
Unit Majority, unless a greater or different percentage is required under this
Agreement or by Delaware law. Each proposed amendment that requires the approval
of the holders of a specified percentage of Outstanding Units shall be set

88



--------------------------------------------------------------------------------



 



forth in a writing that contains the text of the proposed amendment. If such an
amendment is proposed, the Managing General Partner shall seek the written
approval of the requisite percentage of Outstanding Units or call a meeting of
the Unitholders to consider and vote on such proposed amendment. The Managing
General Partner shall notify all Record Holders upon final adoption of any such
proposed amendments.
     Section 13.3 Amendment Requirements.
     (a) Notwithstanding the provisions of Sections 13.1 and 13.2, no provision
of this Agreement that establishes a percentage of Outstanding Units (including
Units deemed owned by the Managing General Partner) required to take any action
shall be amended, altered, changed, repealed or rescinded in any respect that
would have the effect of reducing such voting percentage unless such amendment
is approved by the written consent or the affirmative vote of holders of
Outstanding Units whose aggregate Outstanding Units constitute not less than the
voting requirement sought to be reduced.
     (b) Notwithstanding the provisions of Sections 13.1 and 13.2, no amendment
to this Agreement may (i) enlarge the obligations of any Partner without its
consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), (ii) enlarge the obligations of,
restrict, change or modify in any way any action by or rights of, or reduce in
any way the amounts distributable, reimbursable or otherwise payable to, a
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld in its sole discretion, (iii) change Section 12.1(b), or
(iv) change the term of the Partnership or, except as set forth in
Section 12.1(b), give any Person the right to dissolve the Partnership.
     (c) Except as provided in Section 14.3, and without limitation of the
Managing General Partner’s authority to adopt amendments to this Agreement
without the approval of any Partners as contemplated in Section 13.1, any
amendment that would have a material adverse effect on the rights or preferences
of any class of Partnership Interests in relation to other classes of
Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected.
     (d) Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
     (e) Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
     Section 13.4 Special Meetings. All acts of Partners to be taken pursuant to
this Agreement shall be taken in the manner provided in this Article XIII.
Special meetings of the Partners may be called by any General Partner or by
Limited Partners owning 20% or more of the Outstanding Units of the class or
classes for which a meeting is proposed. Limited Partners and the Special
General Partner shall call a special meeting by delivering to the Managing

89



--------------------------------------------------------------------------------



 



General Partner one or more requests in writing stating that the signing
Partners wish to call a special meeting and indicating the general or specific
purposes for which the special meeting is to be called. Within 60 days after
receipt of such a call from Partners or within such greater time as may be
reasonably necessary for the Partnership to comply with any statutes, rules,
regulations, listing agreements or similar requirements governing the holding of
a meeting or the solicitation of proxies for use at such a meeting, the Managing
General Partner shall send a notice of the meeting to the Partners either
directly or indirectly through the Transfer Agent. A meeting shall be held at a
time and place determined by the Managing General Partner on a date not less
than 10 days nor more than 60 days after the mailing of notice of the meeting.
Limited Partners shall not vote on matters that would cause the Limited Partners
to be deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability under the Delaware Act or the law of any other state in which the
Partnership is qualified to do business.
     Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.
     Section 13.6 Record Date. For purposes of determining the Partners entitled
to notice of or to vote at a meeting of the Partners or to give approvals
without a meeting as provided in Section 13.11 the Managing General Partner may
set a Record Date, which shall not be less than 10 nor more than 60 days before
(a) the date of the meeting (unless such requirement conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Partnership Interests are listed or admitted to trading or U.S.
federal securities laws, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange or U.S. federal securities law
shall govern) or (b) in the event that approvals are sought without a meeting,
the date by which Partners are requested in writing by the Managing General
Partner to give such approvals. If the Managing General Partner does not set a
Record Date, then (a) the Record Date for determining the Partners entitled to
notice of or to vote at a meeting of the Partners shall be the close of business
on the day next preceding the day on which notice is given, and (b) the Record
Date for determining the Partners entitled to give approvals without a meeting
shall be the date the first written approval is deposited with the Partnership
in care of the Managing General Partner in accordance with Section 13.11.
     Section 13.7 Adjournment. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken, unless such adjournment shall be for more than
45 days. At the adjourned meeting, the Partnership may transact any business
which might have been transacted at the original meeting. If the adjournment is
for more than 45 days or if a new Record Date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given in accordance with
this Article XIII.
     Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes.
The transactions of any meeting of Partners, however called and noticed, and
whenever held, shall be as valid as if it had occurred at a meeting duly held
after regular call and notice, if a quorum is

90



--------------------------------------------------------------------------------



 



present either in person or by proxy. Attendance of a Partner at a meeting shall
constitute a waiver of notice of the meeting, except (i) when the Partner
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened and (ii) that attendance at a meeting is not a
waiver of any right to disapprove the consideration of matters required to be
included in the notice of the meeting, but not so included, if the disapproval
is expressly made at the meeting.
     Section 13.9 Quorum and Voting. The holders of a majority of the
Outstanding Units of the class or classes for which a meeting has been called
(including Outstanding Units deemed owned by any General Partner) represented in
person or by proxy shall constitute a quorum at a meeting of Partners of such
class or classes unless any such action by the Partners requires approval by
holders of a greater percentage of such Units, in which case the quorum shall be
such greater percentage. At any meeting of the Partners duly called and held in
accordance with this Agreement at which a quorum is present, the act of Partners
holding Outstanding Units that in the aggregate represent a majority of the
Outstanding Units entitled to vote and be present in person or by proxy at such
meeting shall be deemed to constitute the act of all Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Partners holding
Outstanding Units that in the aggregate represent at least such greater or
different percentage shall be required. The Partners present at a duly called or
held meeting at which a quorum is present may continue to transact business
until adjournment, notwithstanding the withdrawal of enough Partners to leave
less than a quorum, if any action taken (other than adjournment) is approved by
the required percentage of Outstanding Units specified in this Agreement
(including Outstanding Units deemed owned by any General Partner). In the
absence of a quorum any meeting of Partners may be adjourned from time to time
by the affirmative vote of holders of at least a majority of the Outstanding
Units entitled to vote at such meeting (including Outstanding Units deemed owned
by any General Partner) represented either in person or by proxy, but no other
business may be transacted, except as provided in Section 13.7.
     Section 13.10 Conduct of a Meeting. The Managing General Partner shall have
full power and authority concerning the manner of conducting any meeting of the
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The Managing General
Partner shall designate a Person to serve as chairman of any meeting and shall
further designate a Person to take the minutes of any meeting. All minutes shall
be kept with the records of the Partnership maintained by the Managing General
Partner. The Managing General Partner may make such other regulations consistent
with applicable law and this Agreement as it may deem advisable concerning the
conduct of any meeting of the Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the revocation of
approvals in writing.
     Section 13.11 Action Without a Meeting. If authorized by the Managing
General Partner, any action that may be taken at a meeting of the Partners may
be taken without a meeting, without a vote and without prior notice, if an
approval in writing setting forth the action

91



--------------------------------------------------------------------------------



 



so taken is signed by Partners owning not less than the minimum percentage of
the Outstanding Units (including Units deemed owned by any General Partner) that
would be necessary to authorize or take such action at a meeting at which all
the Partners were present and voted (unless such provision conflicts with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which Partnership Interests are listed or admitted to trading, in which case
the rule, regulation, guideline or requirement of such National Securities
Exchange shall govern). Prompt notice of the taking of action without a meeting
shall be given to the Partners who have not approved in writing. The Managing
General Partner may specify that any written ballot submitted to Partners for
the purpose of taking any action without a meeting shall be returned to the
Partnership within the time period, which shall be not less than 20 days,
specified by the Managing General Partner. If a ballot returned to the
Partnership does not vote all of the Units held by the Partners, the Partnership
shall be deemed to have failed to receive a ballot for the Units that were not
voted. If approval of the taking of any action by the Partners is solicited by
any Person other than by or on behalf of the Managing General Partner, the
written approvals shall have no force and effect unless and until (a) they are
deposited with the Partnership in care of the Managing General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than 90 days prior to the date sufficient approvals are deposited with the
Partnership and (c) an Opinion of Counsel is delivered to the Managing General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners. Nothing contained in this Section 13.11 shall be deemed to
require the Managing General Partner to solicit all holders of Units in
connection with a matter approved by the requisite percentage of Units or other
holders of Outstanding Units acting by written consent without a meeting
     Section 13.12 Right to Vote and Related Matters.
     (a) Only those Record Holders of the Units on the Record Date set pursuant
to Section 13.6 (and also subject to the limitations contained in the definition
of “Outstanding”) shall be entitled to notice of, and to vote at, a meeting of
Partners or to act with respect to matters as to which the holders of the
Outstanding Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding Units
shall be deemed to be references to the votes or acts of the Record Holders of
such Outstanding Units.
     (b) With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

92



--------------------------------------------------------------------------------



 



ARTICLE XIV
MERGER
     Section 14.1 Authority. The Partnership may merge or consolidate with or
into one or more corporations, limited liability companies, business trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a general partnership or limited partnership, formed under
the laws of the State of Delaware or any other state of the United States of
America, pursuant to a written agreement of merger or consolidation (“Merger
Agreement”) in accordance with this Article XIV.
     Section 14.2 Procedure for Merger or Consolidation. Merger or consolidation
of the Partnership pursuant to this Article XIV requires the prior consent of
the Managing General Partner, provided, however, that, to the fullest extent
permitted by law, the Managing General Partner shall have no duty or obligation
to consent to any merger or consolidation of the Partnership and may decline to
do so free of any fiduciary duty or obligation whatsoever to the Partnership or
any Partner and, in declining to consent to a merger or consolidation, shall not
be required to act in good faith or pursuant to any other standard imposed by
this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity. If the Managing General Partner shall determine to consent to the merger
or consolidation, the Managing General Partner shall approve the Merger
Agreement, which shall set forth:
     (a) the names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;
     (b) the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);
     (c) the terms and conditions of the proposed merger or consolidation;
     (d) the manner and basis of exchanging or converting the equity interests
of each constituent business entity for, or into, cash, property or general or
limited partner interests, rights, securities or obligations of the Surviving
Business Entity; and (i) if any general or limited partner interests, securities
or rights of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partner
interests, rights, securities or obligations of the Surviving Business Entity,
the cash, property or general or limited partner interests, rights, securities
or obligations of any limited partnership, corporation, trust or other entity
(other than the Surviving Business Entity) which the holders of such general or
limited partner interests, securities or rights are to receive in exchange for,
or upon conversion of their general or limited partner interests, securities or
rights, and (ii) in the case of equity interests represented by certificates,
upon the surrender of such certificates, which cash, property or general or
limited partner interests, rights, securities or obligations of the Surviving
Business Entity or any general or limited partnership, corporation, trust or
other entity (other than the Surviving Business Entity), or evidences thereof,
are to be delivered;
     (e) a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of

93



--------------------------------------------------------------------------------



 



trust, certificate or agreement of limited partnership or other similar charter
or governing document) of the Surviving Business Entity to be effected by such
merger or consolidation;
     (f) the effective time of the merger, which may be the date of the filing
of the certificate of merger pursuant to Section 14.4 or a later date specified
in or determinable in accordance with the Merger Agreement (provided, that if
the effective time of the merger is to be later than the date of the filing of
the certificate of merger, the effective time shall be fixed no later than the
time of the filing of the certificate of merger and stated therein); and
     (g) such other provisions with respect to the proposed merger or
consolidation that the Managing General Partner determines to be necessary or
appropriate.
     Section 14.3 Approval by Partners of Merger or Consolidation.
     (a) Except as provided in Section 14.3(d) or 14.3(e), the Managing General
Partner, upon its approval of the Merger Agreement, shall direct that the Merger
Agreement be submitted to a vote of Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of
Article XIII. A copy or a summary of the Merger Agreement shall be included in
or enclosed with the notice of a special meeting or the written consent.
     (b) Except as provided in Section 14.3(d) or 14.3(e) and subject to any
applicable management rights of the Special General Partner expressly provided
in Section 7.3, the Merger Agreement shall be approved upon receiving the
affirmative vote or consent of the holders of a Unit Majority unless the Merger
Agreement contains any provision that, if contained in an amendment to this
Agreement, the provisions of this Agreement or the Delaware Act would require
for its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Partners, in which case such greater percentage vote or
consent shall be required for approval of the Merger Agreement.
     (c) Except as provided in Section 14.3(d) and 14.3(e), after such approval
by vote or consent of the Partners, and at any time prior to the filing of the
certificate of merger pursuant to Section 14.4, the merger or consolidation may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement.
     (d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the Managing General Partner is permitted, without Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the Managing General Partner has
received an Opinion of Counsel that the conversion, merger or conveyance, as the
case may be, would not result in the loss of the limited liability of any
Limited Partner or any Group Member or cause the Partnership or any Group Member
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not previously
treated as such), (ii) the sole purpose of such conversion, merger or conveyance
is to effect a mere change in the legal form of the Partnership

94



--------------------------------------------------------------------------------



 



into another limited liability entity and (iii) the governing instruments of the
new entity provide the Partners with the same rights and obligations as are
herein contained.
     (e) Additionally, notwithstanding anything else contained in this
Article XIV or in this Agreement, the Managing General Partner is permitted,
without Partner approval, to merge or consolidate the Partnership with or into
another entity if (A) the Managing General Partner has received an Opinion of
Counsel that the merger or consolidation, as the case may be, would not result
in the loss of the limited liability of any Limited Partner or cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (B) the merger or consolidation would
not result in an amendment to the Partnership Agreement, other than any
amendments that could be adopted pursuant to Section 13.1, (C) the Partnership
is the Surviving Business Entity in such merger or consolidation, (D) each Unit
outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (E) the number of Partnership Interests
to be issued by the Partnership in such merger or consolidation does not exceed
20% of the Partnership Interests Outstanding immediately prior to the effective
date of such merger or consolidation.
     Section 14.4 Certificate of Merger. Upon the required approval by the
Managing General Partner and the Unitholders of a Merger Agreement, a
certificate of merger shall be executed and filed with the Secretary of State of
the State of Delaware in conformity with the requirements of the Delaware Act.
     Section 14.5 Amendment of Partnership Agreement. Pursuant to
Section 17-211(g) of the Delaware Act, an agreement of merger or consolidation
approved in accordance with this Article XIV may (a) effect any amendment to
this Agreement or (b) effect the adoption of a new partnership agreement for the
Partnership if it is the Surviving Business Entity. Any such amendment or
adoption made pursuant to this Section 14.5 shall be effective at the effective
time or date of the merger or consolidation.
     Section 14.6 Effect of Merger.
     (a) At the effective time of the certificate of merger:
     (i) all of the rights, privileges and powers of each of the business
entities that has merged or consolidated, and all property, real, personal and
mixed, and all debts due to any of those business entities and all other things
and causes of action belonging to each of those business entities, shall be
vested in the Surviving Business Entity and after the merger or consolidation
shall be the property of the Surviving Business Entity to the extent they were
of each constituent business entity;
     (ii) the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
     (iii) all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and

95



--------------------------------------------------------------------------------



 



     (iv) all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.
     (b) A merger or consolidation effected pursuant to this Article shall not
be deemed to result in a transfer or assignment of assets or liabilities from
one entity to another.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
     Section 15.1 Right to Acquire Limited Partner Interests.
     (a) Notwithstanding any other provision of this Agreement, if at any time
the Managing General Partner and its Affiliates hold more than 80% of the total
Limited Partner Interests of any class then Outstanding, the Managing General
Partner shall then have the right, which right it may assign and transfer in
whole or in part to the Partnership or any Affiliate of the Managing General
Partner, exercisable in its sole discretion, to purchase all, but not less than
all, of such Limited Partner Interests of such class then Outstanding held by
Persons other than the Managing General Partner and its Affiliates, at the
greater of (x) the Current Market Price as of the date three days prior to the
date that the notice described in Section 15.1(b) is mailed and (y) the highest
price paid by the Managing General Partner or any of its Affiliates for any such
Limited Partner Interest of such class purchased during the 90-day period
preceding the date that the notice described in Section 15.1(b) is mailed.
     (b) If the Managing General Partner, any Affiliate of the Managing General
Partner or the Partnership elects to exercise the right to purchase Limited
Partner Interests granted pursuant to Section 15.1(a), the Managing General
Partner shall deliver to the Transfer Agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent to
mail a copy of such Notice of Election to Purchase to the Record Holders of
Limited Partner Interests of such class (as of a Record Date selected by the
Managing General Partner) at least 10, but not more than 60, days prior to the
Purchase Date. Such Notice of Election to Purchase shall also be published for a
period of at least three consecutive days in at least two daily newspapers of
general circulation printed in the English language and circulated in the
Borough of Manhattan, New York. The Notice of Election to Purchase shall specify
the Purchase Date and the price (determined in accordance with Section 15.1(a))
at which Limited Partner Interests will be purchased and state that the Managing
General Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests (in the case of Limited Partner
Interests evidenced by Certificates), upon surrender of Certificates
representing such Limited Partner Interests in exchange for payment, at such
office or offices of the Transfer Agent as the Transfer Agent may specify, or as
may be required by any National Securities Exchange on which such Limited
Partner Interests are listed or admitted to trading. Any such Notice of Election
to Purchase mailed to a Record Holder of Limited Partner Interests at his
address as reflected in the records of the Transfer Agent shall be conclusively
presumed to have been given regardless of whether the owner receives such
notice. On or prior to the Purchase Date, the Managing General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section

96



--------------------------------------------------------------------------------



 



15.1. If the Notice of Election to Purchase shall have been duly given as
aforesaid at least 10 days prior to the Purchase Date, and if on or prior to the
Purchase Date the deposit described in the preceding sentence has been made for
the benefit of the holders of Limited Partner Interests subject to purchase as
provided herein, then from and after the Purchase Date, notwithstanding that any
Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Articles IV, V, VI, and XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest (in the case of Limited Partner
Interests evidenced by Certificates), upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, and such Limited
Partner Interests shall thereupon be deemed to be transferred to the Managing
General Partner, its Affiliate or the Partnership, as the case may be, on the
record books of the Transfer Agent and the Partnership, and the Managing General
Partner or any Affiliate of the Managing General Partner, or the Partnership, as
the case may be, shall be deemed to be the owner of all such Limited Partner
Interests from and after the Purchase Date and shall have all rights as the
owner of such Limited Partner Interests (including all rights as owner of such
Limited Partner Interests pursuant to Articles IV, V, VI and XII).
     (c) If, following the Initial Offering, the Special General Partner owns
less than 20% of all Outstanding Units, the Common GP Units will be deemed to be
of the same class of Limited Partner Interests as Common LP Units for purposes
of this Article XV.
ARTICLE XVI
GENERAL PROVISIONS
     Section 16.1 Addresses and Notices. Any notice, demand, request, report or
proxy materials required or permitted to be given or made to a Partner under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by first class United States mail or by other
means of written communication to the Partner at the address described below.
     Any notice, payment or report to be given or made to a Partner hereunder
shall be deemed conclusively to have been given or made, and the obligation to
give such notice or report or to make such payment shall be deemed conclusively
to have been fully satisfied, upon sending of such notice, payment or report to
the Record Holder of such Partnership Interests at such Record Holder’s address
as shown on the records of the Transfer Agent or as otherwise shown on the
records of the Partnership, regardless of any claim of any Person who may have
an interest in such Partnership Interests by reason of any assignment or
otherwise.
     Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of delivery.
     An affidavit or certificate of making of any notice, payment or report in
accordance with the provisions of this Section 16.1 executed by the Managing
General Partner, the Transfer

97



--------------------------------------------------------------------------------



 



Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report given
or made in accordance with the provisions of this Section 16.1 is returned
marked to indicate that such notice, payment or report was unable to be
delivered, such notice, payment or report and, in the case of notices, payments
or reports returned by the United States Postal Service (or other physical mail
delivery mail service outside the United States of America), any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in the address of
such Record Holder) or other delivery if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the Managing
General Partner at the principal office of the Partnership designated pursuant
to Section 2.3. The Managing General Partner may rely and shall be protected in
relying on any notice or other document from a Partner or other Person if
believed by it to be genuine.
     Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     Section 16.3 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
     Section 16.4 Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
     Section 16.5 Creditors. None of the provisions of this Agreement shall be
for the benefit of, or shall be enforceable by, any creditor of the Partnership.
     Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
     Section 16.7 Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Unit, pursuant to Section 10.1(a) without execution hereof.
     Section 16.8 Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.

98



--------------------------------------------------------------------------------



 



     Section 16.9 Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     Section 16.10 Consent of Partners. Each Partner hereby expressly consents
and agrees that, whenever in this Agreement it is specified that an action may
be taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
     Section 16.11 Facsimile Signatures. The use of facsimile signatures affixed
in the name and on behalf of the transfer agent and registrar of the Partnership
on Certificates representing Units is expressly permitted by this Agreement.
     Section 16.12 Third Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee, (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person
and (c) Goldman, Sachs & Co., Kelso & Company, L.P. and their respective
Affiliates and successors and assigns as owners of interests in either of the
General Partners shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to Section 7.5(g).
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            MANAGING GENERAL PARTNER:


CVR GP, LLC
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer        SPECIAL GENERAL PARTNER:


CVR Special GP, LLC

      By:   Coffeyville Resources, LLC,
its sole member       By:   /s/ James T. Rens       Name:   James T. Rens       
Title:   Chief Financial Officer and Treasurer        ORGANIZATIONAL LIMITED
PARTNER:


Coffeyville Resources, LLC
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer     

[Signature Page to Partnership Agreement]

 



--------------------------------------------------------------------------------



 



            FUTURE LIMITED PARTNERS AND SPECIAL GENERAL PARTNERS


All Limited Partners and Special General Partners now
and hereafter admitted as Partners of the
Partnership, pursuant to powers of attorney now and
hereafter executed in favor of, and granted and
delivered to the Managing General Partner.


CVR GP, LLC
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer and Treasurer     

[Signature Page to Partnership Agreement]

 